Exhibit 10.1

 



 



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

by and among

 

MDC PARTNERS INC.

 

as Parent,

 

MAXXCOM INC.

 

as Borrower,

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Sole Lead Arranger,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Sole Book Runner,

 

and

 

EACH OF THE SUBSIDIARIES OF MDC PARTNERS INC.

THAT ARE SIGNATORY HERETO

 

For purposes of Sections 4, 5, 6 and 16 of this Agreement

 

 

Dated as of May 3, 2016

 



 

 



 

 

 



TABLE OF CONTENTS

 

Page



        1. DEFINITIONS AND CONSTRUCTION. 1   1.1. Definitions. 1   1.2.
Accounting Terms. 1   1.3. Code; PPSA. 2   1.4. Construction. 2   1.5. Schedules
and Exhibits. 3   1.6. Exchange Rates; Currency Equivalents; Applicable
Currency. 3   1.7. Effect of Amendment and Restatement; No Novation. 4 2. LOAN
AND TERMS OF PAYMENT. 4   2.1. Revolver Advances. 4   2.2. Accordion. 6   2.3.
Borrowing Procedures and Settlements. 8   2.4. Payments; Reductions of Revolver
Commitments; Prepayments. 15   2.5. Overadvances. 18   2.6. Interest Rates and
Letter of Credit Fee: Rates, Payments, and Calculations. 19   2.7. Crediting
Payments. 20   2.8. Designated Account. 21   2.9. Maintenance of Loan Account;
Statements of Obligations. 21   2.10. Fees. 21   2.11. Letters of Credit. 22  
2.12. Non-Prime Rate Option. 25   2.13. Capital Requirements. 28   2.14.
Currencies. 29   2.15. Circumstances Affecting Euro or Sterling Availability. 29
3. CONDITIONS; TERM OF AGREEMENT. 30   3.1. Conditions Precedent to the
Effectiveness of this Agreement. 30   3.2. Conditions Precedent to all
Extensions of Credit. 31   3.3. Maturity. 31   3.4. Effect of Maturity. 31

 

 

 

 - i - 

 





TABLE OF CONTENTS

(continued)

 

Page



 

  3.5. Early Termination by Borrower. 32   3.6. Conditions Subsequent. 32 4.
REPRESENTATIONS AND WARRANTIES. 32   4.1. Due Organization and Qualification;
Subsidiaries. 32   4.2. Due Authorization; No Conflict. 33   4.3. Governmental
Consents. 34   4.4. Binding Obligations; Perfected Liens. 34   4.5. Title to
Assets; No Encumbrances. 35   4.6. Jurisdiction of Organization; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims. 35   4.7. Litigation. 35   4.8. Compliance with Laws. 36   4.9. No
Material Adverse Change. 36   4.10. Fraudulent Transfer. 36   4.11. Employee
Benefits. 36   4.12. Environmental Condition. 38   4.13. Intellectual Property.
38   4.14. Leases. 39   4.15. Deposit Accounts and Securities Accounts. 39  
4.16. Complete Disclosure. 39   4.17. Material Contracts. 39   4.18. Patriot Act
and Anti-Money Laundering & Anti- Terrorism. 40   4.19. Indebtedness. 40   4.20.
Payment of Taxes. 40   4.21. Margin Stock. 40   4.22. Governmental Regulation.
41   4.23. Anti-Corruption Laws and OFAC. 41   4.24. Employee and Labor Matters.
41   4.25. Parent as a Holding Company. 42   4.26. Senior Unsecured Debt
Documents. 42   4.27. Centre of Main Interests and Establishments. 42   4.28.
Location. 42

 

 



 - ii - 

 



TABLE OF CONTENTS

(continued)

 

Page



 

  4.29. Existing Obligations Pertaining to Acquisitions. 42   4.30. Withholding
and Remittances. 43 5. AFFIRMATIVE COVENANTS. 43   5.1. Financial Statements,
Reports, Certificates. 43   5.2. Collateral Reporting. 43   5.3. Existence. 43  
5.4. Maintenance of Properties. 44   5.5. Taxes. 44   5.6. Insurance. 44   5.7.
Inspection. 45   5.8. Compliance with Laws. 45   5.9. Environmental. 46   5.10.
Disclosure Updates. 46   5.11. Formation of Subsidiaries. 47   5.12. Further
Assurances. 48   5.13. Lender Meetings. 48   5.14. Locations. 48   5.15.
Canadian Pension and Benefit Plans. 49   5.16. UK Pension and Benefit Plans. 49
  5.17. Certain Notices. 50   5.18. Compliance with ERISA and the IRC. 52  
5.19. Sweep of Kingsdale Accounts. 52   5.20. Center of Main Interest. 53 6.
NEGATIVE COVENANTS. 53   6.1. Indebtedness. 53   6.2. Liens. 53   6.3.
Restrictions on Fundamental Changes. 53   6.4. Disposal of Assets. 54   6.5.
Change Name. 54   6.6. Nature of Business. 54   6.7. Prepayments and Amendments.
54

 

 

 - iii - 

 





TABLE OF CONTENTS

(continued)

 

Page



 

  6.8. Change of Control. 55   6.9. Restricted Junior Payments. 55   6.10.
Accounting Methods. 56   6.11. Investments; Controlled Investments. 56   6.12.
Transactions with Affiliates. 57   6.13. Use of Proceeds. 58   6.14. Parent as
Holding Company. 58   6.15. Employee Benefits. 58   6.16. Applications Under the
CCAA and BIA. 59 7. FINANCIAL COVENANTS. 59 8. EVENTS OF DEFAULT. 60 9. RIGHTS
AND REMEDIES. 63   9.1. Rights and Remedies. 63   9.2. Remedies Cumulative. 63
10. WAIVERS; INDEMNIFICATION. 64   10.1. Demand; Protest; etc. 64   10.2. The
Lender Group's Liability for Collateral. 64   10.3. Indemnification. 64   10.4.
Waiver of Damages. 65 11. NOTICES. 65 12. CHOICE OF LAW AND VENUE; JURY TRIAL
WAIVER. 66 13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 67   13.1.
Assignments and Participations. 67   13.2. Successors. 70 14. AMENDMENTS;
WAIVERS. 70   14.1. Amendments and Waivers. 70   14.2. Replacement of Certain
Lenders. 72   14.3. No Waivers; Cumulative Remedies. 73 15. AGENT; THE LENDER
GROUP. 73   15.1. Appointment and Authorization of Agent. 73   15.2. Delegation
of Duties. 74

 

 

 - iv - 

 





TABLE OF CONTENTS

(continued)

 

Page

 



  15.3. Liability of Agent. 74   15.4. Reliance by Agent. 75   15.5. Notice of
Default or Event of Default. 75   15.6. Credit Decision. 75   15.7. Costs and
Expenses; Indemnification. 76   15.8. Agent in Individual Capacity. 77   15.9.
Successor Agent. 77   15.10. Lender in Individual Capacity. 78   15.11.
Collateral Matters. 78   15.12. Restrictions on Actions by Lenders; Sharing of
Payments. 80   15.13. Agency for Perfection. 80   15.14. Payments by Agent to
the Lenders. 80   15.15. Concerning the Collateral and Related Loan Documents.
81   15.16. Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. 81   15.17. Several Obligations; No
Liability. 82   15.18. Sole Lead Arranger and Sole Book Runner. 82   15.19.
Actions through Sub-Agents. 83   15.20. Lender Affiliates. 83   15.21.
Appointment of Agent as Security Trustee. 83 16. WITHHOLDING TAXES. 86 17.
GENERAL PROVISIONS. 89   17.1. Effectiveness. 89   17.2. Section Headings. 89  
17.3. Interpretation. 89   17.4. Severability of Provisions. 90   17.5. Bank
Product Providers. 90   17.6. Debtor-Creditor Relationship. 91   17.7.
Counterparts; Electronic Execution. 91   17.8. Revival and Reinstatement of
Obligations. 91   17.9. Confidentiality. 92

 



 - v - 

 



TABLE OF CONTENTS

(continued)

 

Page

 



  17.10. Lender Group Expenses. 93   17.11. USA PATRIOT Act and Anti-Money
Laundering & Anti-Terrorism Compliance. 93   17.12. UK "Know your customer"
checks. 93   17.13. Integration. 94   17.14. Determinations; Judgment Currency.
94   17.15. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. 95

 

 

 

 - vi - 

 

  

EXHIBITS AND SCHEDULES

 

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit B-2 Form of Bank Product Provider Letter Agreement Exhibit
C-1 Form of Compliance Certificate Exhibit C-2 Form of Certificate re
Consolidated EBITDA Calculation Exhibit L-1 Form of Non-Prime Notice    
Schedule A-1 Agent's Applicable Accounts Schedule A-2 Authorized Persons
Schedule C-1 Revolver Commitments Schedule D-1 Canadian Dollar Designated
Account Schedule D-2 Euro Designated Account Schedule D-3 Sterling Designated
Account Schedule D-4 US Designated Account Schedule P-1 Permitted Investments
Schedule P-2 Permitted Liens Schedule P-3 Specified Permitted Indebtedness
Schedule P-4 Non-Core Assets Schedule P-5 Existing Letters of Credit Schedule
P-6 [Reserved] Schedule P-7 Permitted Intercompany Advances Schedule P-8
Permitted Scheduled Dispositions Schedule S-1 Significant Foreign Subsidiaries
Schedule S-2 Specified Loan Party Schedule 1.1 Definitions Schedule 3.1
Conditions Precedent Schedule 3.6 Conditions Subsequent Schedule 4.1(b)
Capitalization of Parent Schedule 4.1(c) Capitalization of Parent's Subsidiaries
Schedule 4.6(a) States of Organization Schedule 4.6(b) Chief Executive Offices
Schedule 4.6(c) Organizational Identification Numbers Schedule 4.6(d) Commercial
Tort Claims Schedule 4.7 Litigation Schedule 4.11 Employee Benefits Schedule
4.12 Environmental Matters Schedule 4.13 Intellectual Property Schedule 4.15
Deposit Accounts and Securities Accounts Schedule 4.17 Material Contracts
Schedule 4.19 Permitted Indebtedness Schedule 4.28 Locations Schedule 4.29
Existing Obligations Pertaining to Acquisitions Schedule 5.1 Financial
Statements, Reports, Certificates Schedule 5.2 Collateral Reporting

 

 - vii - 

 





TABLE OF CONTENTS

(continued)

 

Page



 

 

Schedule 6.6 Nature of Business

 

 

 

 - viii - 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of May 3, 2016, by and among the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a "Lender"
and collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, formerly
known as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, "Agent"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as sole lead arranger (in such capacity, together
with its successors and assigns in such capacity, the "Sole Lead Arranger"),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
book runner (in such capacity, together with their successors and assigns in
such capacity, the "Sole Book Runner"), MDC PARTNERS INC., a Canadian
corporation ("Parent"), and Maxxcom Inc., a Delaware corporation ("Borrower"),
and for purposes of Sections 4, 5, 6 and 16 of this Agreement, each of the
Subsidiaries of Parent identified on the signature pages hereof.

 

WHEREAS, Parent, Borrower, certain Subsidiaries of Parent, Agent and certain
lenders party thereto are party to that certain Amended and Restated Credit
Agreement dated as of March 20, 2013 (the "Original Credit Agreement"); and

 

WHEREAS, the parties to the Original Credit Agreement desire to amend and
restate the Original Credit Agreement in its entirety pursuant to this
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.DEFINITIONS AND CONSTRUCTION.

 

1.1. Definitions.

 

Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.

 

1.2. Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if Borrower notifies Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any Accounting Change occurring after the Closing Date or in the application
thereof on the operation of such provision (or if Agent notifies Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
Accounting Change or in the application thereof, then Agent and Borrower agree
that they will negotiate in good faith amendments to the provisions of this
Agreement that are directly affected by such Accounting Change with the intent
of having the respective positions of the Lenders and Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement and, until any such amendments have been agreed
upon, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred. For the avoidance of doubt, no commitment fees,
amendment fees, upfront fees or other fees shall be payable in connection with
any such amendment which is entered into solely to effectuate the provisions of
this Section 1.2. When used herein, the term "financial statements" shall
include the notes and schedules thereto. Whenever the term "Parent" is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Parent and its Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.

 



 - 1 - 

 

 

1.3. Code; PPSA.

 

Any terms used in this Agreement that are defined in (a) the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern and
(b) the PPSA shall be construed and defined as set forth in the PPSA unless
defined in the Code or otherwise defined herein. Notwithstanding the foregoing,
and where the context so requires, (i) any term defined in this Agreement by
reference to the "Code", the "UCC" or the "Uniform Commercial Code" shall also
have any extended, alternative or analogous meaning given to such term in the
PPSA and other applicable Canadian laws (including, without limitation, the
Personal Property Security Act of each applicable province of Canada, the Civil
Code of Quebec, the Bills of Exchange Act (Canada) and the Depository Bills and
Notes Act (Canada)), in all cases for the extension, preservation or betterment
of the security and rights of Agent, (ii) all references in this Agreement to
"Article 8" shall be deemed to refer also to applicable Canadian securities
transfer laws (including, without limitation, the Securities Transfer Act, 2006
(Ontario)), and (iii) all references in this Agreement to a financing statement,
continuation statement, amendment or termination statement shall be deemed to
refer also to the analogous documents used under applicable Canadian personal
property security laws.

 

1.4. Construction.

 

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Unless the context of this Agreement or
any other Loan Document clearly requires otherwise, references to "law" means
all international, foreign, federal, state, provincial and local statutes,
treaties, rules, guidelines, regulations, by-laws, ordinances, decrees, codes
and administrative or judicial or arbitral or administrative or ministerial or
departmental or regulatory precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
restatements, replacements, substitutions, joinders, and supplements, thereto
and thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, restatements,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash in the
Applicable Currency (or, in the case of Letters of Credit or Bank Products,
providing Letter of Credit Collateralization) of all Obligations other than (x)
unasserted contingent indemnification Obligations and (y) any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized. Any reference herein to any
Person shall be construed to include such Person's successors and assigns. Any
reference herein to "province" shall include the territories of Canada. Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

 



 - 2 - 

 

 

1.5. Schedules and Exhibits.

 

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

1.6. Exchange Rates; Currency Equivalents; Applicable Currency.

 

(a) For purposes of this Agreement and the other Loan Documents, references to
the applicable outstanding amount of Advances, Swing Loans, Letters of Credit,
Revolver Usage or Letter of Credit Usage shall be deemed to refer to the Dollar
Equivalent thereof, unless the context requires otherwise.

 

(b) For purposes of this Agreement and the other Loan Documents, the Dollar
Equivalent of any Advances, Letters of Credit, other Obligations and other
references to amounts denominated in an Applicable Currency or a currency other
than Dollars shall be determined in accordance with the terms of this Agreement.
Such Dollar Equivalent shall become effective as of such Revaluation Date for
such Advances, Letters of Credit and other Obligations and shall be the Dollar
Equivalent employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur for such Advances, Letters of Credit
and other Obligations. Except as otherwise expressly provided herein, the
applicable currency for purposes of the Loan Documents (including for purposes
of financial statements and all calculations in connection with the covenants,
including the financial covenants) shall be Dollars.

 

(c) Wherever in this Agreement and the other Loan Documents in connection with a
borrowing, conversion, continuation or prepayment of an Advance or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or Letter
of Credit is denominated in (i) Canadian Dollars, such amount shall be the
relevant Canadian Dollar Equivalent of such Canadian Dollar amount (rounded to
the nearest Canadian Dollar, with 0.5 of a unit being rounded upward), (ii)
Euros, such amount shall be the relevant Euro Equivalent of such Dollar amount
(rounded to the nearest Euro, with 0.5 of a unit being rounded upward) or (iii)
Sterling, such amount shall be the relevant Sterling Equivalent of such Dollar
amount (rounded to the nearest Sterling, with 0.5 of a unit being rounded
upward), in each case as reasonably determined by Agent.

 



 - 3 - 

 

 

(d) For purposes of determining compliance with any incurrence or expenditure
tests set forth in Sections 5, 6 and 7, any amounts so incurred or expended (to
the extent incurred or expended in a currency other than Dollars) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by Agent and Borrower or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to Agent and Borrower) as in effect on the date of such incurrence
or expenditure under any provision of any such Section that has an aggregate
Dollar limitation provided for therein (and to the extent the respective
incurrence or expenditure test regulates the aggregate amount outstanding at any
time and it is expressed in terms of Dollars, all outstanding amounts originally
incurred or spent in currencies other than Dollars shall be converted into
Dollars on the basis of the exchange rates (as shown on the Bloomberg currency
page for such currency or, if the same does not provide such exchange rate, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by Agent and Borrower or, in the event no such service is
selected, on such other basis as is reasonably satisfactory to Agent and
Borrower) as in effect on the date of any new incurrence or expenditures made
under any provision of any such Section that regulates the Dollar amount
outstanding at any time).

 

1.7. Effect of Amendment and Restatement; No Novation.

 

Upon the effectiveness of this Agreement, the Original Credit Agreement shall be
amended and restated in its entirety by this Agreement. The Original Obligations
shall continue in full force and effect, and the effectiveness of this Agreement
shall not constitute a novation or repayment of the Original Obligations. Such
Original Obligations, together with any and all additional Obligations incurred
by Borrower under this Agreement or under any of the other Loan Documents, shall
continue to be secured, by, among other things, the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in the Loan Documents. Borrower hereby reaffirms the obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by it contained in any and all Loan Documents, as amended,
supplemented or otherwise modified by this Agreement and by the other Loan
Documents delivered on the Closing Date. Any and all references in any Loan
Documents to the Original Credit Agreement shall be deemed to be amended to
refer to this Agreement.

 

2.LOAN AND TERMS OF PAYMENT.

 

2.1. Revolver Advances.

 

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances in the Applicable Currency
("Advances") to Borrower in the Dollar Equivalent amount at any one time
outstanding not to exceed such Lender's Pro Rata Share of an amount equal to the
lesser of (i) the Maximum Revolver Amount less the Dollar Equivalent amount of
the Letter of Credit Usage at such time, and (ii) the Borrowing Base less the
Dollar Equivalent amount of the Letter of Credit Usage at such time.

 



 - 4 - 

 

 

(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Advances,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.

 

(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves against the Borrowing Base in such amounts,
and with respect to such matters, as Agent in its Permitted Discretion shall
deem necessary or appropriate, including reserves with respect to (i) sums that
Parent or its Subsidiaries are required to pay under any Section of this
Agreement or any other Loan Document (such as taxes, assessments, employee wages
(including accrued vacation pay and severance obligations), insurance premiums,
unpaid pension plan contributions or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, (ii) amounts
owing by Parent or its Subsidiaries to any Person to the extent secured by a
Lien on, or trust over, any of the Collateral (other than a Permitted Lien),
which Lien or trust, in the Permitted Discretion of Agent likely would have a
priority superior to Agent's Liens (such as Liens or trusts in favor of
landlords, custom brokers, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral, and (iii) currency rate fluctuations; provided, that (a) the
amount of any such reserve shall bear a reasonable relationship to the event,
condition or circumstance that is the basis for the reserve as determined by
Agent in its Permitted Discretion and (b) Agent shall endeavor to provide
Borrower with notice of any reserve established pursuant to this Section 2.1(c),
but shall not be liable for the failure to do so. Without limiting the
foregoing, Agent may establish (i) the Canadian Priority Payables Reserves, (ii)
reserves in an amount equal to the Aggregate Bank Product Reserve Amount, and
(iii) unless Agent has received a Collateral Access Agreement with respect to
the Loan Parties' chief executive office, a reserve in an amount equal to 3
months rent payable under the lease for such property.

 

(d) Anything to the contrary in this Section 2.1 notwithstanding, (i)  at no
time shall the Dollar Equivalent of the Canadian Dollar Advances exceed the
Canadian Dollar Maximum Revolver Amount, (ii) at no time shall the Dollar
Equivalent of the Euro Advances exceed the Euro Maximum Revolver Amount, (iii)
at no time shall the Dollar Equivalent of the Sterling Advances exceed the
Sterling Maximum Revolver Amount and (iv) at no time shall the Dollar Equivalent
of the Foreign Currency Advances exceed the Foreign Currency Maximum Revolver
Amount.

 

(e) Notwithstanding anything contained in the Loan Documents to the contrary,
Revolver Usage shall at no time exceed either (a) the maximum amount permitted
to be outstanding under Section 3.8(b)(3) of the Senior Unsecured Trust
Indenture (or, after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the corresponding section of the Permitted Refinancing Senior
Unsecured Trust Indenture) or (b) the maximum amount permitted to be secured
under clauses (10) and (27) of the definition of "Permitted Liens" set forth in
the Senior Unsecured Trust Indenture (or, after the consummation of any
Permitted Senior Unsecured Debt Refinancing, the corresponding clauses of the
definition of "Permitted Liens" set forth in the Permitted Refinancing Senior
Unsecured Trust Indenture), in each case as such provisions of the Senior
Unsecured Trust Indenture or the Permitted Refinancing Senior Unsecured Trust
Indenture may be amended, modified, waived or supplemented from time to time in
accordance with the terms thereof.

 



 - 5 - 

 

 

2.2. Accordion.

 

(a) At any time during the period from and after the Closing Date through but
excluding the Maturity Date, at the option of Borrower (but subject to the
conditions set forth in clause (b) below), the Revolver Commitments and the
Maximum Revolver Amount may be increased by an amount in the aggregate for all
such increases of the Revolver Commitments and the Maximum Revolver Amount not
to exceed the Available Increase Amount (each such increase, an "Increase").
Agent shall invite each Lender to increase its Revolver Commitments (it being
understood that no Lender shall be obligated to increase its Revolver
Commitments) in connection with a proposed Increase at the interest margin
proposed by Borrower, and if sufficient Lenders do not agree to increase their
Revolver Commitments in connection with such proposed Increase, then Agent or
Borrower may invite any prospective lender who is reasonably satisfactory to
Agent and Borrower to become a Lender in connection with a proposed Increase.
Any Increase shall be in an amount of at least $5,000,000 and integral multiples
of $5,000,000 in excess thereof. In no event may the Revolver Commitments and
the Maximum Revolver Amount be increased pursuant to this Section 2.2 on more
than three occasions in the aggregate for all such Increases. Additionally, for
the avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$125,000,000.

 

(b) Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

 

(i) Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
"Increase Joinder"), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

 

(ii) each of the conditions precedent set forth in Section 3.2 are satisfied,

 

(iii) Borrower has delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing (A) that on a pro forma basis after giving effect to the applicable
Increase, the Total Leverage Ratio of Parent and its Subsidiaries as of the end
of the fiscal quarter most recently ended as to which financial statements were
required to be delivered pursuant to this Agreement was at least 0.25 less than
the maximum Total Leverage Ratio permitted pursuant to Section 7(e) for such
fiscal quarter, and (B) compliance on a pro forma basis with Section 7 for the 4
fiscal quarters (on a quarter-by-quarter basis) immediately following the
proposed date of the applicable Increase, and

 



 - 6 - 

 

 

(iv) Borrower shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Advances to be made pursuant to the increased
Revolver Commitments (which interest margins may be, with respect to Advances
made pursuant to the increased Revolver Commitments, higher than or equal to the
interest margins applicable to Advances set forth in this Agreement immediately
prior to the date of the increased Revolver Commitments (the date of the
effectiveness of the increased Revolver Commitments and the Maximum Revolver
Amount, the "Increase Date")) and shall have communicated the amount of such
interest margins to Agent. Any Increase Joinder may, with the consent of Agent,
Borrower and the Lenders or prospective lenders agreeing to the proposed
Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this Section
2.2 (including, without limitation, any amendment necessary to effectuate the
interest margins for the Advances to be made pursuant to the increased Revolver
Commitments). Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Advances to be made pursuant to
the increased Revolver Commitments are higher than the interest margin
applicable to the Advances immediately prior to the applicable Increase Date
(the amount by which the interest margin is higher, the "Excess"), then the
interest margin applicable to the Advances immediately prior to the Increase
Date shall be increased by the amount of the Excess, effective on the applicable
Increase Date, and without the necessity of any action by any party hereto.

 

(c) Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Advances shall be deemed, unless the
context otherwise requires, to include Advances made pursuant to the increased
Revolver Commitments and Maximum Revolver Amount pursuant to this Section 2.2.

 

(d) Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the "Pre-Increase Revolver Lenders") shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
"Post-Increase Revolver Lenders"), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Advances and participation interests in Letters
of Credit on such Increase Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Advances and
participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

 

(e) The Advances, Revolver Commitments, and Maximum Revolver Amount established
pursuant to this Section 2.2 shall constitute Advances, Revolver Commitments,
and Maximum Revolver Amount under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents. Borrower shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
and security interests granted by the Loan Documents continue to be perfected
under the Code or otherwise after giving effect to the establishment of any such
new Revolver Commitments and Maximum Revolver Amount.

 



 - 7 - 

 

 

(f) Increase Joinders may also take the form of an amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower, each
Post-Increase Revolver Lenders agreeing to provide such additional Revolver
Commitment on the Increase Date and the Agent. Such amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
and intent of this Section 2.2 and the application of the proceeds thereof.

 

2.3. Borrowing Procedures and Settlements.

 

(a) Procedure for Borrowing. Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent. Such notice must be received by
Agent no later than 1:00 p.m. (Boston time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, (ii) the
Applicable Currency of such Borrowing, (iii) the Applicable Designated Account
to which the proceeds of such Borrowing are to be remitted, and (iv) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than 12:00 p.m.
(Boston time) on the Business Day that is the requested Funding Date (or, in the
case of a European Advance, no later than 12:00 p.m. (London time) on the
Business Day that is 3 Business Days prior to the requested Funding Date). At
Agent's election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent telephonic notice of such request by the
required time. In such circumstances, Borrower agrees that any such telephonic
notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

 

(b) Making of Swing Loans. In the case of a request for a US Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested US Advance does not
exceed 10% of the Maximum Revolver Amount, or (ii) Swing Lender, in its sole
discretion, shall agree to make a Swing Loan notwithstanding the foregoing
limitation, Swing Lender shall make a US Advance in the amount of such US
Borrowing (any such US Advance made solely by Swing Lender pursuant to this
Section 2.3(b) being referred to as a "Swing Loan" and such US Advances being
referred to collectively as "Swing Loans") available to Borrower on the Funding
Date applicable thereto by transferring immediately available funds to the US
Designated Account, as designated by Borrower; provided, that Swing Lender shall
not be obligated to make a Swing Loan if it provides at least one (1) day’s
prior notice to Agent and Borrower that it elects not to make such Swing Loan.
Each Swing Loan shall be deemed to be a US Advance hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other US Advances, except that all payments on any Swing Loan shall be payable
to Swing Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent's Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Prime Rate Loans.

 



 - 8 - 

 

 

(c) Making of Loans.

 

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (Boston time) on the
Business Day that is the requested Funding Date (or, in the case of a European
Borrowing, no later than 1:00 p.m. (London time) on the Business Day that is 3
Business Days prior to the requested Funding Date), by telecopy, telephone, or
other similar form of transmission, of the requested Borrowing. Each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds in the Applicable Currency, to
Agent's Applicable Account, not later than 2:00 p.m. (Boston time) on the
Funding Date applicable thereto (or, in the case of a European Borrowing, no
later than 12:00 p.m. (London time) on the Funding Date applicable thereto).
After Agent's receipt of the proceeds of such Advances, Agent shall make the
proceeds thereof available to Borrower on the applicable Funding Date by
transferring immediately available funds in the Applicable Currency equal to
such proceeds received by Agent to the Applicable Designated Account, as
designated by Borrower; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii) Unless Agent receives notice from a Lender prior to 2:00 p.m. (Boston time)
(or, in the case of a European Borrowing, 12:00 p.m. (London time)) on the date
of a Borrowing, that such Lender will not make available in the Applicable
Currency as and when required hereunder to Agent for the account of Borrower the
amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume that
each Lender has made or will make such amount available to Agent in immediately
available funds in the Applicable Currency on the Funding Date and Agent may
(but shall not be so required), in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If any Lender shall not have
made its full amount available to Agent in immediately available funds in the
Applicable Currency and if Agent in such circumstances has made available to
Borrower such amount, that Lender shall on the Business Day following such
Funding Date make such amount in the Applicable Currency available to Agent,
together with interest at the Defaulting Lender Rate for each day during such
period. A notice submitted by Agent to any Lender with respect to amounts owing
under this Section 2.3(c)(ii) shall be conclusive, absent manifest error. If
such amount is so made available, such payment to Agent shall constitute such
Lender's Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent's account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing. The failure of any Lender to make any
Advance on any Funding Date shall not relieve any other Lender of any obligation
hereunder to make an Advance on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on any Funding Date.

 



 - 9 - 

 

 

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender's benefit (or any
Collections or proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender), and, in the absence of such transfer to the
Defaulting Lender, Agent shall transfer any such payments (A) first, to Swing
Lender to the extent of any Swing Loans that were made by Swing Lender and that
were required to be, but were not, repaid by the Defaulting Lender, (B) second,
to the Issuing Lender, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, repaid by the Defaulting
Lender, (C) third, to each Non-Defaulting Lender ratably in accordance with
their Revolver Commitments (but, in each case, only to the extent that such
Defaulting Lender's portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), and (D) to an escrow account
maintained by Agent, the proceeds of which shall be retained and may be made
available to be re-advanced to Borrower as if such Defaulting Lender had made
its portion of Advances (or other funding obligations) to Borrower. Subject to
the foregoing, Agent may hold and, in its Permitted Discretion, re-lend to
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents, such Defaulting Lender shall be deemed not to be a
"Lender" and such Lender's Revolver Commitment shall be deemed to be zero. This
Section shall remain effective with respect to such Lender until (x) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable, (y) the Non-Defaulting Lenders, Agent, and Borrower
shall have waived such Defaulting Lender's default in writing, or (z) the
Defaulting Lender makes its Pro Rata Share of the applicable Advance and pays to
Agent all amounts owing by Defaulting Lender in respect thereof. The operation
of this Section shall not be construed to increase or otherwise affect the
Revolver Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Loan Party of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolver Commitment of such Defaulting Lender,
such substitute Lender to be reasonably acceptable to Agent. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Letters of Credit) without any premium or penalty of
any kind whatsoever; provided, however, that any such assumption of the Revolver
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups' or Borrower's rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

 



 - 10 - 

 

 

(iv) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

 

(A) such Defaulting Lender's Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Revolver Commitments plus such Defaulting Lender's Swing
Loan Exposure and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders' Revolver Commitments and (y) the conditions set forth in
Section 3.2 are satisfied at such time;

 

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrower shall not be obligated
to cash collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Lender;

 

(C) if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(c)(iv), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(c)(iv), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;

 

(E) to the extent any Defaulting Lender's Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(c)(iv), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender's Letter of Credit Exposure is cash
collateralized or reallocated;

 

(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.3(c)(iv) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender's or Issuing Lender's
risk with respect to the Defaulting Lender's participation in Swing Loans or
Letters of Credit; and

 



 - 11 - 

 

 

(G) Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(c)(iv) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender's Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.11(a).

 

(d) Protective Advances and Optional Overadvances.

 

(i) Any contrary provision of this Agreement notwithstanding, Agent hereby is
authorized by Borrower and the Lenders, from time to time in Agent's sole
discretion, (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) at any time that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, to make Advances
to, or for the benefit of, Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances").

 

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the Dollar Equivalent of the
outstanding Revolver Usage does not exceed the Borrowing Base by more than 10%
of the Maximum Revolver Amount, and (B) after giving effect to such Advances,
the Dollar Equivalent of the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Dollar Equivalent of the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent reasonably
determines that prior notice would result in imminent harm to the Collateral or
its value), and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrower intended to reduce, within a reasonable time, the
outstanding principal amount of the Advances to Borrower to an amount permitted
by the preceding sentence. In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders. In any event: (x) if any
unintentional Overadvance remains outstanding for more than 30 days, unless
otherwise agreed to by the Required Lenders, Borrower shall immediately repay
Advances in an amount sufficient to eliminate all such unintentional
Overadvances, and (y) after the date all such Overadvances have been eliminated,
there must be at least 5 consecutive days before intentional Overadvances are
made. The foregoing provisions are meant for the benefit of the Lenders and
Agent and are not meant for the benefit of Borrower, which shall continue to be
bound by the provisions of Section 2.5. Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender's Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

 



 - 12 - 

 

 

(iii) Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a Non-Prime Rate Loan and, prior to Settlement therefor, all
payments on the Protective Advances shall be payable to Agent solely for its own
account. The Protective Advances and Overadvances shall be repayable on demand
(unless otherwise consented to by Required Lenders), secured by Agent's Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Prime Rate Loans. The ability of Agent to make
Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Agent's ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent's ability to make Overadvances do not
apply to Protective Advances. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrower in any way.

 

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; and (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, each such Protective Advance shall be for Agent's sole and
separate account and not for the account of any Lender.

 

(e) Settlement. It is agreed that each Lender's funded portion of (i) Advances
is intended by the Lenders to equal, at all times, such Lender's Pro Rata Share
of the outstanding Advances, (ii) US Advances is intended by the Lenders to
equal, at all times, such Lender's Pro Rata Share of the outstanding US
Advances, (iii) Canadian Dollar Advances is intended by the Lenders to equal, at
all times, such Lender's Pro Rata Share of the outstanding Canadian Dollar
Advances, (iv) Euro Advances is intended by the Lenders to equal, at all times,
such Lender's Pro Rata Share of the outstanding Euro Advances and (v) Sterling
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Sterling Advances. Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

 



 - 13 - 

 

 

(i) Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to Parent's
or its Subsidiaries' Collections or payments received, as to each by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:00 p.m. (Boston time) on the Business
Day immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the "Settlement Date"). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances, US
Advances, Canadian Dollar Advances, Euro Advances, Sterling Advances, Swing
Loans, and Protective Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section
2.3(c)(iii)): (y) if a Lender's balance of the applicable Advances (including
Swing Loans and Protective Advances) exceeds such Lender's Pro Rata Share of
such Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. (Boston time) (or 12:00 p.m.
(London time) in the case of a Settlement of European Advances) on the
Settlement Date, transfer in immediately available funds in the Applicable
Currency to a Deposit Account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Settlement Date, its Pro Rata Share of the applicable Advances (including
Swing Loans and Protective Advances), and (z) if a Lender's balance of the
applicable Advances (including Swing Loans and Protective Advances) is less than
such Lender's Pro Rata Share of such Advances (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. (Boston time) (or 12:00 p.m. (London time) in the case of a
Settlement of European Advances) on the Settlement Date transfer in immediately
available funds in the Applicable Currency to Agent's Applicable Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the applicable Advances (including
Swing Loans and Protective Advances). Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loans or Protective Advances and, together with
the portion of such Swing Loans or Protective Advances representing Swing
Lender's Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

(ii) In determining whether a Lender's balance of the applicable Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the applicable Advances, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral.

 

(iii) Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Swing Lender or retain for its own
account, as applicable, any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the applicable Advances, for application to the Protective Advances or Swing
Loans. Between Settlement Dates, Agent, to the extent no Protective Advances or
Swing Loans are outstanding, may pay over to Swing Lender any Collections or
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the applicable Advances, for application to
Swing Lender's Pro Rata Share of the applicable Advances. If, as of any
Settlement Date, Collections or payments of Parent or its Subsidiaries received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the applicable Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders, to be applied to
the outstanding applicable Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the applicable Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

 



 - 14 - 

 

 

(f) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.

 

(g) Lenders' Failure to Perform. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

 

2.4. Payments; Reductions of Revolver Commitments; Prepayments.

 

(a) Payments by Borrower.

 

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent's Applicable Account for the account of the Lender Group
and shall be made in immediately available funds in the Applicable Currency, no
later than 2:00 p.m. (Boston time) (or 2:00 p.m. (London time) for payments to
be made to Agent's Euro Account or Agent's Sterling Account) on the date
specified herein. Any payment received by Agent later than 2:00 p.m. (Boston
time) (or 2:00 p.m. (London time) for payments to be made to Agent's Euro
Account or Agent's Sterling Account) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 



 - 15 - 

 

 

(b) Apportionment and Application.

 

(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided with respect to Defaulting Lenders, all principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent's separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Revolver Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrower shall be remitted to Agent and (subject to Section
2.4(b)(iv) and Section 2.4(d)) all such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Application Event has
occurred and is continuing, to reduce the balance of the Advances outstanding
and, thereafter, to Borrower (to be wired to the US Designated Account) or such
other Person entitled thereto under applicable law.

 

(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all payments
remitted to Agent and all proceeds of Collateral received by Agent shall be
applied as follows:

 

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

 

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

 

(C) third, to pay interest due in respect of all Protective Advances until paid
in full,

 

(D) fourth, to pay the principal of all Protective Advances until paid in full,

 

(E) fifth, ratably to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

 

(F) sixth, ratably to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

 

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective Advances) and the Swing Loans until paid in full,

 

(H) eighth, ratably (i) to pay the principal of all Swing Loans until paid in
full, (ii) to pay the principal of all Advances until paid in full, (iii) to
Agent, to be held by Agent, for the benefit of Issuing Lender (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (which cash collateral shall be applied to the reimbursement of any
Letter of Credit Disbursement as and when such disbursement occurs and, if a
Letter of Credit expires undrawn, the cash collateral held by Agent in respect
of such Letter of Credit shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof), and (iv) up to the Aggregate Bank Product
Reserve Amount in the aggregate (after taking into account any amounts
previously paid pursuant to this clause (iv) during the continuation of the
applicable Application Event), ratably (based on the Bank Product Reserve
established by Agent for each Bank Product of a Bank Product Provider), to the
Bank Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations,,

 



 - 16 - 

 

 

(I) ninth, to pay any other Obligations (including being paid, ratably, to the
Bank Product Providers on account of all amounts then due and payable in respect
of Bank Product Obligations, with any balance to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof)), and

 

(J) tenth, to Borrower (to be wired to the US Designated Account) or such other
Person entitled thereto under applicable law.

 

(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).

 

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

 

(v) For purposes of Section 2.4(b)(ii), "paid in full" means payment in cash of
all amounts owing under the Loan Documents in accordance with the terms of the
Loan Documents, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

 

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.4 shall control and
govern.

 

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. Borrower may reduce the Revolver Commitments to an amount
(which may be zero) not less than the sum of (A) the Dollar Equivalent of the
Revolver Usage as of such date, plus (B) the Dollar Equivalent of the principal
amount of all Advances not yet made as to which a request has been given by
Borrower under Section 2.3(a), plus (C) the Dollar Equivalent of the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrower pursuant to Section 2.11(a). Each such reduction shall be in an amount
which is not less than $5,000,000 (unless the Revolver Commitments are being
reduced to zero and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $5,000,000), shall be made by providing
not less than 5 Business Days prior written notice by Borrower to Agent and
shall be irrevocable. Once reduced, the Revolver Commitments may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.

 



 - 17 - 

 

 

(d) Optional Prepayments. Borrower may prepay the principal of any Advance at
any time in whole or in part.

 

(e) Mandatory Prepayments.

 

(i) In the event any Subsidiary of Parent desires to make Restricted Junior
Payments to its shareholders and employees and management personnel of its
shareholders pursuant to the terms of the shareholder agreements or similar
agreements between such Subsidiary and such shareholders, including without
limitation payments in respect of and pursuant to the Put Obligations, and (x) a
Default or Event of Default then exists or would otherwise arise as a result
thereof or (y) immediately after giving effect to such Restricted Junior
Payment, (1) Excess Availability would be less than the Applicable Excess
Availability Amount or (2) Availability would be less than the Applicable
Availability Amount, Borrower agrees to prepay the Obligations in full and
terminate the Revolver Commitments prior to making such payment.

 

(ii) In the event any Loan Party desires to make any payment in respect of
Earn-outs and (x) a Default or Event of Default then exists or would otherwise
arise as a result thereof or (y) immediately after giving effect to such
Restricted Junior Payment, (1) Excess Availability would be less than the
Applicable Excess Availability Amount or (2) Availability would be less than the
Applicable Availability Amount, Borrower agrees to prepay the Obligations in
full and terminate the Revolver Commitments prior to making such payment.

 

2.5. Overadvances.

 

If, at any time or for any reason, the Dollar Equivalent of the amount of
Revolving Usage is greater than the least of (x) the Maximum Revolver Amount,
(y) the Borrowing Base and (z) the maximum amount of Revolver Usage permitted to
be outstanding pursuant to the limitations set forth in Sections 2.1(d) and
2.1(e) (an "Overadvance"), Borrower shall, within 1 Business Day, pay to Agent,
in cash, the amount of such excess, which amount shall be used by Agent to
reduce the Obligations in accordance with the priorities set forth in Section
2.4(b); provided, however, that in the case of an Overadvance that is caused
solely as a result of a Protective Advance made by Agent, Borrower shall have
three (3) Business Days from the date of the initial occurrence of such
Overadvance to pay to Agent, in cash, the amount of such excess. Borrower
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full on the Maturity Date or, if earlier, on the date on
which the Obligations are declared due and payable pursuant to the terms of this
Agreement.

 



 - 18 - 

 

 

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
shall bear interest on the Daily Balance thereof as follows:

 

(i) if the relevant Obligation is a Non-Prime Rate Loan, at a per annum rate
equal to the Non-Prime Rate plus the Non-Prime Rate Margin, and

 

(ii) otherwise, at a per annum rate equal to the Prime Rate plus the Prime Rate
Margin.

 

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the charges, commissions, fees, and costs set
forth in Section 2.11(e)) which shall accrue at a per annum rate equal to (i)
the Non-Prime Rate Margin less (ii) 0.50%, times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default and at the election of the Required Lenders,

 

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) shall bear interest on the Daily Balance thereof at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

 

(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.

 

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), (i) Letter of Credit Fees, all other fees payable hereunder or
under any of the other Loan Documents, and all costs, expenses, and Lender Group
Expenses payable hereunder or under any of the other Loan Documents shall be due
and payable, in arrears, on the first day of each month at any time that
Obligations or Revolver Commitments are outstanding and (ii) (A) interest in
respect of each Prime Rate Loan shall be due and payable, in arrears, on the
first day of each calendar quarter at any time Obligations are outstanding and
(B) interest in respect of each Non-Prime Rate Loan shall be due and payable, in
arrears, on the last day of each Interest Period relating to such Non-Prime Rate
Loan. Borrower hereby authorizes Agent, from time to time without prior notice
to Borrower, to, and Agent shall (unless Agent otherwise provides written notice
to Borrower), charge all interest, Letter of Credit Fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs, expenses, and Lender Group Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.11(e) (as and when accrued or incurred), all fees and costs provided for in
Section 2.10 (as and when accrued or incurred), and all other payments as and
when due and payable under any Loan Document (including any amounts due and
payable to a Bank Product Provider in respect of a Bank Product) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Prime Rate
Loans. Any interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Prime Rate Loans (unless and until converted
into Non-Prime Rate Loans in accordance with the terms of this Agreement).

 



 - 19 - 

 

 

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue; provided
that all Prime Rate Loans, BA Rate Loans and Sterling Advances shall be
calculated on the basis of a 365 day year (or a 366 day year, in the case of a
leap year). In the event the applicable Prime Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the applicable Prime Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the applicable Prime Rate. For the purposes of the Interest
Act (Canada) and disclosure thereunder, whenever any interest or any fee to be
paid hereunder or in connection herewith is to be calculated on the basis of a
360-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in a calendar year in which the same is to be ascertained, and divided by
360. The rates of interest under this Agreement are nominal rates, and not
effective rates or yields. The principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement.

 

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

 

2.7. Crediting Payments.

 

The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds in the Applicable Currency made to Agent's Applicable Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrower shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent's Applicable Account on a Business Day on or before 2:00 p.m. (Boston
time) (or, in the case of payments in respect of European Advances, 2:00 p.m.
(London time)). If any payment item is received into Agent's Applicable Account
on a non-Business Day or after 2:00 p.m. (Boston time) (or, in the case of
payments in respect of European Advances, 2:00 p.m. (London time)) on a Business
Day, it shall be deemed to have been received by Agent as of the opening of
business on the immediately following Business Day.

 



 - 20 - 

 

 

2.8. Designated Account.

 

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrower agrees to
establish and maintain the Canadian Dollar Designated Account with the Canadian
Dollar Designated Account Bank, the Euro Designated Account with the Euro
Designated Account Bank, the Sterling Designated Account with the Sterling
Designated Account Bank and the US Designated Account with the US Designated
Account Bank for the purpose of receiving the proceeds of the Advances requested
by Borrower and made by Agent or the Lenders hereunder. Unless otherwise agreed
by Agent and Borrower, any Advance or Swing Loan requested by Borrower and made
by Agent or the Lenders hereunder shall be made to the Applicable Designated
Account, as designated by Borrower.

 

2.9. Maintenance of Loan Account; Statements of Obligations.

 

Agent shall maintain an account on its books in the name of Borrower (the "Loan
Account") on which Borrower will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrower or for Borrower's account, the Letters of Credit issued or made by
Issuing Lender for Borrower's account, and with all other payment Obligations
hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.7, the Loan Account will be credited with
all payments received by Agent from Borrower or for Borrower's account. Agent
shall render monthly statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrower and the Lender Group unless,
within 45 days after receipt thereof by Borrower, Borrower shall deliver to
Agent written objection thereto describing the error or errors contained in any
such statements.

 

2.10. Fees.

 

Borrower shall pay to Agent,

 

(a) for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

 

(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the Unused Line Fee Rate times the result of (i) the Maximum
Revolver Amount, less (ii) the average Daily Balance of the Revolver Usage
during the immediately preceding month (or portion thereof).

 



 - 21 - 

 

 

2.11. Letters of Credit.

 

(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, the Issuing Lender agrees to issue, or to
cause an Underlying Issuer, as Issuing Lender's agent, to issue, a requested
Letter of Credit. If Issuing Lender, at its option, elects to cause an
Underlying Issuer to issue a requested Letter of Credit, then Issuing Lender
agrees that it will obligate itself to reimburse such Underlying Issuer (which
may include, among, other means, by becoming an applicant with respect to such
Letter of Credit or entering into undertakings which provide for reimbursements
of such Underlying Issuer with respect to such Letter of Credit; each such
obligation or undertaking, irrespective of whether in writing, a "Reimbursement
Undertaking") with respect to Letters of Credit issued by such Underlying
Issuer. By submitting a request to Issuing Lender for the issuance of a Letter
of Credit, Borrower shall be deemed to have requested that Issuing Lender issue
or that an Underlying Issuer issue the requested Letter of Credit and to have
requested Issuing Lender to issue a Reimbursement Undertaking with respect to
such requested Letter of Credit if it is to be issued by an Underlying Issuer
(it being expressly acknowledged and agreed by Borrower that Borrower is and
shall be deemed to be an applicant (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the currency payable under
such Letter of Credit, (iii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iv) the expiration date of such Letter of
Credit, (v) the name and address of the beneficiary of the Letter of Credit,
(vi) the Loan Party for whose account the Letter of Credit is to be issued, and
(vii) such other information (including, in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed,
or extended) as shall be necessary to prepare, amend, renew, or extend such
Letter of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of
Parent or its Subsidiaries at any time that one or more of the Lenders is a
Defaulting Lender. Borrower agrees that this Agreement (along with the terms of
the applicable application) will govern each Letter of Credit and its issuance.
The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

 

(i) the Dollar Equivalent of the Letter of Credit Usage would exceed the
Borrowing Base less the outstanding amount of Advances, or

 

(ii) the Dollar Equivalent of the Letter of Credit Usage would exceed
$40,000,000, or

 



 - 22 - 

 

 

(iii) the Dollar Equivalent of the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the outstanding amount of Advances.

 

Borrower and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrower on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars, Canadian
Dollars, Sterling, Euros, Swedish Krona, or any other currency mutually agreed
to in good faith between the Borrower and Issuing Lender. If Issuing Lender
makes a payment under a Letter of Credit or an Underlying Issuer makes a payment
under an Underlying Letter of Credit, Borrower shall pay to Agent an amount
equal to the applicable Letter of Credit Disbursement on the date such Letter of
Credit Disbursement is made and, in the absence of such payment, the amount of
the Letter of Credit Disbursement immediately and automatically shall be deemed
to be an Advance hereunder and, initially, shall bear interest at the rate then
applicable to Advances that are Prime Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrower's obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.11(b) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear.

 

(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrower had requested the amount thereof
as an Advance and Agent shall promptly pay to Issuing Lender the amounts so
received by it from the Lenders. By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment to a Letter of Credit or a
Reimbursement Undertaking increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrower on the date due as provided in Section 2.11(a), or of any
reimbursement payment required to be refunded to Borrower for any reason. Each
Lender with a Revolver Commitment acknowledges and agrees that its obligation to
deliver to Agent, for the account of the Issuing Lender, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Lender fails to make available to Agent the amount of such Lender's Pro
Rata Share of a Letter of Credit Disbursement as provided in this Section, such
Lender shall be deemed to be a Defaulting Lender and Agent (for the account of
the Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 



 - 23 - 

 

 

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
and each Underlying Issuer harmless from any loss, cost, Tax, expense, or
liability, and reasonable and documented attorneys’ fees incurred by Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer arising
out of or in connection with any Reimbursement Undertaking or any Letter of
Credit; provided, however, that Borrower shall not be obligated hereunder to
indemnify for any loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of the Issuing Lender, any other member of the Lender Group,
or any Underlying Issuer. Borrower agrees to be bound by the Underlying Issuer's
regulations and interpretations of any Letter of Credit or by Issuing Lender's
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from Borrower's own, and Borrower understands and agrees that
none of the Issuing Lender, the Lender Group, or any Underlying Issuer shall be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower's instructions or those contained in the Letter of Credit
or any modifications, amendments, or supplements thereto, other than to the
extent that a court of competent jurisdiction finally determines such error,
negligence or mistake to have resulted from the gross negligence or willful
misconduct of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer. Borrower understands that the Reimbursement Undertakings may
require Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender and
the other members of the Lender Group harmless with respect to any loss, cost,
expense (including reasonable and documented attorneys’ fees), or liability
incurred by them as a result of the Issuing Lender's indemnification of an
Underlying Issuer; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability to the
extent that it is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Borrower hereby
acknowledges and agrees that none of the Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer shall be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit other than to the extent that a court of competent jurisdiction
finally determines such delays, errors or omissions to have resulted from the
gross negligence or willful misconduct of the Issuing Lender, any other member
of the Lender Group, or any Underlying Issuer.

 

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender's instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

 



 - 24 - 

 

 

(e) Any and all issuance charges, usage charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and shall be reimbursable
immediately by Borrower to Agent for the account of the Issuing Lender; it being
acknowledged and agreed by Borrower that, as of the Closing Date, the usage
charge imposed by the Underlying Issuer is 0.50% per annum times the undrawn
amount of each Underlying Letter of Credit, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

 

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

 

(ii) there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Prime Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(f) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(f), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

2.12. Non-Prime Rate Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Prime Rate, Borrower shall have the option, subject to
Section 2.12(b) below (the "Non-Prime Rate Option") to have interest on all or a
portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Prime Rate Loan to a
Non-Prime Rate Loan, or upon continuation of a Non-Prime Rate Loan as a
Non-Prime Rate Loan) at a rate of interest based upon the Non-Prime Rate.
Interest on Non-Prime Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto; provided, that, subject to
the following clauses (ii) and (iii), in the case of any Interest Period greater
than 3 months in duration, interest shall be payable at 3 month intervals after
the commencement of the applicable Interest Period and on the last day of such
Interest Period); (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the Non-Prime
Rate Option with respect thereto, the interest rate applicable to such Non-Prime
Rate Loan automatically shall convert to the rate of interest then applicable to
Prime Rate Loans of the same type hereunder. At any time that an Event of
Default has occurred and is continuing, at the written election of the Required
Lenders, Borrower no longer shall have the option to request that Advances bear
interest at a rate based upon the Non-Prime Rate.

 



 - 25 - 

 

 

(b) Non-Prime Rate Election.

 

(i) Borrower may, at any time and from time to time, so long as Borrower has not
received a notice from Agent, after the occurrence and during the continuance of
an Event of Default, of the election of the Required Lenders to terminate the
right of Borrower to exercise the Non-Prime Rate Option during the continuance
of such Event of Default, elect to exercise the Non-Prime Rate Option by
notifying Agent prior to 2:00 p.m. (Boston time) (or 2:00 p.m. (London time) in
the case of European Advances) at least 3 Business Days prior to the
commencement of the proposed Interest Period (the "Non-Prime Rate Deadline").
Notice of Borrower's election of the Non-Prime Rate Option for a permitted
portion of the Advances pursuant to this Section shall be made by delivery to
Agent of a Non-Prime Rate Notice received by Agent before the Non-Prime Rate
Deadline, or by telephonic notice received by Agent before the Non-Prime Rate
Deadline (to be confirmed by delivery to Agent of a Non-Prime Rate Notice
received by Agent prior to 5:00 p.m. (Boston time) (or 5:00 p.m. (London time)
in the case of European Advances) on the same day). Promptly upon its receipt of
each such Non-Prime Rate Notice, Agent shall provide a copy thereof to each of
the affected Lenders. Each Interest Period shall be 1, 2, 3 or 6 Months.

 

(ii) Each Non-Prime Rate Notice shall be irrevocable and binding on Borrower. In
connection with each Non-Prime Rate Loan, Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any Non-Prime Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any Non-Prime Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any Non-Prime Rate Loan on the date specified in any Non-Prime Rate
Notice delivered pursuant hereto (such losses, costs, or expenses, "Funding
Losses"). A certificate of Agent or a Lender delivered to Borrower setting forth
in reasonable detail any amount or amounts that Agent or such Lender is entitled
to receive pursuant to this Section 2.12(b)(ii) shall be conclusive absent
manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.

 



 - 26 - 

 

 

(iii) Borrower shall have not more than 10 Non-Prime Rate Loans in effect at any
given time. Borrower only may exercise the Non-Prime Rate Option for proposed
Non-Prime Rate Loans of at least $1,000,000.

 

(c) Conversion. Borrower may convert Non-Prime Rate Loans to Prime Rate Loans at
any time; provided, however, that in the event that Non-Prime Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrower's and its
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

 

(d) Special Provisions Applicable to Non-Prime Rate.

 

(i) The applicable Non-Prime Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the Non-Prime Rate. In any such event, the
affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such Non-Prime Rate and the
method for determining the amount of such adjustment, or (z) repay the Non-Prime
Rate Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

 

(ii) In the event that (A) any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Non-Prime Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the Non-Prime Rate or
(B)(1) Dollar, Canadian Dollar, Euro or Sterling deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of a requested Non-Prime Rate Loan or (2) adequate and
reasonable means do not exist for determining the Non-Prime Rate for any
requested Interest Period with respect to a proposed Non-Prime Rate Loan, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any Non-Prime Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such Non-Prime Rate Loans, and interest upon the Non-Prime
Rate Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Prime Rate Loans, and (z) Borrower shall not be entitled to elect
the Non-Prime Rate Option until such Lender determines that it would no longer
be unlawful or impractical to do so.

 



 - 27 - 

 

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar or Sterling deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the
applicable Non-Prime Rate.

 

2.13. Capital Requirements.

 

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or liquidity
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity (whether or not having the force of
law), has the effect of reducing the return on such Lender's or such holding
company's capital as a consequence of such Lender's Revolver Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and liquidity and assuming the full utilization
of such entity's capital) by any amount reasonably deemed by such Lender to be
material, then such Lender may notify Borrower and Agent thereof. Following
receipt of such notice, Borrower agrees to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender's calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error). In determining such amount,
such Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section for any reductions in return incurred more than
180 days prior to the date that such Lender notifies Borrower of such law, rule,
regulation or guideline giving rise to such reductions and of such Lender's
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

(b) If any Lender requests additional or increased costs referred to in Section
2.12(d)(i) or amounts under Section 2.13(a) (any such Lender, an "Affected
Lender"), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrower agrees to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower's
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, then Borrower (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, may seek a
substitute Lender reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender's Revolver Commitments
hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Revolver Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a "Lender" for purposes of this Agreement and such
Affected Lender shall cease to be a "Lender" for purposes of this Agreement.

 



 - 28 - 

 

 

(c) Notwithstanding anything herein to the contrary, (i) the issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date adopted,
issued, promulgated or implemented, and (ii) all requests, rules, guidelines and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, regardless of the
date adopted, issued, promulgated or implemented, shall be deemed to be a change
in law, rule, regulation or guideline for purposes of Sections 2.12 and 2.13 and
the protection of Sections 2.12 and 2.13 shall be available to each Lender and
Issuing Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for lenders or issuing banks affected thereby to comply therewith.

 

2.14. Currencies.

 

US Advances and other Obligations (unless such other Obligations expressly
provide otherwise) shall be made and repaid in Dollars. Canadian Dollar Advances
shall be made and repaid in Canadian Dollars. Euro Advances shall be made and
repaid in Euros. Sterling Advances shall be made and repaid in Sterling.

 

2.15. Circumstances Affecting Euro or Sterling Availability.

 

(a) In connection with any request for a Euro Advance or a continuation or
extension thereof, if the introduction of, or any change in, any law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, compliance by any Lender (or the lending office of such
Lender) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency or any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls, shall make it unlawful or
impossible for any Lender (or any of their applicable lending office) to honor
its obligations to make or maintain any Euro Advance, then Agent shall promptly
give notice thereof to Borrower and the other Lenders. Thereafter, until Agent
notifies Borrower that such circumstances no longer exist, the obligation of
such Lender to make Euro Advances or any continuation or extension thereof, as
applicable, shall be suspended until such Lender determines that it would no
longer be unlawful or impractical to do so, provided that Borrower shall
continue to be entitled to make elections for Euro Advances from any other
Lenders; and Borrower shall either (i) repay in full (or cause to be repaid in
full) the then outstanding principal amount of such Euro Advances, together with
accrued interest thereon, on the last day of the then current Interest Period
applicable to such Euro Advances, or (ii) convert the then outstanding principal
amount of each such Euro Advances to a US Advance, a Canadian Dollar Advance or
a Sterling Advance; provided that if Borrower elects to make such conversion,
Borrower shall pay to Agent and Lenders any and all costs, fees and other
expenses, if any, incurred by Agent and Lenders in effecting such conversion.

 



 - 29 - 

 

 

(b) In connection with any request for a Sterling Advance or a continuation or
extension thereof, if the introduction of, or any change in, any law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, compliance by any Lender (or the lending office of such
Lender) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency or any
change in national or international financial, political or economic conditions
or currency exchange rates or exchange controls, shall make it unlawful or
impossible for any Lender (or any of their applicable lending office) to honor
its obligations to make or maintain any Sterling Advance, then Agent shall
promptly give notice thereof to Borrower and the other Lenders. Thereafter,
until Agent notifies Borrower that such circumstances no longer exist, the
obligation of such Lender to make Sterling Advances or any continuation or
extension thereof, as applicable, shall be suspended until such Lender
determines that it would no longer be unlawful or impractical to do so, provided
that Borrower shall continue to be entitled to make elections for Sterling
Advances from any other Lenders; and Borrower shall either (i) repay in full (or
cause to be repaid in full) the then outstanding principal amount of such
Sterling Advances, together with accrued interest thereon, on the last day of
the then current Interest Period applicable to such Sterling Advances, or
(ii) convert the then outstanding principal amount of each such Sterling
Advances to a US Advance, a Canadian Dollar Advance or a Euro Advance; provided
that if Borrower elects to make such conversion, Borrower shall pay to Agent and
Lenders any and all costs, fees and other expenses, if any, incurred by Agent
and Lenders in effecting such conversion.

 

3.CONDITIONS; TERM OF AGREEMENT.

 

3.1. Conditions Precedent to the Effectiveness of this Agreement.

 

The effectiveness of this Agreement is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 (with such satisfaction, or waiver, of the conditions
precedent being deemed conclusive upon Agent's notice to Borrower thereof).

 



 - 30 - 

 

 

3.2. Conditions Precedent to all Extensions of Credit.

 

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

 

(a) the representations and warranties of any Loan Party contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);

 

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and

 

(c) if any request in a calendar month for such extension of credit would cause
Revolver Usage to exceed $300,000,000, Borrower shall have delivered to Agent
during such month and prior to such requested extension of credit the
Certificate re Consolidated EBITDA Calculation for the most recently ended four
fiscal quarter period for which financial statements are available to Parent,
certifying as to the maximum amount of Revolver Usage that may be outstanding
during such month that will not cause the Obligations to breach Sections 3.8 or
3.14 of the Senior Unsecured Trust Indenture (or, after the consummation of any
Permitted Senior Unsecured Debt Refinancing, the corresponding sections of the
Permitted Refinancing Senior Unsecured Trust Indenture).

 

3.3. Maturity.

 

This Agreement shall continue in full force and effect for a term ending on the
Maturity Date. The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

 

3.4. Effect of Maturity.

 

On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all Obligations
(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit and including all Bank Product Obligations)
immediately shall become due and payable without notice or demand (and, as a
part of such Obligations becoming due and payable, Borrower shall immediately
and automatically be obligated to provide (a) Letter of Credit
Collateralization, and (b) Bank Product Collateralization, in each case, to the
extent such Obligations are not otherwise paid in full in cash on the Maturity
Date). No termination of the obligations of the Lender Group (other than payment
in full of the Obligations (other than Surviving Obligations) and termination of
the Revolver Commitments) shall relieve or discharge any Loan Party of its
duties, Obligations (other than Surviving Obligations), or covenants hereunder
or under any other Loan Document and Agent's Liens in the Collateral shall
continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Revolver Commitments have been
terminated. When all of the Obligations have been paid in full and the Lender
Group's obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrower's sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent's Liens and all notices of security interests and liens previously filed
by Agent with respect to the Obligations.

 



 - 31 - 

 

 

3.5. Early Termination by Borrower.

 

Borrower has the option, at any time upon 10 Business Days prior written notice
to Agent, to terminate this Agreement and terminate the Revolver Commitments
hereunder by paying to Agent the Obligations (including (a) providing Letter of
Credit Collateralization with respect to the then existing Letter of Credit
Usage, and (b) providing Bank Product Collateralization with respect to the then
existing Bank Products), in full.

 

3.6. Conditions Subsequent.

 

The obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of the conditions subsequent set forth
on Schedule 3.6 (the failure by Borrower to so perform or cause to be performed
such conditions subsequent as and when required by the terms thereof (unless
such date is extended, in writing, by Agent, which Agent may do without
obtaining the consent of the other members of the Lender Group), shall
constitute an Event of Default).

 

4.REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1. Due Organization and Qualification; Subsidiaries.

 

(a) Each Loan Party (i) is duly organized or incorporated and existing and in
good standing (where applicable) under the laws of the jurisdiction of its
organization, (ii) qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 



 - 32 - 

 

 

(b) Set forth on Schedule 4.1(b) is, as of the Closing Date, a complete and
accurate description of the authorized capital Stock of Parent, by class, and a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Parent's
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Parent is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c) Set forth on Schedule 4.1(c), is, as of the Closing Date, a complete and
accurate list of the Parent's direct and indirect Subsidiaries, showing: (i) the
percentage ownership by Parent of the outstanding shares of each class of common
and preferred Stock of each of Parent’s direct Subsidiaries, and (ii) the
percentage ownership by each of Parent’s direct and indirect Subsidiaries that
are Loan Parties of the outstanding shares of each class of common and preferred
Stock of such Subsidiary’s direct Subsidiaries. All of the outstanding capital
Stock of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

 

(d) Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent's Subsidiaries' capital
Stock, including any put option or any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on Schedule
4.1(c), neither Parent nor any of its Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of Parent's Subsidiaries' capital Stock or any security convertible into
or exchangeable for any such capital Stock.

 

4.2. Due Authorization; No Conflict.

 

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

 

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, provincial, or local law
or regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 



 - 33 - 

 

 

4.3. Governmental Consents.

 

The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.

 

4.4. Binding Obligations; Perfected Liens.

 

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except (i) as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally and (ii) as the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before any proceeding
therefore may be brought.

 

(b) Agent's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements, the delivery to, and possession by, Agent of any
Collateral perfected only by means of possession, and the recordation of the
Mortgages, in each case, in the appropriate filing offices), and first priority
Liens, subject only to Permitted Liens. Without limiting the foregoing, it is
not necessary that the Loan Documents be filed, recorded or enrolled with any
Governmental Authority or that any stamp, registration, notarial or similar
taxes or fees be paid on or in relation to the Loan Documents or the
transactions contemplated by the Loan Documents except:

 

(i) registration of particulars of any Security Agreement granted by a UK Loan
Party at Companies House in England and Wales in accordance with Part 25
(Company Charges) of the Companies Act 2006 and payment of associated fees or
any regulations relating to the registration of charges made under, or applying
the provisions of, the Companies Act 2006 and payment of associated fees; and

 

(ii) registration of the UK Security Agreement described in clause (a) of the
definition of UK Security Agreement at the Land Registry or Land Charges
Registry in England and Wales and payment of associated fees;

 

which registrations, filings, taxes and fees were made and paid promptly after
the date of the relative Security Agreement.

 



 - 34 - 

 

 

(c) Each UK Security Agreement has or will have the ranking in priority which it
is expressed to have in the relevant UK Security Agreement and it is not subject
to any prior ranking or pari passu ranking Collateral.

 

4.5. Title to Assets; No Encumbrances.

 

Each of the Loan Parties has (i) good, sufficient and legal title to (in the
case of fee interests in Real Property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
and marketable title to (in the case of all other personal property), all of
their respective assets reflected in their most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements to the extent permitted hereby. All
of such assets are free and clear of Liens except for Permitted Liens.

 

4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a) The full legal name (within the meaning of Section 9-503 of the Code) of
(and including any French or combined form of name) and jurisdiction of
organization or incorporation of each Loan Party and each other Significant
Party is, as of the Closing Date, set forth on Schedule 4.6(a).

 

(b) The chief executive office or registered office (as applicable) of each Loan
Party is, as of the Closing Date, located at the address indicated on Schedule
4.6(b).

 

(c) Each Loan Party's tax identification numbers and organizational or company
identification numbers are, as of the Closing Date, identified on Schedule
4.6(c).

 

(d) To the knowledge of Borrower, no Loan Party and no Subsidiary of a Loan
Party holds, as of the Closing Date, any commercial tort claims, the Dollar
Equivalent amount of which exceeds $1,500,000 in amount, except as set forth on
Schedule 4.6(d).

 

4.7. Litigation.

 

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Change.

 

(b) Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings that, as of the Closing Date, is
pending or, to the best knowledge of Borrower threatened in writing against a
Loan Party or any of its Subsidiaries that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change,
of (i) the parties to such actions, suits, or proceedings, (ii) the nature of
the dispute that is the subject of such actions, suits, or proceedings,
(iii) the status, as of the Closing Date, with respect to such actions, suits,
or proceedings, and (iv) whether any liability of the Loan Parties' and their
Subsidiaries in connection with such actions, suits, or proceedings is covered
by insurance.

 



 - 35 - 

 

 

4.8. Compliance with Laws.

 

No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.

 

4.9. No Material Adverse Change.

 

All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by a Loan Party to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since December 31, 2015, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.

 

4.10. Fraudulent Transfer.

 

(a) The Loan Parties, on a consolidated basis, are Solvent.

 

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

 

4.11. Employee Benefits.

 

(a) Except as set forth on Schedule 4.11(a), no Loan Party and none of their
Subsidiaries has, maintains, administers or contributes to any Canadian Defined
Benefit Plan or has any liability in respect of any Canadian Defined Benefit
Plan. Except as set forth on Schedule 4.11(a), no Loan Party, none of its
Subsidiaries, nor any of their respective ERISA Affiliates maintains or
contributes to any Benefit Plan;

 

(b) Each Loan Party has operated each Plan in compliance in all material
respects with ERISA, the IRC and all applicable laws regarding each Plan;

 

(c) Each Loan Party has performed all obligations required to be performed by it
under, and is not in default under or in violation of the terms of each Benefit
Plan;

 

(d) Each Plan that is intended to qualify under Section 401(a) of the IRC has
received a favorable determination letter from the Internal Revenue Service or
an application for such letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party after due inquiry,
nothing has occurred which would prevent, or cause the loss of, such
qualification;

 



 - 36 - 

 

 

(e) No material liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or ERISA Affiliate has been
incurred or is expected by any Loan Party or ERISA Affiliate to be incurred with
respect to any Benefit Plan;

 

(f) Except as set forth in Schedule 4.11(f), no Notification Event exists or has
occurred in the past five (5) years;

 

(g) No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to any
Benefit Plan, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities that may not be terminated by any
Loan Party or ERISA Affiliate in its sole discretion at any time;

 

(h) No Loan Party or ERISA Affiliate has provided any security under Section 436
of the IRC at any time during the past six (6) years;

 

(i) Except as set forth in Schedule 4.11, as of the Closing Date, overtime pay,
vacation pay, premiums for unemployment insurance, health and welfare insurance
premiums, accrued wages, salaries and commissions, severance pay and employee
benefit plan payments have been fully paid by each Canadian Loan Party as they
have become due in the normal course or, in the case of accrued unpaid overtime
pay or accrued unpaid vacation pay for Canadian Employees, has been accurately
accounted for in the books and records of each Canadian Loan Party or has been
reported pursuant to the collateral reporting obligation pursuant to Section
5.2;

 

(j) No improvements to any Canadian Pension Plan or Canadian Employee Plan have
been promised, except such improvements as, as of the Closing Date, are
disclosed on, Schedule 4.11;

 

(k) No Canadian Loan Party, as of the Closing Date, provides a Canadian Pension
Plan to any Canadian Employees or other retirement plan or other non-pension
benefits to retired Canadian Employees or to beneficiaries or dependents of
retired Canadian Employees, except as disclosed on Schedule 4.11;

 

(l) The Canadian Loan Parties have administered and, where applicable, funded
the Canadian Pension Plans and the Canadian Employee Plans in compliance in all
material respects with their terms and with applicable law;

 

(m) Except as disclosed in Schedule 4.11:

 

(i) No Canadian Loan Party is, as of the Closing Date, (i) a party to any
collective bargaining agreement, contract or legally binding commitment to any
trade union or employee organization or group in respect of or affecting
Canadian Employees or (ii) currently the subject of any union reorganization
effort or any labor negotiation; and

 

(ii) There is no complaint, inquiry or other investigation by any regulatory or
other administrative authority or agency with regard to or in relation to any
Canadian Employee or the termination of any Canadian Employee;

 



 - 37 - 

 

 

(n) All contributions, assessments, premiums, fees, taxes, penalties or fines in
relation to the Canadian Employees have, as of the Closing Date, been duly paid
and there is no outstanding liability of any kind in relation to the employment
of the Canadian Employees or the termination of employment of any Canadian
Employee;

 

(o) Each Canadian Loan Party is, as of the Closing Date, in compliance with all
requirements of Canadian Employee Benefits Legislation and health and safety,
workers compensation, employment standards, labor relations, health insurance,
employment insurance, protection of personal information, human rights laws and
any Canadian federal, provincial or local counterparts or equivalents in each
case, as applicable to the Canadian Employees and as amended from time to time;
and

 

(p) As of the Closing Date, no UK Loan Party is or has at any time prior to the
Closing Date been: (A) an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pensions Schemes Act 1993); or
(B)"connected" with or an "associate" (as those terms are used in sections 38
and 43 of the Pensions Act 2004) of such an employer. As of the Closing Date, no
UK Loan Party has been issued with Financial Support Direction or Contribution
Notice in respect of any pension scheme.

 

4.12. Environmental Condition.

 

Except as set forth on Schedule 4.12, (a) to Borrower's knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, (b) to Borrower's knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
(c) no Loan Party nor any of its Subsidiaries has received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by a Loan Party or its Subsidiaries other than Liens
to the extent the liability secured thereby does not exceed $1,000,000 in the
aggregate for all such Liens, and (d) no Loan Party nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.13. Intellectual Property.

 

Each Significant Party owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, and licenses that are necessary to the conduct of its
business as currently conducted, and attached hereto as Schedule 4.13 is, as of
the Closing Date, a true, correct, and complete listing of all material
trademarks, trade names, copyrights, patents, licenses, industrial designs and
any other form of intellectual property and registrations or applications
therefore as to which Parent or one of its Subsidiaries is the owner or is an
exclusive licensee.

 



 - 38 - 

 

 

4.14. Leases.

 

Each Significant Party enjoys peaceful and undisturbed possession under all
leases material to its business and to which it is a party or under which it is
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Significant Party
exists under any of them.

 

4.15. Deposit Accounts and Securities Accounts.

 

Set forth on Schedule 4.15 is, as of the Closing Date, a listing of all of the
Significant Parties' Deposit Accounts and Securities Accounts, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

 

4.16. Complete Disclosure.

 

All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Loan Parties' industry) furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Loan Parties' industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. The Projections
delivered to Agent on April 21, 2016, represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent,
Borrower's good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrower to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).

 

4.17. Material Contracts.

 

Set forth on Schedule 4.17 is, as of the Closing Date, a reasonably detailed
description of the Material Contracts of each Loan Party. Except for matters
which, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Change, each Material Contract (other than those
that have expired at the end of their normal terms) (a) is in full force and
effect and is binding upon and enforceable against the applicable Loan Party
and, to Borrower's knowledge, each other Person that is a party thereto in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 6.7(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party.

 



 - 39 - 

 

 

4.18. Patriot Act and Anti-Money Laundering & Anti- Terrorism.

 

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act"), and (c) Canadian Anti-Money Laundering
& Anti-Terrorism Legislation. No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

4.19. Indebtedness.

 

Set forth on Schedule 4.19 is a true and complete list of all Indebtedness with
a principal amount in excess of $1,000,000 as of the Closing Date of each Loan
Party and each of its Subsidiaries outstanding immediately prior to the Closing
Date that is to remain outstanding immediately after giving effect to the
closing hereunder on the Closing Date and such Schedule accurately sets forth
the aggregate principal amount of such Indebtedness as of the Closing Date.

 

4.20. Payment of Taxes.

 

Except as otherwise permitted under Section 5.5, all foreign, federal, state and
provincial income tax returns and reports, and all other tax returns and reports
in excess of $500,000, of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (taking into account any applicable
permitted extensions), and all such taxes shown as due and payable on such tax
returns, and all other material assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable.
Borrower knows of no proposed tax assessment against a Loan Party or any of its
Subsidiaries, other than any such assessment that is being actively contested by
such Loan Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

4.21. Margin Stock.

 

No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Advances made to Borrower will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock.

 



 - 40 - 

 

 

4.22. Governmental Regulation.

 

No Loan Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, state, provincial or
territorial statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party is a "registered investment company" or a company
"controlled" by a "registered investment company" or a "principal underwriter"
of a "registered investment company" as such terms are defined in the Investment
Company Act of 1940.

 

4.23. Anti-Corruption Laws and OFAC.

 

To Borrower's knowledge, no Loan Party nor any of its Subsidiaries is in
violation of any Sanctions. To Borrower's knowledge, no Loan Party nor any of
its Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has of
its assets located in Sanctioned Entities, or (c) derives its revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
To Borrower's knowledge, the proceeds of any Advance will not be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity. To Borrower's
knowledge, each Loan Party has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party, its directors and agents, are in compliance with
Anti-Corruption Laws in all material respects.

 

4.24. Employee and Labor Matters.

 

Except as could not reasonably be expected to result in a Material Adverse
Change, there is (i) no unfair labor practice complaint pending or, to the
knowledge of Borrower, threatened against Parent or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against Parent or its Subsidiaries which arises out of or under any
collective bargaining agreement, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Parent or its Subsidiaries, or (iii) to the knowledge of Borrower, no union
representation question existing with respect to the employees of Parent or its
Subsidiaries and no union organizing activity taking place with respect to any
of the employees of Parent or its Subsidiaries. Except as could not reasonably
be expected to result in a Material Adverse Change, none of Parent or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
or its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change. All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

 



 - 41 - 

 

 

4.25. Parent as a Holding Company.

 

Parent is a holding company and does not have any material liabilities (other
than liabilities arising under the Loan Documents, Senior Unsecured Debt
Documents, guarantees with respect to Earn-outs and guarantees with respect to
lease payment and similar real estate-related payments (including with respect
to any real estate owned by it or any of its Subsidiaries)), own any material
assets (other than the Stock of its Subsidiaries) or engage in any operations or
business (other than the ownership of its Subsidiaries and business or
operations incidental thereto).

 

4.26. Senior Unsecured Debt Documents.

 

Borrower has delivered to Agent a complete and correct copy of the Senior
Unsecured Debt Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Senior Unsecured Debt
Documents has been duly authorized by all necessary action on the part of each
Loan Party a party thereto. Each Senior Unsecured Debt Document is the legal,
valid and binding obligation of each Loan Party a party thereto, enforceable
against such Loan Party in accordance with its terms, in each case, except (i)
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting generally the
enforcement of creditors' rights and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
Loan Parties are not in default in the performance or compliance with any
provisions thereof. All representations and warranties made by Loan Parties in
the Senior Unsecured Debt Documents and in the certificates delivered in
connection therewith are true and correct in all material respects.

 

4.27. Centre of Main Interests and Establishments.

 

For the purposes of the Insolvency Regulation, each UK Loan Party’s centre of
main interest (as that term is used in Article 3(1) of the Insolvency
Regulation) is situated in its jurisdiction of incorporation and none of them
have an "establishment” (as that term is used in Article 2(h) of the Insolvency
Regulation) in any other jurisdiction.

 

4.28. Location.

 

The tangible assets of the Loan Parties are not stored with a bailee,
warehouseman, or similar party and, as of the Closing Date, with respect to
tangible assets exceeding the Dollar Equivalent of $1,000,000, are located only
at, or in-transit between or to, the locations identified on Schedule 4.28.

 

4.29. Existing Obligations Pertaining to Acquisitions.

 

Set forth on Schedule 4.29 is a true and complete list of all Earn-outs,
holdbacks and principal payments in respect of Indebtedness, owing by any Loan
Party pursuant to any Acquisition consummated prior to the Closing Date, and
such Schedule accurately sets forth the estimated aggregate amount of such
Earn-outs, holdbacks and principal payments owing as of the Closing Date.

 



 - 42 - 

 

 

4.30. Withholding and Remittances.

 

Each Loan Party has withheld and remitted all required amounts within the
prescribed periods to the appropriate Governmental Authorities and in particular
has deducted, remitted and paid all Canada Pension Plan contributions,
provincial pension plan contributions, workers’ compensation assessments,
employment insurance premiums, employer health taxes, municipal real estate
taxes, excise taxes and has charged and remitted all sales, use, goods and
services, harmonized sales or similar taxes and other taxes payable under
applicable law by them, and, furthermore, have withheld from each payment made
to any of its present or former employees, officers and directors, and to all
persons who are non-residents of Canada for the purposes of the Income Tax Act
(Canada) all amounts required by law to be withheld, including without
limitation all payroll deductions required to be withheld and has remitted such
amounts to the proper Governmental Authority within the time required under
applicable law.

 

5.AFFIRMATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations (other than
Surviving Obligations), the Loan Parties shall and shall cause each of their
Subsidiaries to comply with each of the following:

 

5.1. Financial Statements, Reports, Certificates.

 

Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein. In addition,
each Loan Party agrees that neither it nor any Subsidiary will have a fiscal
year different from that of Parent. In addition, Parent agrees to maintain a
system of accounting that enables Parent to produce financial statements in
accordance with GAAP. Each Loan Party shall, and shall cause each other
Significant Party to, also (a) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to its sales, and
(b) maintain its billing systems/practices as approved by Agent prior to the
Closing Date and shall only make material modifications thereto with notice to,
and with the consent of, Agent.

 

5.2. Collateral Reporting.

 

Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein.

 

5.3. Existence.

 

Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence (including being in
good standing (where applicable) in its jurisdiction of organization or
incorporation) and all rights and franchises, licenses and permits material to
its business; provided, however, that no Loan Party or any of its Subsidiaries
shall be required to preserve any such right or franchise, licenses or permits
if such Person's board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to the Lenders.

 



 - 43 - 

 

 

5.4. Maintenance of Properties.

 

Except as could not reasonably be expected to result in a Material Adverse
Change, maintain and preserve all of its assets that are necessary or useful in
the proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted, and
comply with the provisions of all leases to which it is a party as lessee, so as
to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest.

 

5.5. Taxes.

 

Cause all foreign, federal, provincial and state taxes, and all other
assessments and taxes in excess of $500,000, imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Each Loan Party will and will cause each of its
Subsidiaries to make timely payment, remittance or deposit of all foreign,
federal, provincial and state tax payments, and all other tax payments in excess
of $500,000, and all withholding taxes and other withholdings required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, Canada Pension Plan, provincial pension plans, employer health
tax, Canadian employment insurance, and local, state, provincial and federal
income taxes and excise taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that each Loan Party and its
Subsidiaries have made such payments or deposits.

 

5.6. Insurance.

 

At Borrower's expense, each Loan Party shall maintain and shall cause each of
its Subsidiaries to maintain insurance respecting such Loan Parties' and its
Subsidiaries' assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. Each Loan Party also
shall maintain (and cause each of its Subsidiaries to maintain) business
interruption, general liability, product liability insurance, director's and
officer's liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to Agent. All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory "lender" or "secured party" clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All proceeds of insurance shall be paid to Agent and applied to the Obligations
as provided in Section 2.4(b); provided that, so long as (A) no Default or Event
of Default shall have occurred and is continuing or would result therefrom,
(B) Borrower shall have given Agent prior written notice of Borrower's intention
to apply such monies to the costs of replacement of the properties or assets
that are the subject of the casualty giving rise to such proceeds, (C) the
monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Parent or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 270 days
after the initial receipt of such monies, then the Loan Party whose assets were
the subject of such casualty shall have the option to apply such monies to the
costs of replacement of the assets that are the subject of such casualty unless
and to the extent that such applicable period shall have expired without such
replacement being completed, in which case, any amounts remaining in the cash
collateral account shall be paid to Agent and applied in accordance with Section
2.4(b). All certificates of property and general liability insurance are to be
delivered to Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of Agent and shall provide for not
less than 30 days prior written notice to Agent of the exercise of any right of
cancellation. If any Loan Party or any of its Subsidiaries fails to maintain
such insurance, Agent may arrange for such insurance, but at Borrower's expense
and without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give Agent prompt notice of any loss the
Dollar Equivalent amount of which exceeds $1,500,000 covered by its casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

 



 - 44 - 

 

 

5.7. Inspection.

 

Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and which shall be, so long as no Default
or Event of Default exists, (i) with reasonable prior notice to Borrower and
(ii) not more than twice per calendar year.

 

5.8. Compliance with Laws.

 

(i) Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change and (ii)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 



 - 45 - 

 

 

5.9. Environmental.

 

Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Change:

 

(a) keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b) comply with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests,

 

(c) promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and

 

(d) promptly, but in any event within 10 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of an environmental violation, citation,
or other environmental administrative order from a Governmental Authority.

 

5.10. Disclosure Updates.

 

Promptly and in no event later than 15 days after obtaining knowledge thereof,
notify Agent if any written information, exhibit, or report furnished to the
Lender Group contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 



 - 46 - 

 

 

5.11. Formation of Subsidiaries.

 

At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary (or any Minority-Owned Entity in
connection with a Permitted Acquisition) after the Closing Date, such Loan Party
shall (a) within 30 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) cause any such new Subsidiary (other
than an Insignificant Party until such time as such Subsidiary is no longer an
Insignificant Party and Agent has provided Borrower with notice thereof) (or
such new Minority-Owned Entity in connection with a Permitted Acquisition) to
provide to Agent a guaranty of the Obligations, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary (or such new Minority-Owned Entity in connection
with a Permitted Acquisition) with an appraisal or Loan Party’s good-faith
estimate of the current value of such real property in excess of $1,000,000), as
well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary (or Minority-Owned Entity in connection with a
Permitted Acquisition) to secure the guaranty of the Obligations); provided that
such guaranty and such security documents shall not be required to be provided
to Agent with respect to any Subsidiary of Parent (or any Minority-Owned Entity)
that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such guaranty,
executing any security documents or perfecting the security interests created
thereby are unreasonably excessive (as determined by Agent in consultation with
Borrower) in relation to the benefits of Agent and the Lenders of the security
or guarantee afforded thereby, (b) within 30 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary (or such new Minority-Owned Entity in connection
with a Permitted Acquisition) reasonably satisfactory to Agent to secure the
Obligations; provided that only 65% of the total outstanding voting Stock of any
first tier Subsidiary of Parent (or Minority-Owned Entity in connection with a
Permitted Acquisition) that is a CFC (and none of the Stock of any Subsidiary of
such CFC) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Loan Parties of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits of Agent and the Lenders of the security or guarantee
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary (or such
Minority-Owned Entity)), and (c) within 30 days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) provide to
Agent all other documentation, including, unless waived by Agent, one or more
opinions of counsel reasonably satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
requirement to provide a mortgage in accordance with the terms of this Section
5.11). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document. Notwithstanding anything contained
herein to the contrary, none of KBS+P Atlanta LLC, Kirshenbaum Bond & Partners
West LLC, Outeractive, LLC, Pulse Marketing, LLC, Skinny NYC LLC, Track 21 LLC,
8391009 Canada Limited, Capital C Partners GP Inc., TS Holdings LP, Studio Pica
Inc., Trapeze Media Limited, Tree City Inc. and X Connections Inc., shall be
deemed to be, or required to become, a Loan Party so long as, and to the extent
that, such Person either (i) is liquidated, wound up or dissolved within 90 days
after the Closing Date or (ii) at all times (x) generates revenue (excluding
intercompany sales among Loan Parties and their Subsidiaries), as of any date of
determination, for the 12 month period most recently ended, in an amount not to
exceed the Dollar Equivalent of $250,000 and (y) owns assets (excluding
intercompany receivables from Loan Parties and their Subsidiaries) in an amount
not to exceed the Dollar Equivalent of $250,000.

 



 - 47 - 

 

 

5.12. Further Assurances.

 

At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, Security Agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to (x) create, perfect, and continue the perfection of or
to better perfect Agent's Liens under the Loan Documents (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), (y)
subject to the terms of the Loan Documents, to create and perfect Liens in favor
of Agent in any Real Property acquired by Loan Parties after the Closing Date,
and in order to fully consummate all of the transactions contemplated hereby and
under the other Loan Documents; provided that the foregoing shall not apply to
any Subsidiary of Parent (or any Minority-Owned Entity) that is a CFC if
providing such documents would result in adverse tax consequences or the costs
to the Loan Parties of providing such documents are unreasonably excessive (as
determined by Agent in consultation with Borrower) in relation to the benefits
of Agent and the Lenders of the benefits afforded thereby; provided, further,
that in connection with any Real Property, Borrower will deliver such documents
as are reasonably requested by any Lender in connection with compliance with the
National Flood Insurance Reform Act of 1994 and related legislation and
regulations. To the maximum extent permitted by applicable law, each of Parent
and Borrower authorizes Agent to execute any such Additional Documents in the
applicable Loan Party's name, as applicable, and authorizes Agent to file such
executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, each Loan Party shall take such actions
as Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by the Guarantors and are secured by substantially all of the
assets of the Loan Parties and all of the outstanding capital Stock of Parent's
Subsidiaries, in each case to the extent required by the terms of the Loan
Documents (and subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).

 

5.13. Lender Meetings.

 

Within 90 days after the close of each fiscal year of Parent, at the request of
Agent or of the Required Lenders and upon reasonable prior notice, hold a
meeting (at a mutually agreeable location and time or, at the option of Parent
in consultation with Agent, by conference call) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed the financial results of
the previous fiscal year and the financial condition of Parent and its
Subsidiaries and the projections presented for the current fiscal year of
Parent.

 

5.14. Locations.

 

Keep each Loan Parties' tangible assets exceeding the Dollar Equivalent of
$1,000,000 only at the locations identified on Schedule 4.28 and their chief
executive offices only at the locations identified on Schedule 4.6(b); provided,
however, that Loan Parties may move tangible assets exceeding the Dollar
Equivalent of $1,000,000 to other locations so long as (a) Borrower provides
written notice to Agent not less than 10 days prior to the date on which such
tangible assets are moved to such new location or such chief executive office is
relocated (or such later date as agreed to by Agent in its Permitted
Discretion), (b) such new location is within the country of its previous
location, and (c) in the case of a change of chief executive office, at the time
of such written notification, Borrower uses reasonable efforts to provide Agent
a Collateral Access Agreement with respect thereto.

 



 - 48 - 

 

 

5.15. Canadian Pension and Benefit Plans.

 

(a) The Canadian Loan Parties will cause to be delivered to Agent, promptly upon
Agent's written request, acting reasonably, a copy of each Canadian Employee
Plan and of any Canadian Pension Plan, and, if applicable, related actuarial
valuations, trust agreements or other funding instruments and all amendments
thereto and any correspondence with any Governmental Authority relating to the
termination or proposed termination of the plan or the plan's compliance with
applicable law.

 

(b) The Canadian Loan Parties shall administer the Canadian Employee Plans and
any Canadian Pension Plan in accordance with their terms and with applicable
law, including Canadian Employee Benefits Legislation, provided that any
Canadian Loan Party may amend a Canadian Employee Plan or any Canadian Pension
Plan as permitted under the terms of such plan and applicable law, provided that
such amendment does not constitute a Material Adverse Change with respect to
such Canadian Loan Party.

 

(c) The Canadian Loan Parties will cause all reports and disclosures required by
any Canadian Pension Plan or the applicable Canadian Employee Benefits
Legislation to be filed and distributed as required.

 

(d) Each applicable Canadian Loan Party shall perform in all material respects
all obligations (including (if applicable), funding, investment and
administration obligations) required to be performed by such Canadian Loan Party
in connection with any applicable Canadian Pension Plan and Canadian Employee
Plan and the funding therefor; make and pay all current service and, as
applicable, special payments relating to solvency deficiencies under any
applicable Canadian Pension Plan and pay all premiums required to be made or
paid by it in accordance with the terms of each applicable Canadian Employee
Plan and the Canadian Employee Benefits Legislation and withhold by way of
authorized payroll deductions or otherwise collect and pay into the applicable
Canadian Pension Plan all employee contributions required to be withheld or
collected by it in accordance with the terms of any applicable Canadian Pension
Plan or Canadian Employee Plan and the Canadian Employee Benefits Legislation;
and ensure that, to the extent that such Canadian Loan Party sponsors or is
required to contribute to any Canadian Defined Benefit Plan, that such plan is
fully funded, both on an ongoing basis and on a solvency basis (using actuarial
methods and assumptions which are consistent with the actuarial valuations last
filed with the applicable Governmental Authorities and which are consistent with
GAAP).

 

5.16. UK Pension and Benefit Plans.

 

(a) Each UK Loan Party shall ensure that all pension schemes operated by or
maintained for its benefit and/or any of its employees are fully funded based on
the statutory funding objective under sections 221 and 222 of the Pensions Act
2004 and that no action or omission is taken by any UK Loan Party in relation to
such a pension scheme which has or is reasonably likely to have a Material
Adverse Change.

 



 - 49 - 

 

 

(b) Each UK Loan Party shall ensure that it is not or has not been at any time
an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pension Schemes Act 1993) or "connected" with or an
"associate" of (as those terms are defined in sections 38 or 43 of the Pensions
Act 2004) such an employer.

 

(c) Each UK Loan Party shall deliver to the Agent: (i) at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to the UK Loan Parties); and (ii) at any other time if the Agent
reasonably believes that any relevant statutory or auditing requirements are not
being complied with, actuarial reports in relation to all pension schemes
mentioned in clause (a) above.

 

(d) Each UK Loan Party shall promptly notify the Agent of any material change in
the rate of contributions to any pension scheme mentioned in clause (a) above
paid or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise).

 

5.17. Certain Notices.

 

Delivery of the following notices to Agent:

 

(a) In the event at any time after the Closing Date Schedule 4.1(b) does not
accurately reflect a complete and accurate description of the authorized capital
Stock of Parent, by class, and a description of the number of shares of each
such class that are issued and outstanding, Borrower shall, at the time Borrower
provides to Agent its monthly reports as required under Schedule 5.1, deliver an
updated Schedule 4.1(b) to Agent containing such information as is necessary to
make such schedule accurate as of the last day of the most recently ended month;

 

(b) In the event at any time after the Closing Date Schedule 4.1(c) does not (i)
accurately reflect a complete and accurate list of the percentage ownership by
each Loan Party of the outstanding shares of each class of common and preferred
Stock of each such Loan Party's direct Subsidiaries that are Significant Parties
or (ii) in all material respects, accurately reflect a complete and accurate
list of the percentage ownership by each Loan Party of the outstanding shares of
each class of common and preferred Stock of each such Loan Party's direct
Subsidiaries that are Insignificant Parties, Borrower shall, at the time
Borrower provides to Agent its quarterly financial statements as required under
Schedule 5.1, deliver an updated Schedule 4.1(c) to Agent containing such
information as is necessary to make such schedule accurate (or in the case of
the foregoing clause (ii), accurate in all material respects) as of the last day
of the most recently ended fiscal quarter;

 

(c) In the event at any time after the Closing Date Schedule 4.6(a) does not
accurately reflect the full legal name (within the meaning of Section 9-503 of
the Code) of (and including any French or combined form of name) and
jurisdiction of organization of each Loan Party and each other Significant
Party, Borrower shall, within 30 days of the date such schedule becomes
inaccurate, deliver an updated Schedule 4.6(a) to Agent containing such
information as is necessary to make such schedule accurate as of the date such
schedule is delivered;

 



 - 50 - 

 

 

(d) In the event at any time after the Closing Date Schedule 4.6(b) does not
accurately reflect the chief executive office of each Loan Party, Borrower
shall, within 30 days of the date such schedule becomes inaccurate, deliver an
updated Schedule 4.6(b) to Agent containing such information as is necessary to
make such schedule accurate as of the date such schedule is delivered;

 

(e) In the event at any time after the Closing Date Schedule 4.6(c) does not
accurately reflect each Loan Party's tax identification numbers and
organizational identification numbers, Borrower shall, within 30 days of the
date such schedule becomes inaccurate, deliver an updated Schedule 4.6(c) to
Agent containing such information as is necessary to make such schedule accurate
as of the date such schedule is delivered;

 

(f) In the event at any time after the Closing Date Schedule 4.7(b) does not
accurately set forth a complete and accurate description, with respect to each
of the actions, suits, or proceedings that is pending or, to the best knowledge
of Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change, Borrower shall, at the time
Borrower provides to Agent its monthly reports as required under Schedule 5.1,
deliver an updated Schedule 4.7(b) to Agent containing such information as is
necessary to make such schedule accurate as of the last day of the most recently
ended month;

 

(g) In the event at any time after the Closing Date the disclosures set forth on
Schedule 4.11 are not true and accurate, in all material respects, and are
incomplete by omitting to state any fact necessary to make such information not
misleading, Borrower shall, at the time Borrower provides to Agent its quarterly
financial statements as required under Schedule 5.1, deliver an updated Schedule
4.11 to Agent containing such information as is necessary to make such schedule
accurate as of the last day of the most recently ended fiscal quarter;

 

(h) In the event at any time after the Closing Date, Schedule 4.17 does not
accurately reflect a reasonably detailed description of the Material Contracts
of each Loan Party, Borrower shall, at the time Borrower provides to Agent its
quarterly financial statements as required under Schedule 5.1, deliver an
updated Schedule 4.17 to Agent containing such information as is necessary to
make such schedule accurate as of the last day of the most recently ended fiscal
quarter;

 

(i) In the event at any time after the Closing Date, Schedule 4.28 does not
accurately reflect the locations of all tangible assets of the Loan Parties
exceeding the Dollar Equivalent of $500,000, Borrower shall, at the time
Borrower provides to Agent its quarterly financial statements as required under
Schedule 5.1, deliver an updated Schedule 4.28 to Agent containing such
information as is necessary to make such schedule accurate as of the date such
schedule is delivered;

 

(j) In the event any Subsidiary of Parent desires to make any Restricted Junior
Payment, or series of Restricted Junior Payments in a fiscal quarter, to its
shareholders and employees and management personnel of its shareholders pursuant
to the terms of the shareholder agreements or similar agreements between such
Subsidiary and such shareholders (including without limitation any payment or
series of payments in respect of and pursuant to the Put Obligations) that
exceeds $10,000,000, Borrower shall provide at least 5 days prior written notice
thereof to Agent; and

 



 - 51 - 

 

 

(k) In the event any Loan Party desires to make any payment, or series of
payments in a fiscal quarter, in respect of Earn-outs that exceeds $10,000,000,
Borrower shall provide at least 5 days prior written notice thereof to Agent.

 

5.18. Compliance with ERISA and the IRC.

 

In addition to and without limiting the generality of Section 5.8, (a) comply in
all material respects with applicable provisions of ERISA and the IRC with
respect to all Benefit Plans, (b) without the prior written consent of Agent and
the Required Lenders, not take any action or fail to take action the result of
which could result in a Loan Party or ERISA Affiliate incurring a liability to
the PBGC, to a Benefit Plan or to any other Governmental Authority with respect
to any Benefit Plan (other than to pay contributions or premiums payable in the
ordinary course) that could reasonably be expected to result in a Material
Adverse Change, (c)  not participate in any prohibited transaction that could
result in other than a de minimis civil penalty excise tax, fiduciary liability
or correction obligation under ERISA or the IRC, (d) operate each Plan in such a
manner that will not incur any material tax liability under the IRC (including
Section 4980B of the IRC), and (e) furnish to Agent upon Agent's written request
such additional information about any Benefit Plan for which any Loan Party or
ERISA Affiliate could reasonably expect to incur any material liability. With
respect to each Benefit Plan, except as could not reasonably be expected to
result in material liability to the Loan Parties, the Loan Parties and the ERISA
Affiliates shall (i) satisfy in full and in a timely manner, without incurring
any material late payment or underpayment charge or penalty and without giving
rise to any Lien, all of the contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any material late payment or underpayment charge or penalty,
all premiums required pursuant to ERISA.

 

5.19. Sweep of Kingsdale Accounts.

 

The Loan Parties shall, or shall cause Kingsdale to, on a monthly basis (or on a
more frequent basis if requested by Agent at any time after an Event of Default
has occurred and is continuing) wire all Trust Account Spread Amounts in each
Kingsdale Account to a Controlled Account, provided, that (x) with respect to
Kingsdale Accounts located in the United States, so long as no Event of Default
has occurred and is continuing, only the portion of Trust Account Spread Amounts
on deposit in such Kingsdale Accounts in excess of an aggregate US Dollar
Equivalent amount equal to (i) $6,000,000 less (ii) the aggregate Dollar
Equivalent amount on deposit in all Deposit Accounts referenced in Section
6.11(b)(i) shall be required to be wired to a Controlled Account pursuant to
this Section 5.19 and (y) with respect to Kingsdale Accounts located outside the
United States, so long as no Event of Default has occurred and is continuing,
only the portion of Trust Account Spread Amounts on deposit in such Kingsdale
Accounts in excess of an aggregate US Dollar Equivalent amount equal to (i)
$15,000,000 less (ii) the aggregate Dollar Equivalent amount on deposit in all
Deposit Accounts referenced in Section 6.11(b)(ii) shall be required to be wired
to a Controlled Account pursuant to this Section 5.19.

 



 - 52 - 

 

 

5.20. Center of Main Interest.

 

Each UK Loan Party shall maintain its centre of main interests in its
jurisdiction of incorporation for the purposes of the Insolvency Regulation.

 

6.NEGATIVE COVENANTS.

 

Each Loan Party covenants and agrees that, until termination of all of the
Revolver Commitments and payment in full of the Obligations (other than
Surviving Obligations), the Loan Parties will not and will not permit any of
their Subsidiaries to do any of the following:

 

6.1. Indebtedness.

 

Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

 

6.2. Liens.

 

Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

 

6.3. Restrictions on Fundamental Changes.

 

(a) Other than in order to consummate a Permitted Acquisition or in connection
with clause (s) or (t) of the definition of Permitted Investment, enter into any
merger, consolidation, reorganization, amalgamation or recapitalization, or
reclassify its Stock, except for (i) any merger or amalgamation between Loan
Parties, provided that Borrower must be the surviving entity of any such merger
to which it is a party and no merger or amalgamation may occur between Parent
and Borrower, (ii) any merger between Loan Parties and Subsidiaries of Parent
that are not Loan Parties so long as such Loan Party is the surviving entity of
any such merger, and (iii) any merger between Subsidiaries of Parent that are
not Loan Parties,

 

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent) or any of its
wholly-owned Subsidiaries so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of Parent that is not a Loan Party
(other than any such Subsidiary the Stock of which (or any portion thereof) is
subject to a Lien in favor of Agent) so long as all of the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of Parent
that is not liquidating or dissolving, or

 

(c) Suspend or go out of a substantial portion of its or their business, except
with respect to an Insignificant Party or as permitted pursuant to clauses (a)
or (b) above or in connection with the transactions permitted pursuant to
Section 6.4.

 



 - 53 - 

 

 

6.4. Disposal of Assets.

 

Other than Permitted Dispositions, Permitted Investments, or transactions
expressly permitted by Sections 6.3 and 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of Parent's or its Subsidiaries
assets.

 

6.5. Change Name.

 

Except as permitted under Section 6.3, change Parent's or any of its
Subsidiaries' name, organizational or company identification number,
jurisdiction of organization or incorporation or organizational identity;
provided, however, that Parent or any of its Subsidiaries may change their names
upon at least 5 days prior written notice to Agent of such change (or such
shorter period as Agent may agree to in its sole discretion).

 

6.6. Nature of Business.

 

Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, however, that the foregoing shall
not prevent Parent and its Subsidiaries from engaging in any business that is
reasonably related or ancillary to its or their business.

 

6.7. Prepayments and Amendments.

 

(a) Except in connection with Earn-outs, Permitted Senior Unsecured Debt
Refinancings and Refinancing Indebtedness permitted by Section 6.1,

 

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement and (B) Permitted Intercompany Advances, or

 

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions.

 

(b) Except with respect to Earn-outs and the Obligations, directly or
indirectly, amend, modify, or change any of the terms or provisions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness (other than (x)  Permitted Intercompany
Advances and (y) Indebtedness permitted under clauses (c), (e), (f), (h), (i),
(j), (k), (l), (m), (r) and (s) of the definition of Permitted Indebtedness) if
(1) such amendment, modification or change would shorten the final maturity or
average life to maturity of, or require any payment to be made earlier than the
date originally scheduled on, such Permitted Indebtedness, (2) would increase
the interest rate applicable to such Permitted Indebtedness, (3) would change
the subordination provision, if any, of such Permitted Indebtedness, or (4)
would otherwise be adverse to the Lenders or the issuer of such Permitted
Indebtedness in any material respect; provided that, notwithstanding the
foregoing, the Senior Unsecured Debt Documents shall not amended, modified or
supplemented to (A) increase the maximum principal amount of the Senior
Unsecured Debt, (B) increase the rate of interest on any of the Senior Unsecured
Debt, (C) change the dates upon which payments of principal or interest on the
Senior Unsecured Debt are due, (D) change or add any event of default or any
covenant with respect to the Senior Unsecured Debt, (E) change any redemption or
prepayment provisions of the Senior Unsecured Debt, (F) alter the subordination
provisions with respect to the Senior Unsecured Debt, including, without
limitation, subordinating the Senior Unsecured Debt to any other indebtedness,
(G) take any liens or security interests in any assets of any Loan Party, or
(H) change or amend any other term of the Senior Unsecured Debt Documents if
such change or amendment would result in an Event of Default, increase the
obligations of any Loan Party or confer additional material rights on any holder
of the Senior Unsecured Debt in a manner adverse to any Loan Party, Agent or any
Lenders.

 



 - 54 - 

 

 

(c) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

 

(i) any Material Contract except to the extent that the effect thereof, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, or

 

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

 

6.8. Change of Control.

 

Cause, permit, or suffer, directly or indirectly, any Change of Control.

 

6.9. Restricted Junior Payments.

 

Make any Restricted Junior Payment; provided, that (a) any Subsidiary of Parent
may declare and pay dividends to a Loan Party (other than Parent), (b) any
Subsidiary of Parent may pay dividends to Parent (i) in amounts necessary to pay
customary expenses of the Parent in the ordinary course of its business as a
public holding company (including salaries and related reasonable and customary
expenses incurred by employees of the Parent) and (ii) in amounts necessary to
pay taxes when due and owing by Parent, (c) any Subsidiary of Parent or the
applicable parent company of such Subsidiary may make Restricted Junior Payments
to such Subsidiary's shareholders and employees and management personnel of such
Subsidiary's shareholders pursuant to the terms of the shareholder agreements or
similar agreements between such Subsidiary or the applicable parent company of
such Subsidiary and such shareholders (excluding payments in respect of and
pursuant to Management Appreciation Interests, but including payments in respect
of and pursuant to the Put Obligations), (d) so long as (i) no Default or Event
of Default exists or would otherwise arise as a result thereof, (ii) Excess
Availability, after giving effect thereto, exceeds the Applicable Excess
Availability Amount and (iii) Availability, after giving effect thereto, exceeds
the Applicable Availability Amount, Parent and any Subsidiary of Parent may (x)
repurchase from its employees Stock of Parent or such Subsidiary or (y) declare
or pay any dividend or make any other payment or distribution, direct or
indirect, on account of Management Appreciation Interests of Parent or such
Subsidiary up to an aggregate amount, for all such repurchases, dividends,
payments and distributions by Parent and all Subsidiaries of Parent permitted
pursuant to this clause (d), not to exceed $15,000,000 in any fiscal year;
provided, that if the amount of repurchases, dividends, payments and
distributions permitted to be made in any fiscal year as set forth in the
preceding clause (d) is greater than the actual amount of repurchases,
dividends, payments and distributions actually made pursuant to the preceding
clause (d) in such fiscal year (the amount by which such permitted repurchases,
dividends, payments and distributions for such fiscal year exceeds the actual
amount of repurchase, dividends, payments and distributions made during such
fiscal year, the "Excess Amount"), then such Excess Amount may be carried
forward to the next succeeding fiscal year, (e) any Loan Party may make payments
in respect of Earn-outs, (f) so long as (i) no Default or Event of Default
exists or would otherwise arise as a result thereof, (ii) Excess Availability,
after giving effect thereto, exceeds the Applicable Excess Availability Amount
and (iii) Availability, after giving effect thereto, exceeds the Applicable
Availability Amount, Parent may declare or pay dividends on account of Stock of
Parent in an amount per fiscal year up to the product of (x) the Annual Dividend
Amount and (y) the number of outstanding shares of such Stock (including
unvested restricted shares and/or shares included in restricted stock units
granted pursuant to the Parent's 2011 Stock Incentive Plan or any successor
plan, but excluding any shares issued in a stock split or similar transaction),
and (g) so long as (i) no Default or Event of Default exists or would otherwise
arise as a result thereof, (ii) Excess Availability, after giving effect
thereto, exceeds the Applicable Excess Availability Amount and (iii)
Availability, after giving effect thereto, exceeds the Applicable Availability
Amount (such conditions, collectively, the "Restricted Junior Payment Basket
Conditions"), Parent and its Subsidiaries may make Restricted Junior Payments in
any fiscal year, not otherwise permitted pursuant to clauses (a) through (f)
above, up to an aggregate amount not to exceed an amount equal to (1) 85% of
Excess Cash Flow for the period commencing January 1, 2012 and ending on the
last day of the then most recently ended fiscal quarter less (2) the sum of (x)
the aggregate amount of Restricted Junior Payments made pursuant to this clause
(g) and clause (f) of this Section 6.9 during the period commencing on January
1, 2013 and ending on such date and (y) the aggregate amount of Investments made
pursuant to clause (t) of the definition of "Permitted Investments" during the
period commencing January 1, 2013 and ending on such date.

 



 - 55 - 

 

 

6.10. Accounting Methods.

 

Modify or change its fiscal year or its method of accounting (to the extent any
such change in methodology is not permitted by GAAP).

 

6.11. Investments; Controlled Investments.

 

(a) Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

 

(b) Other than (i) with respect to Deposit Accounts located in the United
States, an aggregate Dollar Equivalent amount of not more than $6,000,000 at any
one time for a period of more than 4 consecutive days, in the case of Parent and
its Subsidiaries, (ii) with respect to Deposit Accounts located outside the
United States, an aggregate Dollar Equivalent amount of not more than
$30,000,000 at any one time for a period of more than 4 consecutive days, in the
case of Parent and its Subsidiaries, (iii) amounts deposited into Deposit
Accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for Parent's or its Subsidiaries'
employees, (iv) amounts up to $500,000 deposited into Deposit Accounts
specifically and exclusively used for the payment of sales taxes by Parent's or
its Subsidiaries', (v) Deposit Accounts of any Loan Party or any Subsidiary of
Parent which was the target of a Permitted Acquisition, for a period of no more
than 45 consecutive Business Days after the consummation of such Permitted
Acquisition, (vi) with respect to segregated Deposit Accounts specifically and
exclusively used to hold only designated media and production-related advances
made to a Loan Party by a customer of such Loan Party (and in which no Loan
Party has any interest), and (vii) with respect to the Kingsdale Accounts, make,
acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless (x) Parent or its Subsidiary, as applicable, and the applicable bank or
securities intermediary have entered into Control Agreements with Agent
governing such Permitted Investments in order to perfect (and further establish)
Agent's Liens in such Permitted Investments and (y) any such cash, Cash
Equivalents or amounts credited to Deposit Accounts or Securities Accounts are
maintained at a Controlled Account Bank (as defined in the US Security
Agreement). Except as provided in Section 6.11(b)(i) and (ii), Parent shall not
and shall not permit its Subsidiaries to establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
Notwithstanding the foregoing, other than with respect to clause (vi) above, the
aggregate Dollar Equivalent amount of cash or Cash Equivalents of Parent and its
Subsidiaries maintained or accumulated outside the United States, Canada, the
United Kingdom, Sweden and The Netherlands shall not exceed $15,000,000 at any
one time for a period of more than 4 consecutive days.

 



 - 56 - 

 

 

6.12. Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Parent or any of its Subsidiaries except for:

 

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Parent or its Subsidiaries, the
aggregate Dollar Equivalent amount of which is in excess of $10,000,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to Parent or its Subsidiaries, as applicable, than
would be obtained in an arm's length transaction with a third party,

 

(b) any customary indemnity provided for the benefit of current or former
directors (or comparable managers) of Parent or its applicable Subsidiary,

 

(c) any customary payment of reasonable compensation, severance, or employee
benefit arrangements to current or former key employees, key officers, and
outside directors of Parent and its Subsidiaries in the ordinary course of
business and consistent with industry practice,

 

(d) transactions among Borrower and other Loan Parties,

 

(e) transactions permitted by Section 6.3 or Section 6.9, or any Permitted
Intercompany Advance, and

 

(f) the issuance of (i) Stock (other than Prohibited Stock) of Parent to any
director, officer, employee or consultant of Parent or any of its Subsidiaries
or (ii) Management Appreciation Interests of any Subsidiary of Parent to any
director, officer, employee or consultant of Parent or any of its Subsidiaries
so long as such issuance does not cause such Subsidiary to cease to be a
Subsidiary of Parent.

 



 - 57 - 

 

 

6.13. Use of Proceeds.

 

Use the proceeds of the Advances (i) for any purpose other than (a) on the
Closing Date, to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes and (ii) (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Entity, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

6.14. Parent as Holding Company.

 

Permit Parent to incur any liabilities (other than liabilities arising under the
Loan Documents), own or acquire any assets (other than the Stock of its
Subsidiaries or a de minimis amount of assets) or engage itself in any
operations or business, except transactions expressly permitted to be
consummated by Parent hereunder or in connection with or incidental to its
Subsidiaries and its and their rights and obligations under the Loan Documents.

 

6.15. Employee Benefits.

 

(a) Terminate, or permit any ERISA Affiliate to terminate, any Benefit Plan, or
take any other action with respect to any Benefit Plan, which could reasonably
be expected to result in a Material Adverse Change.

 

(b) Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to result in a
Material Adverse Change.

 

(c) Fail to meet, or allow any ERISA Affiliate to fail to meet, the minimum
funding standard within the meaning of Section 302 of ERISA or section 412 of
the IRC, whether or not waived, with respect to any Plan, which such failure
could reasonably be expected to result in a Material Adverse Change.

 

(d) Contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any Benefit
Plan if such contribution or assumption could reasonably be expected to result
in a Material Adverse Change.

 

 - 58 - 

 

 



(e) Amend, or permit any ERISA Affiliate to amend, a Benefit Plan resulting in a
material increase in current liability such that a Loan Party or ERISA Affiliate
is required to provide security to such Benefit Plan under Section 436(f) or
Chapter 64 of the IRC.

 

6.16. Applications Under the CCAA and BIA.

 

Borrower and each other Loan Party acknowledges that its business and financial
relationships with Agent and the Lenders are unique from its relationship with
any other of its creditors. Borrower and each other Loan Party agrees that it
shall not file any plan of arrangement under the CCAA or proposal under the BIA
which provides for, or would permit, directly or indirectly, Agent or any Lender
to be classified with any other creditors of Borrower and each other Loan Party
and its Subsidiaries for purposes of such CCAA plan of arrangement, BIA proposal
or otherwise.

 

7.FINANCIAL COVENANTS.

 

Each of Parent and Borrower covenants and agrees that, until termination of all
of the Revolver Commitments and payment in full of the Obligations (other than
Surviving Obligations), Parent and Borrower will comply with each of the
following financial covenants:

 

(a) Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

Applicable Amount Applicable Period $105,000,000 For the 12 month period ending
March 31, 2013 and for the 12 month period ending on the last day of each
calendar quarter thereafter

 

(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured on
a quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio Applicable Period 1.0:1.0 For the 12 month period ending March
31, 2013 and for the 12 month period ending on the last day of each calendar
quarter thereafter

 



 - 59 - 

 

 

(c) Senior Leverage Ratio. Have a Senior Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

 

Applicable Ratio Applicable Period 2.0:1.0 For the 12 month period ending March
31, 2013 and for the 12 month period ending on the last day of each calendar
quarter thereafter

 

(d) Intentionally Omitted.

 

(e) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Ratio Applicable Date 5.5:1.0 For the 12 month period ending March
31, 2013 and for the 12 month period ending on the last day of each calendar
quarter thereafter

 

(f) Intentionally Omitted.

 

8.EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1. If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

8.2. If any Loan Party:

 

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (only with respect to Loan Parties), 5.6, 5.7,
5.10, 5.11, 5.17, 5.19 or 5.20 of this Agreement, (ii) Sections 6.1 through 6.14
of this Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the
US Security Agreement or Section 6 of the Canadian Security Agreement;

 

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.4, 5.5, 5.8, 5.12, 5.13, 5.14, 5.15 and 5.16 of this Agreement or
any covenant or other agreement contained in any of the UK Security Agreements
described in clause (a) of the definition of UK Security Agreement, and such
failure continues for a period of 15 days after the earlier of (i) the date on
which such failure shall first become known to any officer of a Loan Party or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

 



 - 60 - 

 

 

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of a Loan
Party or (ii) the date on which written notice thereof is given to Borrower by
Agent;

 

8.3. If one or more judgments, orders, or awards for the payment of money
involving an aggregate Dollar Equivalent amount of $5,000,000, or more (except
to the extent fully covered (other than to the extent of customary deductibles)
by insurance pursuant to which the insurer has not denied coverage) is entered
or filed against a Loan Party or any of its Subsidiaries, or with respect to any
of their respective assets, and either (a) there is a period of 30 consecutive
days at any time after the entry of any such judgment, order, or award during
which (1) the same is not discharged, satisfied, vacated, or bonded pending
appeal, or (2) a stay of enforcement thereof is not in effect, or
(b) enforcement proceedings are commenced upon such judgment, order, or award;

 

8.4. If an Insolvency Proceeding is commenced by a Significant Party;

 

8.5. If an Insolvency Proceeding is commenced against a Significant Party and
any of the following events (or analogous events under other applicable laws)
occur: (a) such Significant Party consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Significant Party, or (e) an order for relief
shall have been issued or entered therein;

 

8.6. If a Loan Party or any of its Subsidiaries is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of the business affairs of Parent and its Subsidiaries, taken as a whole;

 

8.7. If there is an "Event of Default" (as defined in the Senior Unsecured Debt
Documents); or if there is a default in one or more other agreements to which a
Loan Party is a party with one or more third Persons relative to a Loan Party's
Indebtedness (excluding, for the avoidance of doubt, Earn-outs) involving an
aggregate Dollar Equivalent amount of $3,000,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder;

 

8.8. If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

 



 - 61 - 

 

 

8.9. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement or limitations of foreign laws, rules and
regulations);

 

8.10. If any Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on Collateral with a fair market value of more than $500,000
covered thereby, except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, or (b) as the result
of an action or failure to act on the part of Agent;

 

8.11. The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party, or by any Governmental Authority having jurisdiction
over a Loan Party, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party or its Subsidiaries shall deny that such Loan Party has
any liability or obligation purported to be created under any Loan Document; or

 

8.12. If any of the following events occurs: (a) any Loan Party or ERISA
Affiliate fails to make full payment when due of all amounts which any Loan
Party or ERISA Affiliate is required to pay as contributions, installments, or
otherwise to or with respect to a Benefit Plan and such failure could reasonably
be expected to result in liability in excess of $5,000,000 in any fiscal year or
result in the imposition of a Lien on the property of any Loan Party, (b) a
Notification Event, which could reasonably be expected to result in liability in
excess of $5,000,000 in any Fiscal Year, either individually or in the aggregate
or result in the imposition of a Lien on the property of any Loan Party, or
(c) any Loan Party or ERISA Affiliate completely or partially withdraws from one
or more Benefit Plans and incurs Withdrawal Liability in excess of $5,000,000 in
the aggregate, or fails to make any Withdrawal Liability payment when due.

 

8.13. If (a) any UK Loan Party is unable or admits inability to pay its debts as
they fall due or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its Indebtedness (excluding any such negotiations with any
member of the Lender Group) or (b) a moratorium or other protection from its
creditors is declared or imposed in respect of any Indebtedness of any UK Loan
Party.

 

8.14. Notwithstanding anything to the contrary, upon the occurrence and
continuation of an Event of Default pursuant to any provision in Section 8,
Borrower may cure such Event of Default and such Event of Default shall no
longer be deemed to be continuing only if, (i) such Event of Default was caused
by or relates to a Person that is a Loan Party, (ii) such Event of Default would
not have occurred if such Person was an Insignificant Party, (iii) such Person
is an Immaterial Subsidiary, (iv) within three (3) Business Days after the
occurrence of such Event of Default, Borrower delivers to Agent (x) a
certificate suspending such Person (a "Suspended Subsidiary") from being a Loan
Party and (y) a revised Borrowing Base Certificate excluding such Suspended
Subsidiary from the calculation of the Borrowing Base and (v) there are
otherwise no other Events of Default under this Agreement. For the avoidance of
doubt, upon ten (10) Business Days prior written notice, Borrower may
redesignate such Suspended Subsidiary as a Loan Party and re-include it in the
calculation of the Borrowing Base so long as no Event of Default is continuing
(or would result after giving effect to such redesignation of a Suspended
Subsidiary as a Loan Party).

 



 - 62 - 

 

 

9.RIGHTS AND REMEDIES.

 

9.1. Rights and Remedies.

 

Upon the occurrence and during the continuation of an Event of Default (but
subject to Section 8.14), Agent may, and, at the instruction of the Required
Lenders, shall, in each case by written notice to Borrower and in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following on behalf of
the Lender Group:

 

(a) declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents immediately due and payable, whereupon the same shall
become and be immediately due and payable, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower; and

 

(b) declare the Revolver Commitments terminated, whereupon the Revolver
Commitments shall immediately be terminated together with any obligation of any
Lender hereunder to make Advances and the obligation of the Issuing Lender to
issue Letters of Credit.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5 (but subject to Section
8.14), in addition to the remedies set forth above, without any notice to
Borrower or any other Person or any act by the Lender Group, the Revolver
Commitments shall automatically terminate and the Obligations then outstanding,
together with all accrued and unpaid interest thereon and all fees and all other
amounts due under this Agreement and the other Loan Documents, shall
automatically and immediately become due and payable, without presentment,
demand, protest, or notice of any kind, all of which are expressly waived by
Parent and Borrower.

 

9.2. Remedies Cumulative.

 

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code or PPSA, as applicable, by law, or in equity. No exercise by the Lender
Group of one right or remedy shall be deemed an election, and no waiver by the
Lender Group of any Event of Default shall be deemed a continuing waiver. No
delay by the Lender Group shall constitute a waiver, election, or acquiescence
by it.

 



 - 63 - 

 

 

10.WAIVERS; INDEMNIFICATION.

 

10.1. Demand; Protest; etc.

 

Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such Loan
Party may in any way be liable.

 

10.2. The Lender Group's Liability for Collateral.

 

Borrower hereby agrees that: (a) so long as Agent complies with its obligations,
if any, under the Code or PPSA, as applicable, the Lender Group shall not in any
way or manner be liable or responsible for: (i) the safekeeping of the
Collateral, (ii) any loss or damage thereto occurring or arising in any manner
or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the
Collateral shall be borne by Borrower.

 

10.3. Indemnification.

 

Borrower shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented fees and
disbursements of attorneys, experts, or consultants and all other reasonable
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys' fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of the Loan Parties' compliance with the terms of the
Loan Documents (provided, however, that the indemnification in this clause (a)
shall not extend to (i) disputes solely between or among the Lenders or
(ii) disputes solely between or among the Lenders and their respective
Affiliates; it being understood and agreed that the indemnification in this
clause (a) shall extend to disputes between or among Agent on the one hand, and
one or more Lenders, or one or more of their Affiliates, on the other hand),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Parent or any of its Subsidiaries or any Environmental
Actions, Environmental Liabilities or Remedial Actions related in any way to any
such assets or properties of Parent or any of its Subsidiaries (each and all of
the foregoing, the "Indemnified Liabilities"). The foregoing to the contrary
notwithstanding, Borrower shall have no obligation to any Indemnified Person
under this Section 10.3 with respect to (i) any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents or (ii) any taxes other
than taxes that represent losses, claims or damages arising from any non-tax
claim. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 



 - 64 - 

 

 

10.4. Waiver of Damages.

 

Without limiting any other indemnification provision contained in this Section
10, to the extent permitted by applicable law, Borrower hereby agrees that no
Loan Party shall assert, and Borrower hereby waives, and shall cause each other
Loan Party to waive, any claim against each Indemnified Person on any theory of
liability, for special, consequential or punitive damages (as opposed to actual
damages) (whether or not the claim therefore is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Advances or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

11.NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Parent or Borrower or Agent, as the case may be, they shall be sent
to the respective address set forth below:

 



  If to Parent or Borrower: c/o MDC PARTNERS INC.     745 Fifth Avenue, 19th
Floor     New York, New York 10151     Attn: Chief Financial Officer    
Telephone No.: (646) 429-1818     Fax No. (212) 937-4365      

 



 - 65 - 

 

 

 

  If to Agent: WELLS FARGO CAPITAL FINANCE, LLC     One Boston Place, Suite 1800
    Boston, Massachusetts 02108     Attn: Business Finance Portfolio Manager    
Fax No.(617) 523-1697         with copies to: GOLDBERG KOHN LTD.     55 East
Monroe Street, Suite 3300     Chicago, Illinois 60603     Attn: Seth H. Good,
Esq.     Fax No. (312) 863-7838



 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

 

12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 



 - 66 - 

 

 

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1. Assignments and Participations.

 

(a) With the prior written consent of Borrower, which consent of Borrower shall
not be unreasonably withheld, delayed or conditioned, and shall not be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
individuals) of a Lender (provided, that, in each case, Borrower shall be deemed
to have consented to a proposed assignment unless Borrower objects thereto by
written notice to Agent within 5 Business Days after having received notice
thereof) and with the prior written consent of Agent, which consent of Agent
shall not be unreasonably withheld, delayed or conditioned, and shall not be
required in connection with an assignment to a Person that is a Lender or an
Affiliate (other than individuals) of a Lender, any Lender may assign and
delegate to one or more assignees (each, an "Assignee") all or any portion of
the Obligations, the Revolver Commitments and the other rights and obligations
of such Lender hereunder and under the other Loan Documents, in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that (i) no assignment may be made to a natural
person, (ii) no assignment may be made to a Loan Party, Affiliate of a Loan
Party, Equity Sponsor, or Affiliate of Equity Sponsor and (iii) no assignment of
Advances or Revolver Commitments may be made to a Person that cannot (directly
or through an Applicable Designee) lend to Borrower in Dollars, Canadian
Dollars, Euros and Sterling; provided, further, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to Borrower
and Agent an Assignment and Acceptance and Agent has notified the assigning
Lender of its receipt thereof in accordance with Section 13.1(b), (iii) unless
waived by Agent, the assigning Lender or Assignee has paid to Agent for Agent's
separate account a processing fee in the amount of $3,500, and (iv) any
assignment of any portion of a Lender's Revolver Commitment shall be accompanied
by proportionate assignment of such Lender's US Advances, of such Lender's
Canadian Dollar Advances, of such Lender's Euro Advances and of such Lender's
Sterling Advances.

 



 - 67 - 

 

 

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
and, if applicable, payment of the required processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender's obligations under Section 15
and Section 17.9(a); and provided, for greater certainty that both the assigning
Lender and the Assignee shall be entitled to rely on the provisions of Section
16.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d) Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Revolver Commitments arising therefrom. The Revolver
Commitment allocated to each Assignee shall reduce such Revolver Commitments of
the assigning Lender pro tanto.

 



 - 68 - 

 

 

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant") participating interests in all
or any portion of its Obligations, its Revolver Commitment, and the other rights
and interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Revolver Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder and under the other Loan Documents shall be determined as if
such Lender had not sold such participation (except where applicable for
purposes of Section 16), except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

 

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.

 



 - 69 - 

 

 

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, or in favor of the Bank of Canada, and such Federal
Reserve Bank and the Bank of Canada may enforce such pledge or security interest
in any manner permitted under applicable law.

 

(h) Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain (or cause to be maintained) a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each participant’s interest in the
Swing Loans or other obligations under this Agreement (the "Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(i) The Agent, acting for this purpose as a non-fiduciary agent of Borrower,
shall maintain, or cause to be maintained, a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the commitment of, and principal amount (and
stated interest) of the Swing Loans owing to, each Lender pursuant to the terms
hereof from time to time (the "Register”). The entries in the Register shall be
conclusive, and Borrower, Agent and the Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lenders, at any
reasonable time and from time to time upon reasonable prior notice.

 

13.2. Successors.

 

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Loan Party a
party hereto may assign this Agreement or any rights or duties hereunder without
the Lenders' prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from their Obligations. A Lender may assign this Agreement and the
other Loan Documents and its rights and duties hereunder and thereunder pursuant
to Section 13.1.

 

14.AMENDMENTS; WAIVERS.

 

14.1. Amendments and Waivers.

 

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, consent or other modification shall, unless in writing and signed by
all of the Lenders directly affected thereby and the Loan Parties that are party
thereto, do any of the following:

 



 - 70 - 

 

 

(i) increase the amount of or extend the expiration date of any Revolver
Commitment of any Lender,

 

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

(iv) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders,

 

(v) other than as permitted by Section 15.11, release Agent's Lien in and to any
of the Collateral,

 

(vi) change the definition of "Required Lenders", "Supermajority Lenders" or
"Pro Rata Share",

 

(vii) contractually subordinate any of Agent's Liens,

 

(viii) other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

 

(ix) amend any of the provisions of Section 2.4(b)(i) or (ii),

 

(x) amend Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party
to be permitted to become an Assignee, or

 

(xi) change the definition of Borrowing Base or any of the defined terms
(including the definition of Eligible Balance Sheet Billed Accounts) that are
materially used in such definition to the extent that any such change results in
more credit being made available to Borrower based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount.

 



 - 71 - 

 

 

(b) No amendment, waiver, modification, or consent shall amend, modify, or waive
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders), and (ii) any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders,

 

(c) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to
Issuing Lender, or any other rights or duties of Issuing Lender under this
Agreement or the other Loan Documents, without the written consent of Issuing
Lender, Agent, Borrower, and the Required Lenders,

 

(d) No amendment, waiver, modification, or consent shall amend, modify, or waive
any provision of this Agreement or the other Loan Documents pertaining to Swing
Lender, or any other rights or duties of Swing Lender under this Agreement or
the other Loan Documents, without the written consent of Swing Lender, Agent,
Borrower, and the Required Lenders,

 

(e) No amendment, waiver, modification, or consent shall amend, modify, or
eliminate anything in Section 7 or any of the defined terms defined terms used
in the financial covenants in this Agreement, without written consent of Agent,
Borrower and the Supermajority Lenders, and

 

(f) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Parent or Borrower, shall not
require consent by or the agreement of Parent or Borrower.

 

14.2. Replacement of Certain Lenders.

 

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of any Lender
directly adversely affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not such greater number
of the Lenders as may be required by Section 14.1 or (ii) any Lender makes a
claim for compensation under Section 16, then Borrower or Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender (a
"Holdout Lender") that failed to give its consent, authorization, or agreement
or made a claim for compensation (a "Tax Lender") with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 



 - 72 - 

 

 

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Letters of
Credit) without any premium or penalty of any kind whatsoever. If the Holdout
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Assignment and Acceptance.
The replacement of any Holdout Lender shall be made in accordance with the terms
of Section 13.1. Until such time as the Replacement Lenders shall have acquired
all of the Obligations, the Revolver Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender's Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of such Letters of Credit.

 

14.3. No Waivers; Cumulative Remedies.

 

No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent's and each Lender's rights thereafter to require strict
performance by the Loan Parties of any provision of this Agreement. Agent's and
each Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.AGENT; THE LENDER GROUP.

 

15.1. Appointment and Authorization of Agent.

 

Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent to act as the secured
party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders, as provided in the Loan Documents,
(d) exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and
(g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

 



 - 73 - 

 

 

15.2. Delegation of Duties.

 

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct. Upon the occurrence and continuance of
an Event of Default, Agent reserves the right to execute any of its duties under
this Agreement or any other Loan Document by or through agents, including but
not limited to, appointing a Canadian agent to hold, realize or enforce any Loan
Document.

 

15.3. Liability of Agent.

 

None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by Parent or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Parent or its Subsidiaries or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to Lenders (or
Bank Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the books and records or
properties of Parent or its Subsidiaries.

 



 - 74 - 

 

 

15.4. Reliance by Agent.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless Agent
shall first receive such advice or concurrence of the Lenders as it deems
appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, of it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

 

15.5. Notice of Default or Event of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default." Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6. Credit Decision.

 

Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Parent
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by its acceptance of the benefits
of the Loan Documents, each Bank Product Provider shall be deemed to represent)
to Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower or any other Person party
to a Loan Document. Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender (or Bank Product Provider) with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges (and by its acceptance of
the benefits of the Loan Documents, each Bank Product Provider shall be deemed
to acknowledge) that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent's or its Affiliates' or
representatives' possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).

 



 - 75 - 

 

 

15.7. Costs and Expenses; Indemnification.

 

Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys’ fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Parent and its Subsidiaries
received by Agent to reimburse Agent for such out-of-pocket costs and expenses
prior to the distribution of any amounts to Lenders (or Bank Product Providers).
In the event Agent is not reimbursed for such costs and expenses by Parent or
its Subsidiaries, each Lender hereby agrees that it is and shall be obligated to
pay to Agent such Lender's Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so),
according to their Pro Rata Shares, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person's gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender's Pro Rata Share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 



 - 76 - 

 

 

15.8. Agent in Individual Capacity.

 

WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Parent and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though WFCF were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFCF or its Affiliates may receive information regarding Parent or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and the Lenders acknowledge (and by its acceptance of the benefits
of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include WFCF in its
individual capacity.

 

15.9. Successor Agent.

 

Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Borrower (unless such
notice is waived by Borrower; provided, that if an Event of Default exists,
Agent shall not be required to provide such notice to Borrower) and without any
notice to the Bank Product Providers. If Agent resigns under this Agreement, the
Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers). If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term "Agent"
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 15 and Section 16 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

 



 - 77 - 

 

 

15.10. Lender in Individual Capacity.

 

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Parent and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by its acceptance of the benefits
of the Loan Documents, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Parent or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Parent or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge (and
by its acceptance of the benefits of the Loan Documents, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

 

15.11. Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize (and by its acceptance of the
benefits of the Loan Documents, each Bank Product Provider shall be deemed to
authorize) Agent to release any Lien on any Collateral (i) upon the termination
of the Revolver Commitments and payment and satisfaction in full by Borrower of
all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrower
certifies to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which Parent or its Subsidiaries owned
no interest at the time Agent's Lien was granted nor at any time thereafter,
(iv) constituting property leased to Parent or its Subsidiaries under a lease
that has expired or is terminated in a transaction permitted under this
Agreement, or (v) to the extent the Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guaranty. The
Lenders hereby irrevocably authorize (and by its acceptance of the benefits of
the Loan Documents, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to credit bid and
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted by Agent under the
provisions of the Code or PPSA, as applicable, including pursuant to Sections
9-610 or 9-620 of the Code, at any sale thereof conducted under the provisions
of the Bankruptcy Code, including Section 363 of the Bankruptcy Code (US law),
or at any sale or foreclosure conducted by Agent (whether by judicial action or
otherwise) in accordance with applicable law. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders (without requiring the authorization of
the Bank Product Providers), or (z) otherwise, the Required Lenders (without
requiring the authorization of the Bank Product Providers). Upon request by
Agent or Borrower at any time, the Lenders will (and is so requested, the Bank
Product Providers will) confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral. The Lenders further hereby irrevocably
authorize (and by its acceptance of the benefits of the Loan Documents, each
Bank Product Provider shall be deemed to authorize) Agent, at its option and in
its sole discretion, to subordinate any Lien granted to or held by Agent under
any Loan Document to the holder of any Permitted Lien on such property if such
Permitted Lien secures Permitted Purchase Money Indebtedness.

 



 - 78 - 

 

 

(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by Parent or
its Subsidiaries or is cared for, protected, or insured or has been encumbered,
or that Agent's Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent's own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.

 

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender) to take any action reasonably
requested by Borrower having the effect of releasing any Collateral or guarantee
obligations to the extent necessary to permit the consummation of any
transaction that is permitted by this Agreement or that has been consented to in
accordance with Section 14.1.

 

 



 - 79 - 

 

 

15.12. Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

 

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13. Agency for Perfection.

 

Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by its acceptance of the benefits of
the Loan Documents, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.

 

15.14. Payments by Agent to the Lenders.

 

All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.

 



 - 80 - 

 

 

15.15. Concerning the Collateral and Related Loan Documents.

 

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by its acceptance of the benefits of the Loan Documents, each Bank Product
Provider shall be deemed to agree) that any action taken by Agent in accordance
with the terms of this Agreement or the other Loan Documents relating to the
Collateral and the exercise by Agent of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders (and such Bank Product Provider).

 

15.16. Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.

 

By becoming a party to this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report
respecting Parent or its Subsidiaries (each a "Report" and collectively,
"Reports") prepared by or at the request of Agent, and Agent shall so furnish
each Lender with such Reports,

 

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Loan Parties' personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 



 - 81 - 

 

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower,
Agent promptly shall provide a copy of same to such Lender, and (z) any time
that Agent renders to Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.

 

15.17. Several Obligations; No Liability.

 

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Revolver Commitments, to make an amount of
such credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Revolver Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender (or Bank Product Provider)
to fulfill its obligations to make credit available hereunder, nor to advance
for such Lender (or Bank Product Provider) or on its behalf, nor to take any
other action on behalf of such Lender (or Bank Product Provider) hereunder or in
connection with the financing contemplated herein.

 

15.18. Sole Lead Arranger and Sole Book Runner.

 

Each of the Sole Lead Arranger and Sole Book Runner, in such capacities, shall
not have any right, power, obligation, liability, responsibility, or duty under
this Agreement other than those applicable to it in its capacity as a Lender, as
Agent, as Swing Lender, or as Issuing Lender. Without limiting the foregoing,
each of the Sole Lead Arranger and Sole Book Runner, in such capacities, shall
not have or be deemed to have any fiduciary relationship with any Lender or any
Loan Party. Each Lender, Agent, Swing Lender, Issuing Lender, and each Loan
Party acknowledges that it has not relied, and will not rely, on the Sole Lead
Arranger or Sole Book Runner in deciding to enter into this Agreement or in
taking or not taking action hereunder. Each of the Sole Lead Arrangers and Sole
Book Runner, in such capacities, shall be entitled to resign at any time by
giving notice to Agent and Borrower.

 



 - 82 - 

 

 

15.19. Actions through Sub-Agents.

 

Agent may perform any or all of its duties and may exercise any or all of its
rights and powers by or through any one or more sub-agents appointed by Agent.
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through its respective Agent-Related Persons, including,
without limitation, through its London branch. The exculpatory provisions of
this Section 15 shall apply to any such sub-agent and to the Agent-Related
Persons of Agent and any such sub-agent, and shall apply to their respective
activities in connection with exercise of any of the rights and powers of Agent
as provided for herein.

 

15.20. Lender Affiliates.

 

Each Lender (which term, for the avoidance of doubt, shall include each Swing
Lender) may from time to time, make, carry or transfer Advances or other
Obligations at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender. Any branch office or office of an
Affiliate of any Lender, may from time to time, make, carry or transfer Advances
or other Obligations at, to, or for the account of and on behalf of such Lender.
Any such Advances or other Obligations made or carried by any branch office or
office of an Affiliate of any Lender shall be deemed to automatically, without
any further action of any Person, constitute Advances and Obligations of such
Lender.

 

15.21. Appointment of Agent as Security Trustee.

 

For the purposes of any Liens created under a Security Agreement governed by
English law (an "English Security Agreement"), the following additional
provisions shall apply, in addition to the provisions set out in Article 15 or
otherwise hereunder:

 

(a) Each Lender hereby appoints (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to appoint) Agent to hold the
security interests constituted by the English Security Agreements on trust for
the Lenders and the Bank Product Providers on the terms of the Loan Documents
and Agent accepts that appointment.

 

(b) Agent, its subsidiaries and associated companies may each retain for its own
account and benefit any fee, remuneration and profits paid to it in connection
with (i) its activities under the Loan Documents; and (ii) its engagement in any
kind of banking or other business with any Loan Party.

 

(c) Nothing in this Agreement constitutes Agent as a trustee or fiduciary of,
nor shall Agent have any duty or responsibility to, any Loan Party.

 

(d) Agent shall have no duties or obligations to any other Person except for
those which are expressly specified in the Loan Documents or mandatorily
required by applicable law.

 

(e) Agent may appoint one or more Delegates on such terms (which may include the
power to sub-delegate) and subject to such conditions as it thinks fit, to
exercise and perform all or any of the duties, rights, powers and discretions
vested in it by the English Security Agreements and shall not be obliged to
supervise any Delegate or be responsible to any person for any loss incurred by
reason of any act, omission, misconduct or default on the part of any Delegate.

 



 - 83 - 

 

 

(f) Agent may (whether for the purpose of complying with any law or regulation
of any overseas jurisdiction, or for any other reason) appoint (and subsequently
remove) any person to act jointly with Agent either as a separate trustee or as
a co-trustee on such terms and subject to such conditions as Agent thinks fit
and with such of the duties, rights, powers and discretions vested in Agent by
the English Security Agreements as may be conferred by the instrument of
appointment of that person.

 

(g) Agent shall notify the Lenders of the appointment of each Appointee (other
than a Delegate).

 

(h) Agent may pay reasonable remuneration to any Delegate or Appointee, together
with any costs and expenses (including legal fees) reasonably incurred by the
Delegate or Appointee in connection with its appointment. All such remuneration,
costs and expenses shall be treated, for the purposes of this Agreement, as paid
or incurred by Agent.

 

(i) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together "Rights") of Agent (in
its capacity as security trustee) under the English Security Agreements, and
each reference to Agent (where the context requires that such reference is to
Agent in its capacity as security trustee) in the provisions of the English
Security Agreements which confer Rights shall be deemed to include a reference
to each Delegate and each Appointee.

 

(j) Each Lender hereby confirms (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to confirm) its approval of the
English Security Agreements and authorizes and instructs (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize
and instruct) Agent: (i) to execute and deliver the English Security Agreements;
(ii) to exercise the rights, powers and discretions given to Agent (in its
capacity as security trustee) under or in connection with the English Security
Agreements together with any other incidental rights, powers and discretions;
and (iii) to give any authorizations and confirmations to be given by Agent (in
its capacity as security trustee) on behalf of the Lenders and the Bank Product
Providers under the English Security Agreements.

 

(k) Agent may accept without inquiry the title (if any) which any person may
have to the Charged Property.

 

(l) Each Lender hereby confirms (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to confirm) that it does not wish to
be registered as a joint proprietor of any security interest constituted by a
English Security Agreements and accordingly authorizes: (i) Agent to hold such
security interest in its sole name (or in the name of any Delegate) as trustee
for the Lenders and Bank Product Providers; and (ii) the Land Registry (or other
relevant registry) to register Agent (or any Delegate or Appointee) as a sole
proprietor of such security interest.

 



 - 84 - 

 

 

(m) Except to the extent that an English Security Agreement otherwise requires,
any moneys which Agent receives under or pursuant to an English Security
Agreement may be: (a) invested in any investments which Agent selects and which
are authorized by applicable law; or (b) placed on deposit at any bank or
institution (including Agent) on terms that Agent thinks fit, in each case in
the name or under the control of Agent, and Agent shall hold those moneys,
together with any accrued income (net of any applicable Tax) to the order of the
Lenders, and shall pay them to the Lenders on demand.

 

(n) On a disposal of any of the Charged Property which is permitted under the
Loan Documents, Agent shall (at the cost of the Loan Parties) execute any
release of the English Security Agreements or other claim over that Charged
Property and issue any certificates of non-crystallisation of floating charges
that may be required or take any other action that Agent considers desirable.

 

(o) Agent shall not be liable for: (i) any defect in or failure of the title (if
any) which any person may have to any assets over which security is intended to
be created by an English Security Agreement, (ii) any loss resulting from the
investment or deposit at any bank of moneys which it invests or deposits in a
manner permitted by an English Security Agreement, (iii) the exercise of, or the
failure to exercise, any right, power or discretion given to it by or in
connection with any Loan Document or any other agreement, arrangement or
document entered into, or executed in anticipation of, under or in connection
with, any Loan Document, or (iv) any shortfall which arises on enforcing an
English Security Agreements.

 

(p) Agent shall not be obligated to: (i) obtain any authorization or
environmental permit in respect of any of the Charged Property or an English
Security Agreements, (ii) hold in its own possession an English Security
Agreement, title deed or other document relating to the Charged Property or an
English Security Agreement, (iii) perfect, protect, register, make any filing or
give any notice in respect of an English Security Agreement (or the order of
ranking of an English Security Agreement), unless that failure arises directly
from its own gross negligence or wilful misconduct, or (iv) require any further
assurances in relation to an English Security Agreement.

 

(q) In respect of any English Security Agreement, Agent shall not be obligated
to: (i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property.

 

(r) In respect of any English Security Agreements, Agent shall not have any
obligation or duty to any person for any loss suffered as a result of: (i) the
lack or inadequacy of any insurance; or (ii) the failure of Agent to notify the
insurers of any material fact relating to the risk assumed by them, or of any
other information of any kind, unless Required Lenders have requested it to do
so in writing and Agent has failed to do so within fourteen (14) days after
receipt of that request.

 

(s) Every appointment of a successor Agent under an English Security Agreement
shall be by deed.

 



 - 85 - 

 

 

(t) Section 1 of the Trustee Act 2000 shall not apply to the duty of Agent in
relation to the trusts constituted by this Agreement.

 

(u) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 or the Trustee Act 2000, the provisions of this
Agreement shall prevail to the extent allowed by law, and shall constitute a
restriction or exclusion for the purposes of the Trustee Act 2000.

 

(v) The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any English Security Agreement shall be 80 years from the
date of this Agreement.

 

16.WITHHOLDING TAXES.

 

(a) All payments made by any Loan Party hereunder or under any other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, the Loan Parties shall comply
with the next sentence of this Section 16(a). If any Taxes are so levied or
imposed or are required to be deducted or withheld, Loan Parties agree to deduct
and withhold, and to timely pay and remit, the full amount of such Taxes to the
applicable Governmental Authority in accordance with applicable laws, and to pay
such additional amounts as may be necessary so that every payment of all amounts
due under this Agreement or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that the Loan Parties shall not be required to increase any such amounts if the
increase in such amount payable results from Agent's or such Lender's own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrower will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Loan Parties or such
other evidence of such payment reasonably satisfactory to Agent.

 

(b) Loan Parties agree to pay, in accordance with applicable law, any present or
future stamp, value added or documentary taxes or any other excise or property
taxes, charges, or similar levies (each an "Other Tax" and collectively, "Other
Taxes") that arise from any payment made hereunder or under any of the other
Loan Documents or from the execution, delivery, performance, recordation, or
filing of, or otherwise with respect to this Agreement or any other Loan
Document.

 

(c) Each Loan Party shall indemnify and hold harmless each Lender (including for
purposes of this section any Participant) and Agent for the full amount of Taxes
and Other Taxes imposed on or paid by such Person and any liability (including
penalties, interest and expenses) arising from or with respect to such taxes,
whether or not they were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days from the date Agent or the relevant
Lender makes written demand for it. A certificate containing reasonable detail
as to the amount of such Taxes or Other Taxes submitted to a Loan Party by Agent
or the relevant Lender shall be conclusive evidence, absent manifest error, of
the amount due from such Loan Party to Agent or such Lender.

 



 - 86 - 

 

 

(d) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Borrower and Agent, to deliver to Borrower and Agent (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:

 

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper
attachments);

 

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;

 

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

 

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Borrower and Agent (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

 

(e) If a Lender or Participant is entitled to claim an exemption from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant agrees with and in favor of Borrower and Agent, to deliver to
Borrower and Agent (or, in the case of a Participant, to the Lender granting the
participation only) any such form or forms, as may be required or prescribed
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, provided, however, that nothing in this
Section 16(e) shall require a Lender or Participant to disclose any information
that it deems to be confidential (including without limitation, its tax
returns).

 



 - 87 - 

 

 

(f) If a payment made to a Lender or Participant under any Loan Document would
be subject to United States federal withholding tax imposed by FATCA if such
Lender or Participant were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the IRC, as applicable), such Lender or Participant, as applicable, shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender or
Participant has complied with such Lender’s or Participant’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 16(f), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.

 

(g) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower, such Lender or Participant agrees to notify Borrower and Agent (or, in
the case of a sale of a participation interest, the Lender granting the
participation only) of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower. To the extent of such percentage
amount, Borrower and Agent will treat such Lender's or such Participant's
documentation provided pursuant to Section 16(d) or 16(e) as no longer valid.
With respect to such percentage amount, such Participant or Assignee may provide
new documentation, pursuant to Section 16(d) or 16(e), if applicable. Loan
Parties agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Revolver
Commitments and the Obligations so long as such Participant complies with the
obligations set forth in this Section 16 with respect thereto.

 

(h) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(d), 16(e) or 16(f) are not delivered to Agent (or, in the case of a
Participant, the Lender granting the participation), then Agent (or, in the case
of a Participant, to the Lender granting the participation) may withhold from
any interest payment to such Lender or such Participant not providing such forms
or other documentation an amount equivalent to the applicable withholding tax.

 

(i) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, the
Lender granting the participation) did not properly withhold tax from amounts
paid to or for the account of any Lender or any Participant due to any failure
on the part of the Lender or any Participant (because the appropriate form was
not delivered, was not properly executed, or because such Lender failed to
notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason), such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, by the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 



 - 88 - 

 

 

(j) If Agent or a Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by Loan Parties or with respect to which Loan Parties have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrower (but only to the extent of payments made, or additional amounts paid,
by Loan Parties under this Section 16 with respect to Taxes giving rise to such
a refund), net of all out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such a refund); provided, that Borrower, upon the request of
Agent or such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to any Loan Party or any other Person or to require
Agent or any Lender to depart from its customary practices and positions with
respect to its taxes.

 

17.GENERAL PROVISIONS.

 

17.1. Effectiveness.

 

This Agreement shall be binding and deemed effective when executed by Parent,
Borrower, each other Loan Party whose signature is provided for on the signature
pages hereof, Agent, and each Lender whose signature is provided for on the
signature pages hereof, and shall be deemed delivered in the State of New York.

 

17.2. Section Headings.

 

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

 

17.3. Interpretation.

 

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Parent or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 



 - 89 - 

 

 

17.4. Severability of Provisions.

 

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

17.5. Bank Product Providers.

 

Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting. Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of providing a Bank
Product, each Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent; it being understood and agreed that the rights and
benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider's being a beneficiary of the Liens and
security interests (and, if applicable, guarantees) granted to Agent and the
right to share in payments and collections out of the Collateral as more fully
set forth herein. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Bank Product Obligations
and that if reserves are established there is no obligation on the part of Agent
to determine or ensure whether the amount of any such reserve is appropriate or
not. In addition, Agent shall not be obligated to establish or increase a Bank
Product Reserve for any Bank Product unless, after giving effect to such
establishment or increase, the sum of the Bank Product Reserves established for
all Bank Products does not exceed the Aggregate Bank Product Reserve Amount. In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume no amounts are due or owing to any Bank Product Provider
unless such Bank Product Provider has provided a written certification (setting
forth a reasonably detailed calculation) to Agent as to the amounts that are due
and owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Any Loan Party may obtain
Bank Products from any Bank Product Provider, although no Loan Party is required
to do so. Each Loan Party acknowledges and agrees that no Bank Product Provider
has committed to provide any Bank Products and that the providing of Bank
Products by any Bank Product Provider is in the sole and absolute discretion of
such Bank Product Provider. Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no provider or holder of any Bank Product
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

 



 - 90 - 

 

 

17.6. Debtor-Creditor Relationship.

 

The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor, and any
Lender or Agent, or any of their respective Affiliates, may have economic
interests that conflict with those of the Loan Parties. No member of the Lender
Group has (or shall be deemed to have) any fiduciary relationship or duty to any
Loan Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7. Counterparts; Electronic Execution.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8. Revival and Reinstatement of Obligations.

 

If the incurrence or payment of the Obligations by Borrower or Guarantors or the
transfer to the Lender Group of any property should for any reason subsequently
be asserted, or declared, to be void or voidable under any applicable law
relating to creditors' rights, including provisions of the applicable law
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a "Voidable
Transfer"), and if the Lender Group is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that the Lender Group is required or elects to repay or restore, and as
to all reasonable costs, expenses, and attorneys’ fees of the Lender Group
related thereto, the liability of Borrower and Guarantors automatically shall be
revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

 



 - 91 - 

 

 

17.9. Confidentiality.

 

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that non-public information furnished by or on behalf of Parent
and its Subsidiaries which is (x) identified in writing by Parent or such
Subsidiary as being confidential at the time such information is furnished or
(y) of the type that is customarily considered to be confidential in nature
("Confidential Information") shall be treated by Agent and the Lenders in a
confidential manner in accordance with its customary procedures for handling
confidential information of this nature, and shall not be disclosed by Agent and
the Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group ("Lender Group Representatives"), (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrower with prior notice thereof,
to the extent that it is practicable to do so, to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation, and to the extent such disclosure would not, in the
reasonable determination of such disclosing party, violate any provision of any
federal, state, provincial, or local law or regulation applicable to such
disclosing party, and (y) any disclosure under this clause (iv) shall be limited
to the portion of the Confidential Information as may be required by such
statute, decision, or judicial or administrative order, rule, or regulation,
(v) as may be agreed to in advance by Borrower or as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (v) the disclosing
party agrees to provide Borrower with prior notice thereof, to the extent that
it is practicable to do so, to the extent that the disclosing party is permitted
to provide such prior notice to Borrower pursuant to the terms of the subpoena
or other legal process, and to the extent that the disclosing party is permitted
to provide such prior notice to Borrower pursuant to the terms of the subpoena
or other legal process, and to the extent such disclosure would not, in the
reasonable determination of such disclosing party, violate any provision of any
federal, state, provincial, or local law or regulation applicable to such
disclosing party, and (y) any disclosure under this clause (v) shall be limited
to the portion of the Confidential Information as may be required by such
governmental authority pursuant to such subpoena or other legal process, (vi) as
to any such information that is or becomes generally available to the public
(other than as a result of prohibited disclosure by Agent, the Lenders, or the
Lender Group Representatives or Subsidiaries or Affiliates of any member of the
Lender Group including the Bank Product Providers), (vii) in connection with any
assignment, participation or pledge of any Lender's interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, (viii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(viii) with respect to litigation involving any Person (other than Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide Borrower with prior notice
thereof to the extent such disclosure would not, in the reasonable determination
of such disclosing party, violate any provision of any federal, state,
provincial, or local law or regulation applicable to such disclosing party, and
(ix) after the occurrence and during the continuance of an Event of Default, in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

 



 - 92 - 

 

 

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
provide information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services.

 

17.10. Lender Group Expenses.

 

Borrower agrees to pay any and all Lender Group Expenses promptly after demand
therefore by Agent and agrees that its obligations contained in this Section
17.10 shall survive payment or satisfaction in full of all other Obligations.

 

17.11. USA PATRIOT Act and Anti-Money Laundering & Anti-Terrorism Compliance.

 

(a) Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrower that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender to identify Borrower in accordance with the Patriot Act.
In addition, if Agent is required by law or regulation or internal policies to
do so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties' senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower.

 

(b) Agent and the Lenders may be subject to Canadian Anti-Money Laundering &
Anti-Terrorism Legislation and "know your customer" rules and regulations, and
they hereby notify Borrower that in order to comply with such legislation, rules
and regulations, they may be, among other things, required to obtain verify and
record information pertaining to Borrower, which information may relate to among
other things, the names, addresses, corporate directors, corporate registration
numbers, corporate tax numbers, corporate shareholders and banking transactions
of Borrower. Borrower hereby agrees to take such actions and to provide, upon
request, such information and access to information regarding Borrower that is
required to enable the Lenders to comply with such Canadian Anti-Money
Laundering & Anti-Terrorism Legislation and "know your customer" rules and
regulations.

 

17.12. UK "Know your customer" checks.

 

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a UK Loan Party after the date
of this Agreement; or (iii) a proposed assignment or transfer by a Lender of any
of its rights and obligations under this Agreement to a party that is not a
Lender prior to such assignment or transfer, obliges the Agent or any Lender
(or, in the case of paragraph (iii) above, any prospective new Lender) under a
law or regulation to comply with "know your customer" or similar identification
procedures in circumstances where the necessary information is not already
available to it, each UK Loan Party shall promptly upon the request of the Agent
or any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Lender) in order for the
Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Loan Documents.

 



 - 93 - 

 

 

(b) Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.

 

17.13. Integration.

 

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

 

17.14. Determinations; Judgment Currency.

 

(a) This is an international financial transaction in which the specification of
a currency and payment is of the essence. Dollars shall be the currency of
account in the case of all payments pursuant to or arising under this Agreement
or under any other Loan Document, and all such payments shall be made to Agent's
Applicable Account in immediately available funds. To the fullest extent
permitted by applicable law, the Obligations of Borrower to Agent and the
Lenders under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any currency other than Dollars or in any other
manner than to Agent's Applicable Account to the extent that the amount so paid
after conversion under this Agreement and transfer to Agent's Applicable Account
does not yield the amount of Dollars with respect to Obligations owing to
Lenders due under this Agreement and under the other Loan Documents. If, for the
purposes of obtaining or enforcing judgment against Borrower in any court in any
jurisdiction in connection with this Agreement or any Loan Document, it becomes
necessary to convert into any other currency (such other currency being referred
to as the "Judgment Currency") an amount due under this Agreement or any Loan
Document in Dollars, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (a) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that would give effect to such conversion being made on such date,
or (b) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 17.13 being hereinafter referred to
as the "Judgment Conversion Date").

 

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in subsection (a) above, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, Borrower shall pay such additional amount (if any and in any
event not a lesser amount) as may be necessary to ensure that the amount
actually received in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of Dollars
which could have been purchased with the amount of the Judgment Currency
stipulated in the judgment or judicial order at the rate of exchange prevailing
on the Judgment Conversion Date. The term "rate of exchange" in this Section
means the spot rate of exchange at which Agent would, on the relevant date at or
about 10:30 a.m. (New York time), be prepared to sell Dollars against the
Judgment Currency.

 



 - 94 - 

 

 

(c) Any amount due from Borrower under this Section 17.13 shall not be affected
by judgment being obtained for any other amounts due under or in respect of this
Agreement or any Loan Document.

 

(d) Where any amount is denominated in Dollars under this Agreement but requires
for its determination an amount which is determined in another currency, Agent
shall determine the applicable exchange rate in its sole Permitted Discretion.

 

17.15. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages to follow.]

 - 95 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  MDC PARTNERS INC., a federal company
organized under the laws of Canada                 By: /s/ Mitchell Gendel



    Name: Mitchell Gendel     Title: Authorized Signatory                    
By: /s/ David Ross     Name: David Ross     Title: Authorized Signatory  

 

 

  MAXXCOM INC., a Delaware corporation      

 

            By: /s/ Mitchell Gendel     Name: Mitchell Gendel     Title:
Authorized Signatory                     By: /s/ David Ross     Name: David Ross
    Title: Authorized Signatory  

 

 

 

 



Signature Page to Second A/R Credit Agreement



 

 

 

For puroposes of Sections 4, 5, 6 and 16 of this Agreement:

 

6 DEGREES INTEGRATED COMMUNICATIONS CORP.,
an Ontario corporation

72ANDSUNNY PARTNERS, LLC,
a Delaware limited liability company

ACCUMARK PARTNERS INC. (formerly known as 6 Degrees Integrated Communications
Inc., formerly known as Accumark Communications Inc.),
an Ontario corporation

ALBION BRAND COMMUNICATION LIMITED,
a registered England and Wales company

ALLISON & PARTNERS LLC,
a Delaware limited liability company

ANOMALY INC.,
an Ontario corporation

ANOMALY PARTNERS LLC,
a Delaware limited liability company

ATTENTION PARTNERS LLC,
a Delaware limited liability company

BOOM MARKETING INC.,
an Ontario corporation

BRUCE MAU DESIGN INC.,
an Ontario corporation

BRUCE MAU DESIGN (USA) LLC,
a Delaware limited liability company

BRUCE MAU HOLDINGS LTD.,
an Ontario corporation

BRYAN MILLS IRADESSO CORP.,
an Ontario corporation

CAPITAL C PARTNERS GP INC.,
an Ontario corporation

COLLE & MCVOY LLC,
a Delaware limited liability company

CONCENTRIC PARTNERS LLC,
a Delaware limited liability company

CRISPIN PORTER & BOGUSKY LTD.,
a registered England and Wales company

CRISPIN PORTER & BOGUSKY LLC,
a Delaware limited liability company

CRISPIN PORTER & BOGUSKY SCANDINAVIA AB,
a Swedish corporation

DONER PARTNERS LLC,
a Delaware limited liability company

DOTGLU LLC,
a Delaware limited liability company

GALE PARTNERS INC.,
an Ontario corporation

GALE PARTNERS LLC,
a Delaware limited liability company

GALE PARTNERS LP,
an Ontario limited partnership
By: MDC Gale43 GP Inc.
Its general partner

HELLO DESIGN, LLC,
a California limited liability company

 

 

 

HL GROUP PARTNERS LLC,
a Delaware limited liability company

HPR PARTNERS, LLC,
a Delaware limited liability company

KBP HOLDINGS LLC,
a Delaware limited liability company

KBS+P ATLANTA LLC (formerly known as Fletcher Martin LLC),
a Delaware limited liability company

KBS+P CANADA LP KBS+P CANADA SEC,
an Ontario limited partnership

By: MDC Canada GP Inc.
Its general partner

KENNA COMMUNICATIONS GP INC.,
an Ontario corporation

KENNA COMMUNICATIONS LP,
an Ontario limited partnership
By: Kenna Communications GP Inc.
Its general partner

KINGSDALE PARTNERS LP,
an Ontario limited partnership
By: MDC Kingsdale GP Inc.
Its general partner

KIRSHENBAUM BOND SENECAL & PARTNERS LLC (formerly known as Kirshenbaum Bond &
Partners LLC),

a Delaware limited liability company

KIRSHENBAUM BOND & PARTNERS WEST LLC,
a Delaware limited liability company

KWITTKEN LLC (formerly known as Kwittken PR, LLC),
a Delaware limited liability company

LAIRD + PARTNERS NEW YORK LLC,
a Delaware limited liability company

LBN PARTNERS LLC,
a Delaware limited liability company

LEGEND PR PARTNERS, LLC,
a Delaware limited liability company

LUNTZ GLOBAL PARTNERS LLC,
a Delaware limited liability company

MAXXCOM GLOBAL MEDIA LLC,
a Delaware limited liability company

MAXXCOM (USA) FINANCE COMPANY,
a Delaware corporation

MAXXCOM (USA) HOLDINGS INC.,
a Delaware corporation

MDC ACQUISITION INC.,
a Delaware corporation

MDC CANADA GP INC. (formerly known as 7846746 Canada Inc.),
a federal company organized under the laws of Canada

MDC CORPORATE (US) INC.,
a Delaware corporation

MDC EUROPE LIMITED,
a registered England and Wales company

MDC GALE43 GP INC.,
an Ontario corporation

MDC INNOVATION PARTNERS LLC,
a Delaware limited liability company

MDC KINGSDALE GP INC.,
an Ontario corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second A/R Credit Agreement

 

 

 



MDC PARTNERS UK HOLDINGS LIMITED.,
a registered England and Wales company

MDC TRAVEL, INC.,
a Delaware corporation

MONO ADVERTISING, LLC,
a Delaware limited liability company

NEW TEAM LLC,
a Delaware limited liability company

NORTHSTAR MANAGEMENT HOLDCO INC.,
an Ontario corporation

NORTHSTAR RESEARCH GP LLC,
a Delaware limited liability company

NORTHSTAR RESEARCH HOLDINGS CANADA INC.,
an Ontario corporation

NORTHSTAR RESEARCH HOLDINGS USA LP,
a Delaware limited partnership
By: Northstar Research GP LLC
Its general partner

NORTHSTAR RESEARCH PARTNERS INC.,
an Ontario corporation

NORTHSTAR RESEARCH PARTNERS (USA) LLC,
a Delaware limited liability company

OUTERACTIVE, LLC,
a Delaware limited liability company

PLUS PRODUCTIONS, LLC,
a Delaware limited liability company

PULSE MARKETING, LLC,
a Delaware limited liability company

REDSCOUT LLC,
a Delaware limited liability company

RELEVENT PARTNERS LLC,
a Delaware limited liability company

SKINNY NYC LLC,
a Delaware limited liability company

SLOANE & COMPANY LLC,
a Delaware limited liability company

SOURCE MARKETING LLC,
a New York limited liability company

STUDIO PICA INC.,
a federal company organized under the laws of Canada

TARGETCAST LLC,
a Delaware limited liability company

TARGETCOM LLC,
a Delaware limited liability company

TC ACQUISITION INC.,
a Delaware corporation

THE ARSENAL LLC (formerly known as Team Holdings LLC),

a Delaware limited liability company

THE PATH WORLDWIDE LIMITED, a registered England and Wales company

TRACK 21 LLC,
a Delaware limited liability company

TRADE X PARTNERS LLC,
a Delaware limited liability company

TRAPEZE MEDIA LIMITED,
an Ontario corporation

UNION ADVERTISING CANADA LP (formerly known as Crispin Porter + Bogusky Canada
LP),

an Ontario limited partnership
By: MDC Canada GP Inc.
Its general partner

 

 

 

UNIQUE INFLUENCE PARTNERS LLC,
a Delaware limited liability company

VARICK MEDIA MANAGEMENT LLC,
a Delaware limited liability company

VERITAS COMMUNICATIONS INC.,
an Ontario corporation

VITRO PARTNERS LLC,
a Delaware limited liability company

VITROROBERTSON LLC,
a Delaware limited liability company

X CONNECTIONS INC.,
an Ontario corporation

Y MEDIA LABS LLC,
a Delaware limited liability company

YAMAMOTO MOSS MACKENZIE, INC.,
a Delaware corporation

ZYMAN GROUP, LLC,
a Delaware limited liability company

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second A/R Credit Agreement

 

 

 

  Each by:  /s/Mitchell Gendel   Name: Mitchell Gendel   Title: Authorized
Signatory           Each by:  /s/ David Ross   Name: David Ross   Title:
Authorized Signatory    

 

 

 

 

 

 



  WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill, LLC,
as Agent and as a Lender                 By:

/s/ Jason Shanahan

    Name: Jason Shanahan     Title: Vice President                     WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Sole Lead
Arranger and Sole Book Runner                 By: /s/ Jason Shanahan     Name:
Jason Shanahan     Title: Vice President                   JPMorgan Chase Bank,
N.A., as a Lender                 By: /s/ Devin Roccisano     Name: Devin
Roccisano     Title: Vice President                     Bank of Montreal, as a
Lender                 By: /s/ Joan S. Murphy     Name: Joan S. Murphy    
Title: Director                 Citizens Bank, National Association, as a Lender
                By: /s/ Barrett D. Bencivenga     Name: Barrett D. Bencivenga  
  Title: Managing Director                     Royal Bank of Canada, as a Lender
          By: /s/ Michael G. Wang     Name: Michael G. Wang     Title:
Authorized Signatory  



 

 



Signature Page to Second A/R Credit Agreement



 

 

Schedule 1.1

 

 

As used in the Agreement, the following terms shall have the following
definitions:

 

"Account" means an account (as that term is defined in the Code).

 

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions)

 

"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Parent or its Subsidiaries.

 

"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by Parent or any of its Subsidiaries in a Permitted Acquisition;
provided, however, that such Indebtedness (a) is either Purchase Money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

 

"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of assets of (or any division or business line of) any other
Person, or (b) the purchase or other acquisition (whether by means of merger,
amalgamation, consolidation, investment in the form of an initial capital
contribution, or otherwise) by a Person or its Subsidiaries of Stock of any
other Person.

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.

 

"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.12 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

 



  Schedule 1.1 – Page 1  

 

 

"Agent" has the meaning specified therefor in the preamble to the Agreement.

 

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

"Agent's Applicable Account" means the Agent's US Account, the Agent's Canadian
Dollar Account, the Agent's Euro Account and/or the Agent's Sterling Account, as
the context requires.

 

"Agent's Canadian Dollar Account" means the Deposit Account of Agent identified
on Schedule A-1 as the Agent's Canadian Dollar Account.

 

"Agent's Euro Account" means the Deposit Account of Agent identified on Schedule
A-1 as the Agent's Euro Account.

 

"Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents.

 

"Agent's Sterling Account" means the Deposit Account of Agent identified on
Schedule A-1 as the Agent's Sterling Account.

 

"Agent's US Account" means the Deposit Account of Agent identified on Schedule
A-1 as the Agent's US Account.

 

"Aggregate Bank Product Reserve Amount" means, as of any date of determination,
the lesser of (a) $7,500,000 and (b) the sum of the Bank Product Reserves that
have been established by Agent as of such date of determination.

 

"Agreement" means the Second Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.

 

"Annual Dividend Amount" means, as of any date of determination, an amount equal
(a) during the fiscal year ending December 31, 2016, $0.92 (or such greater
amount as agreed to by Agent in its sole discretion), (b) during the fiscal year
ending December 31, 2017, $1.01 (or such greater amount as agreed to by Agent in
its sole discretion), (c) during the fiscal year ending December 31, 2018, $1.11
(or such greater amount as agreed to by Agent in its sole discretion), and (d)
during the fiscal year ending December 31, 2019 and each fiscal year thereafter,
$1.22 (or such greater amount as agreed to by Agent in its sole discretion).

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 



  Schedule 1.1 – Page 2  

 

 

"Applicable Availability Amount" means an amount equal to 5% of the Maximum
Revolver Amount.

 

"Applicable Currency" means (i) Dollars, with respect to Obligations denominated
in Dollars, (ii) Canadian Dollars, with respect to Obligations denominated in
Canadian Dollars, (iii) Euros, with respect to Obligations denominated in Euros,
and (iv) Sterling, with respect to Obligations denominated in Sterling.

 

"Applicable Designated Account" means the US Designated Account, the Canadian
Dollar Designated Account, the Euro Designated Account or the Sterling
Designated Account, as applicable.

 

"Applicable Designee" means any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Agent (which such
consent shall not be unreasonably withheld) to fund any Canadian Dollar
Advances, Euro Advances or Sterling Advances. For all purposes of this
Agreement, any designation of an Applicable Designee by a Lender shall not
affect such Lender's rights and obligations with respect to its Commitment and
the Loan Parties, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents, except as
otherwise expressly provided in this Agreement.

 

"Applicable Excess Availability Amount" means an amount equal to 10% of the
Maximum Revolver Amount.

 

"Application Event" means the occurrence of (a) a failure by Borrower to repay
all of the Obligations on the Maturity Date, or (b) an Event of Default and the
election by Agent or the Required Lenders to require that payments and proceeds
of Collateral be applied pursuant to Section 2.4(b)(ii) of the Agreement.

 

"Appointee" means any receiver, administrator or other insolvency officer
appointed in respect of any Loan Party or its assets.

 

"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Agent.

 

"Availability" means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

 

"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $125,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section 2.2
of the Agreement.

 



  Schedule 1.1 – Page 3  

 

 

"BA Equivalent Rate" means, on any day, with respect to the Interest Period for
a BA Rate Loan, the interest rate determined by the Agent by reference to the
arithmetic average of the discount rates quoted for bankers' acceptances in
Canadian Dollars for such term on the Reuters Screen CDOR Page at or about 10:00
a.m. (Toronto time) determined on the first day of the applicable term or, in
the event that such Reuters Screen CDOR Page does not appear on such day for
such term, the rate determined by the Agent by reference to the arithmetic
average of the discount rates for bankers' acceptances for such term quoted by
the banks listed in Schedule I to the Bank Act (Canada) determined in accordance
with their normal practices at or about 10:00 a.m. (Toronto time) on the first
day of the applicable term.

 

"BA Rate Loan" means each portion of Advances that bears interest at a rate
determined by reference to the BA Equivalent Rate.

 

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

"Bank Product" means any financial accommodation extended to Parent or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards (including so-called "procurement cards" or
"P-cards"), (e) ACH Transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) transactions under Hedge Agreements.

 

"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount reasonably determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure with
respect to the then existing Bank Product Obligations.

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all obligations of Borrower to reimburse an Underlying Issuer in respect of
Underlying Letters of Credit, and (c) all amounts that Parent or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Parent or its Subsidiaries; provided,
however, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute "Bank Product Obligations", (i) if the applicable Bank
Product Provider is Wells Fargo or its Affiliates, then, if requested by Agent,
Agent shall have received a Bank Product Provider Letter Agreement within 20
days after the date of such request, or (ii) if the applicable Bank Product
Provider is any other Person, Agent shall have received a Bank Product Provider
Letter Agreement within 10 days after the date of the provision of the
applicable Bank Product to Parent or its Subsidiaries.

 



  Schedule 1.1 – Page 4  

 

 

"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within 10 days after
the provision of such Bank Product to Parent or its Subsidiaries; provided
further, however, that if, at any time, a Lender ceases to be a Lender under the
Agreement, then, from and after the date on which it ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former Lender or any of its Affiliates shall no longer constitute Bank Product
Obligations.

 

"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Parent, Borrower, and Agent.

 

"Bank Product Reserve" means, as of any date of determination, with respect to a
Bank Product, the amount of reserves that Agent has established (based upon the
applicable Bank Product Provider's reasonable and good faith determination of
its credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of such Bank Products then provided or outstanding.

 

"Bankruptcy Code" means (i) title 11 of the United States Code, (ii) the BIA,
(iii) the Companies' Creditors Arrangement Act (Canada), (iv) the Winding-Up and
Restructuring Act (Canada), (v) the Canada Business Corporations Act (Canada)
where such statute is used by a Person to propose an arrangement in connection
with a compromise of such Person's debt obligations and/or (vi) any similar
legislation in a relevant jurisdiction, in each case as applicable and as in
effect from time to time.

 

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis and subject to the interest rate
floors set forth in the definition thereof), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

 



  Schedule 1.1 – Page 5  

 

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an "employer" (as defined in Section 3(5) of ERISA) within the past six years.

 

"BIA" means the Bankruptcy and Insolvency Act (Canada) as amended from time to
time (or any successor statute).

 

"Board of Directors" means the board of directors (or comparable managers) of
any Loan Party or any committee thereof duly authorized to act on behalf of the
board of directors (or comparable managers).

 

"Borrower" has the meaning specified therefor in the preamble to the Agreement.

 

"Borrowing" means a US Borrowing, a Canadian Dollar Borrowing, a Euro Borrowing
and/or a Sterling Borrowing as the context requires.

 

"Borrowing Base" means, as of any date of determination, the Dollar Equivalent
of the result of:

 

(a) 75% of the amount of Eligible Balance Sheet Billed Accounts, minus

 

(b) the aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement;

 

provided, that the aggregate Availability attributable to Eligible Balance Sheet
Billed Accounts of Foreign Loan Parties shall not exceed 15% of the Borrowing
Base as of such date of determination.

 

"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Massachusetts,
except that, if a determination of a Business Day shall relate to (a) a
Non-Prime Rate Loan, the term "Business Day" also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market,
(b) any European Advances, the term "Business Day" shall also exclude any date
that is not a TARGET Day, (c) with respect to transactions to be conducted in
United Kingdom, the term "Business Day" shall exclude any day on which banks in
London, England are closed for the purposes of making wire transfers or any
other electronic transfer of funds, and (d) with respect to transactions to be
conducted in Canada, the term "Business Day" shall exclude any day on which
banks in Toronto, Ontario are closed for the purposes of making wire transfers
or any other electronic transfer of funds.

 

"Call Centers" means a current or new facility established by Accent Marketing
for the purpose of providing customer care services including but not limited to
in-bound and outbound customer care service, database marketing, analytical
services related to customer relationship management and other related
activities.

 



  Schedule 1.1 – Page 6  

 

 

"Canadian Anti-Money Laundering & Anti-Terrorism Legislation" means the Criminal
Code, R.S.C. 1985, c. C-46, The Proceeds of Crime (Money Laundering) and
Terrorist Financing Act, S.C. 2000, c. 17 and the United Nations Act, R.S.C.
1985, c.U-2 or any similar Canadian legislation, together with all rules,
regulations and interpretations thereunder or related thereto including the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism and the United Nations Al-Qaida and Taliban Regulations promulgated
under the United Nations Act.

 

"Canadian Defined Benefit Plan" means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada), but does not include the pension plan proposed and referred to
under the Ontario Retirement Pension Plan Act, 2015 as the Ontario Retirement
Pension Plan.

 

"Canadian Dollar Advance" means an Advance denominated in Canadian Dollars.

 

"Canadian Dollar Borrowing" means a borrowing hereunder consisting of Canadian
Dollar Advances made on the same day by the Lenders (or Agent on behalf
thereof), or by Agent in the case of a Protective Advance.

 

"Canadian Dollar Designated Account" means the Deposit Account identified on
Schedule D-1.

 

"Canadian Dollar Designated Account Bank" has the meaning specified therefor in
Schedule D-1.

 

"Canadian Dollar Equivalent" means, at any time, with respect to any amount
denominated in Dollars, Euros or Sterling, the equivalent amount thereof in
Canadian Dollars as determined by Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date or such other
date as determined by Agent) for the purchase of Canadian Dollars with Dollars,
Euros or Sterling, as applicable.

 

"Canadian Dollar Maximum Revolver Amount" means $25,000,000.

 

"Canadian Dollars" or "Cdn$" means the lawful currency of Canada.

 

"Canadian Employee" means any employee or former employee of a Canadian Loan
Party.

 

"Canadian Employee Benefits Legislation" means the Canada Pension Plan (Canada),
the Pension Benefits Act (Ontario), the Employment Pension Plan Act (Alberta),
the Pension Benefits Act (Nova Scotia), the Quebec Pension Plan and any Canadian
federal, provincial or local counterparts or equivalents, in each case, as
applicable and as amended from time to time.

 

"Canadian Employee Plan" means any employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, supplemental pension, profit
sharing, retiring allowance, severance, deferred compensation, stock
compensation, stock purchase, unit purchase, retirement, life, hospitalization
insurance, medical, dental, disability or other employee group or similar
benefit or employment plans or supplemental arrangements applicable to the
Canadian Employees.

 



  Schedule 1.1 – Page 7  

 

 

"Canadian Loan Party" means a Loan Party organized under the laws of Canada or a
province thereof.

 

"Canadian Pension Plan" means any pension plan required to be registered under
the Income Tax Act (Canada) or any Canadian federal or provincial law and or
contributed to by a Canadian Loan Party for its Canadian Employees or former
Canadian Employees, including any pension benefit plan within the meaning of the
Pension Benefits Act (Ontario), the Employment Pension Plan Act (Alberta) and
the Pension Benefits Act (Nova Scotia), but excluding the Canada Pension Plan
maintained by the Government of Canada and the Quebec Pension Plan.

 

"Canadian Prime Rate" means, at any time, the annual interest rate from time to
time publicly announced by the Canadian Reference Bank as its prime rate in
effect for determining interest rates on Canadian Dollar denominated commercial
loans in Canada. "Canadian Reference Bank" means Toronto Dominion Bank, or its
successors and assigns, or such other Schedule I bank under the Bank Act
(Canada) as Agent may from time to time designate, in its Permitted Discretion.

 

"Canadian Prime Rate Loans" means each portion of the Advances that bears
interest at a rate determined by reference to the Canadian Prime Rate.

 

"Canadian Priority Payables Reserves" means reserves (determined from time to
time by Agent in its Permitted Discretion) for: (a) the amount past due and
owing by any Canadian Loan Party, or the accrued amount for which such Canadian
Loan Party has an obligation to remit, to a Governmental Authority or other
Person pursuant to any applicable law, rule or regulation, in respect of
(i) goods and services taxes, sales taxes, employee income taxes, municipal
taxes and other taxes payable or to be remitted or withheld, (ii) workers'
compensation, (iii) vacation or holiday pay, and (iv) other like charges and
demands, to the extent, in each case, that any Governmental Authority or other
Person may claim a lien, security interest, hypothec, trust or other claim
ranking or capable of ranking in priority to or pari passu with one or more of
the Liens granted in the Loan Documents; and (b) the aggregate amount of any
other liabilities of any Canadian Loan Party (i) in respect of which a trust has
been or may be imposed on any Collateral to provide for payment, or (ii) in
respect of unpaid pension plan contributions, or (iii) which are secured by a
lien, security interest, pledge, charge, right or claim on any Collateral; in
each case, pursuant to any applicable law, rule or regulation and which such
lien, trust, security interest, hypothec, pledge, charge, right or claim ranks
or, in the judgment of Agent, is capable of ranking in priority to or pari passu
with one or more of the Liens granted in the Loan Documents (such as liens,
trusts, security interests, hypothecs, pledges, charges, rights or claims in
favor of employees, landlords, warehousemen, customs brokers, carriers,
mechanics, materialmen, labourers, or suppliers, or liens, trusts, security
interests, hypothecs, pledges, charges, rights or claims for ad valorem, excise,
sales, or other taxes, where given priority under applicable law); in each case
net of the aggregate amount of all restricted cash held or set aside for the
payment of such obligations.

 



  Schedule 1.1 – Page 8  

 

 

"Canadian Security Agreement" means the general security agreement, dated as of
the First Closing Date, executed and delivered by each of the Canadian Loan
Parties to Agent, as amended, amended and restated, joined, supplemented,
reaffirmed or otherwise modified from time to time.

 

"Canadian Security Documents" means the Canadian Security Agreement and that
certain Guarantee, dated as of the First Closing Date, executed and delivered by
each of the Canadian Loan Parties to Agent, as amended, amended and restated,
joined, supplemented, reaffirmed or otherwise modified from time to time.

 

"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding
expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding Parent or any of its Affiliates).

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided that any operating lease
that would not be required to be capitalized for financial reporting purposes in
accordance with GAAP as of the date of this Agreement shall not be treated as a
Capital Lease hereunder regardless of any change in GAAP after the date of this
Agreement.

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

"Cash Equivalents" means, collectively Domestic Cash Equivalents and Foreign
Cash Equivalents.

 

"Certificate re Consolidated EBITDA Calculation" means a certificate
substantially in the form of Exhibit C-2 delivered by the chief financial
officer or chief accounting officer of Borrower to Agent.

 

"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).

 

"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 45%, or more, of the Stock of Parent having the right to vote for
the election of members of the Board of Directors; provided that the formation
of a holding company to hold the Stock of Parent which does not change the
beneficial ownership of such Stock will not constitute a Change of Control under
this clause (a) so long as (i) such holding company does not incur any
liabilities, own or acquire any assets (other than the Stock of Parent or a de
minimis amount of assets) or engage itself in any operations or business, except
in connection with or incidental to its Subsidiaries and their rights and
obligations under the Loan Documents and (ii) no Liens are incurred or assumed
or exist with respect to the assets of such holding company or the Stock of
Parent, (b) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (c) the occurrence of any "Change in
Control" as defined in the Senior Unsecured Trust Indenture (or, after the
consummation of any Permitted Senior Unsecured Debt Refinancing, the
corresponding definition in the Permitted Refinancing Senior Unsecured Trust
Indenture).

 



  Schedule 1.1 – Page 9  

 

 

"Charged Property " means the assets of the Loan Parties subject to a security
interest under an English Security Agreement.

 

"Closing Date" means the date this Agreement becomes effective.

 

"Code" means the New York Uniform Commercial Code, as in effect from time to
time; provided that, where the context so requires, any term defined by
reference to the "Code" shall also have any extended, alternative or analogous
meaning given to such term in the applicable PPSA and all other laws, in all
cases for the extension, preservation or betterment of the security and rights
of Agent and the Lender Group.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

 

"Collateral Access Agreement" means a landlord waiver in form and substance
reasonably satisfactory to Agent.

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer or chief accounting officer
of Borrower to Agent.

 

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

"Contribution Notice" means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account) or its equivalent in any jurisdiction
(including without limitation notice and acknowledgment of security in the
United Kingdom). For the avoidance of doubt, for any Canadian bank account, such
term shall also refer to a "Blocked Account Agreement" with respect to such bank
account notwithstanding that the execution and delivery of such agreement is not
a perfection requirement.

 



  Schedule 1.1 – Page 10  

 

 

"Copyright Security Agreement" has the meaning specified therefor in the
Security Agreements.

 

"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to make any Advance (or
other extension of credit, including the failure to make available to Agent
amounts required pursuant to a Settlement or to make payment in connection with
a Letter of Credit Disbursement) that it is required to make hereunder on the
date that it is required to do so hereunder, (b) has notified Parent, any
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) has failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement within 1 Business Day of the date
that it is required to do so under the Agreement, unless the subject of a good
faith dispute, or (f) has, or has a direct or indirect parent company that has,
(i) become or is insolvent (other than Governmental Authority ownership of
Lender's or Lender's parent's Stock if such ownership does not provide such
Lender with immunity from US court jurisdiction or permit such Lender or such
Governmental Authority to reject such Lender's agreements), (ii) become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment (other than Governmental Authority ownership
of Lender's or Lender's parent's Stock if such ownership does not provide such
Lender with immunity from US court jurisdiction or permit such Lender or such
Governmental Authority to reject such Lender's agreements) or (iii) become the
subject to a Bail-In Action (other than Governmental Authority ownership of
Lender's or Lender's parent's Stock if such ownership does not provide such
Lender with immunity from US court jurisdiction or permit such Lender or such
Governmental Authority to reject such Lender's agreements).

 

"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Prime Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Prime Rate Loans (inclusive of the
Prime Rate Margin applicable thereto).

 



  Schedule 1.1 – Page 11  

 

 

"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee).

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Loan Parties'
Accounts during such period, by (b) Loan Parties' gross billings with respect to
Accounts during such period.

 

"Dollar Equivalent" means, as of any date of determination, (a) as to any amount
denominated in Dollars, the amount thereof as of such date of determination, and
(b) as to any amount denominated in another currency, the equivalent amount
thereof in Dollars as determined by Agent on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date or such other date
determined by Agent) for the purchase of Dollars with such currency in effect on
such date of determination. Unless otherwise specified herein, the Dollar
Equivalent shall be determined as of the most recent Revaluation Date.

 

"Dollars" or "$" means United States dollars.

 

"Domestic Cash Equivalents" means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or, in the case of a
Canadian Loan Party only, Canada, or issued by any agency thereof and backed by
the full faith and credit of the United States, or in the case of a Canadian
Loan Party only , Canada, in each case maturing within 1 year from the date of
acquisition thereof, (b) marketable direct obligations issued or fully
guaranteed by any state of the United States or, in the case of a Canadian Loan
Party only, any province or territory of Canada, or any political subdivision of
any such state, province or territory or any public instrumentality thereof
maturing within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's") or, in the case of a Canadian Loan Party only, Domain Board Rating
Services ("DBRS"), (c) commercial paper maturing no more than 270 days from the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody's or, in the case of a Canadian
Loan Party only, DBRS, (d) certificates of deposit, time deposits, overnight
bank deposits or bankers' acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank or, in the case of a Canadian Loan Party only, any bank
listed on Schedule I of the Bank Act (Canada), in each case having at the date
of acquisition thereof combined capital and surplus of not less than the Dollar
Equivalent of $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof, or, in
the case of a Canadian Loan Party only, Canada or any province or territory
thereof, in each case so long as the full amount maintained with any such other
bank is insured by the Federal Deposit Insurance Corporation or the Canadian
Deposit Insurance Corporation, as the case may be, (f) repurchase obligations of
any commercial bank satisfying the requirements of clause (d) of this definition
or recognized securities dealer having combined capital and surplus of not less
than the Dollar Equivalent of $250,000,000, having a term of not more than seven
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, (h) tax exempt securities
rated A or higher by Moody’s or A+ or higher by S&P or DBRS, and (g) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.

 



  Schedule 1.1 – Page 12  

 

 

"Earn-outs" means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that may be
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target, in each case, to the extent that such deferred
payment would be included as part of such purchase price.

 

"EBITDA" means, respect to Parent for any fiscal period, the Net Income of
Parent and its Subsidiaries for such period, minus the Excluded Non-Loan Party
EBITDA for such period, plus without duplication, (i) the sum of the following
amounts of Parent and its Subsidiaries for such period and to the extent
deducted in determining Net Income of Parent for such period: (a) Interest
Expense, (b) Income Tax Expense, (c) depreciation expense, and (d) amortization
expense, (ii) income attributable to non-controlling or minority interests in
its Subsidiaries up to an amount not to exceed 10% of EBITDA for such period,
and (iii) to the extent not included in determining consolidated Net Income of
Parent for such period, cash distributions received from Minority-Owned
Entities. For the purposes of calculating EBITDA for any period of 12 months
(each, a "Reference Period"), if at any time during such Reference Period (and
after the Closing Date), Parent or any of its Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Borrower and Agent) or in such
other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period.

 

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



  Schedule 1.1 – Page 13  

 

 

"Eligible Balance Sheet Billed Accounts" means, as of any date of determination,
Accounts of Loan Parties (including for the avoidance of doubt, any
Minority-Owned Entity that is a Loan Party) arising in the ordinary course of
business from the sale of goods or the rendition of services that have been
billed to the Account Debtors thereof and (a) are not unpaid more than 90 days
past invoice date, (b) solely with respect to Accounts up to an aggregate amount
not to exceed $7,000,000 at any time, are unpaid more than 90 days, but not more
than 120 days, past invoice date, or (c) without duplication, solely to the
extent the Account Debtor is an Investment Grade Account Debtor, are unpaid more
than 90 days, but not more than 150 days, past invoice date, but which such
Accounts are not past the applicable due date, up to an aggregate amount, at any
time for all such Accounts, not to exceed 5% of the outstanding Eligible Balance
Sheet Billed Accounts, and with respect to the foregoing clauses (a), (b) and
(c), in each case that are reflected in the collateral reports provided to Agent
pursuant to Section 5.2; provided, that Accounts of a Loan Party shall not be
considered Eligible Balance Sheet Billed Accounts unless Agent has a perfected
first priority Lien on such Accounts; provided further, that Eligible Balance
Sheet Billed Accounts shall not include Accounts owing to any Loan Party
(determined by Agent based on the outstanding Accounts owing to such Loan Party)
in excess of 25% of the outstanding Eligible Balance Sheet Billed Accounts of
all Loan Parties (or, if the Loan Party is a Specified Loan Party, 40% of the
outstanding Eligible Balance Sheet Billed Accounts of all Loan Parties) to the
extent of such Accounts in excess of such percentage.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent, any Subsidiary of Parent, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent, or any of their predecessors in interest.

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the protection of the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 



  Schedule 1.1 – Page 14  

 

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).

 

"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.

 

"Excess" has the meaning specified therefor in Section 2.2 of the Agreement.

 

"Excess Availability" means, as of any date of determination, (i) as used in the
Credit Agreement, the amount equal to the Borrowing Base minus the Dollar
Equivalent of Revolver Usage at such time, (ii) as used in the Security
Agreement, the amount equal to (a) the lesser of (x) $10,000,000 and (y) the
Borrowing Base minus the Dollar Equivalent of Revolver Usage at such time, plus
(b) Availability minus the aggregate amount, if any, of all then outstanding and
unpaid trade payables of Loan Parties which are more than sixty (60) days past
due and all book overdrafts of Loan Parties in excess of historical practices
with respect thereto, and (iii) as used in all other Loan Documents, the amount
equal to Availability minus the aggregate amount, if any, of all then
outstanding and unpaid trade payables of Loan Parties which are more than sixty
(60) days past due and all book overdrafts of Loan Parties in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

 

"Excess Cash Flow" means, for any fiscal period and with respect to Parent and
its Subsidiaries determined on a consolidated basis, (a) EBITDA for such fiscal
period, minus (b) the sum of (i) the cash portion of Interest Expense paid
during such fiscal period, (ii) the cash portion of portion of taxes paid during
such fiscal period, (iii) Capital Expenditures made during such fiscal period
(excluding amounts related to Capital Leases), and (iv) all principal payments
of Indebtedness made during such fiscal period (including payments related to
Capital Leases).

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 

"Excluded Non-Loan Party EBITDA" means, for any period, the amount by which
EBITDA for such period attributable to Subsidiaries of Parent that are not Loan
Parties, exceeds 10% of EBITDA for such period.

 

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act at the
time the guaranty or grant of such security interest of such Loan Party becomes
effective with respect to such Swap Obligation.

 



  Schedule 1.1 – Page 15  

 

 

"Existing Letters of Credit" means the letters of credit listed on Schedule P-5.

 

"Existing Senior Unsecured Debt" means the Indebtedness owing by Parent to the
"Holders" (as defined in the Existing Senior Unsecured Trust Indenture) pursuant
to the Existing Senior Unsecured Debt Documents.

 

"Existing Senior Unsecured Debt Documents" means, collectively, (a) the Existing
Senior Unsecured Trust Indenture and the "Notes" (as defined in the Existing
Senior Unsecured Trust Indenture), and (b) all other agreements, instruments and
documents evidencing the Existing Senior Unsecured Debt, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

"Existing Senior Unsecured Trust Indenture" means that certain Indenture dated
as of March 20, 2013 among Parent, the "Note Guarantors" party thereto and The
Bank of New York Mellon, as trustee, as heretofore amended, modified or
supplemented.

 

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

"Euro" or "€" means the lawful currency of the Participating Member States.

 

"Euro Advance" means an Advance denominated in Euros.

 

"Euro Borrowing" means a borrowing hereunder consisting of Euro Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Agent in the
case of a Protective Advance.

 

"Euro Designated Account" means the Deposit Account identified on Schedule D-2.

 

"Euro Designated Account Bank" has the meaning specified therefor in Schedule
D-2.

 

"Euro Equivalent" means, at any time, with respect to any amount denominated in
Dollars, Canadian Dollars or Sterling, the equivalent amount thereof in Euros as
determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Euros with Dollars, Canadian Dollars or Sterling, as
applicable.

 

"Euro Maximum Revolver Amount" means $25,000,000.

 



  Schedule 1.1 – Page 16  

 

 

"European Advance" means an Advance denominated in Euros or Sterling.

 

"European Borrowing" means a Euro Borrowing or a Sterling Borrowing.

 

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreement
entered into by the United States (or treated as being in effect) in connection
with the implementation of such sections of the IRC, and any fiscal or
regulatory legislation, rules, or official practices adopted pursuant to any
such intergovernmental agreement.

 

"Fee Letter" means that certain second amended and restated fee letter, dated as
of even date with the Agreement, between Borrower and Agent, in form and
substance reasonably satisfactory to Agent.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero.

 

"Financial Support Direction" means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

 

"First Closing Date" means October 23, 2009.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period (other than any payment in
respect of Earn-outs), and (c) the cash portion of all United States, Canadian
and United Kingdom federal, state, provincial, local and foreign income taxes
paid or due and payable during such period.

 

"Fixed Charge Coverage Ratio" means, with respect to Parent for any period, the
ratio of (i) EBITDA for such period minus the sum of (A) Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period and (B) all dividends paid in cash during such period by Parent on
account of Stock issued by Parent, to (ii) Fixed Charges for such period.

 

"Floating Rate" means the London Market Index Rate.

 



  Schedule 1.1 – Page 17  

 

 

"Floating Rate Loans" means each portion of the Advances that bears interest at
a rate determined by reference to the London Market Index Rate.

 

"Foreign Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United Kingdom or any European Union Central
Bank or issued by any agency thereof and backed by the full faith and credit of
the United Kingdom or any European Union Central Bank, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued or fully guaranteed by any state, province or territory of
the United Kingdom or any European Union Central Bank, or any political
subdivision of any such state, province, territory or country or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody's, (c) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United Kingdom or any European Union Central Bank, in each case having at
the date of acquisition thereof combined capital and surplus of not less than
the Dollar Equivalent of $250,000,000, (d) Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (c) above, or
(ii) any other bank organized under the laws of the United Kingdom so long as
the full amount maintained with any such other bank is insured by the Financial
Services Compensation Scheme, (e) repurchase obligations of any commercial bank
satisfying the requirements of clause (c) of this definition or recognized
securities dealer having combined capital and surplus of not less than the
Dollar Equivalent of $250,000,000, having a term of not more than seven days,
with respect to securities satisfying the criteria in clauses (a) or (c) above,
(f) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (c) above, and (g) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (f) above.

 

"Foreign Currency Advances" means, collectively, the Canadian Dollar Advance,
the Euro Advances and the Sterling Advances.

 

Foreign Currency Maximum Revolver Amount" means $50,000,000.

 

"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

"Foreign Loan Party" means a Loan Party that is not a US Loan Party, a Canadian
Loan Party or a UK Loan Party.

 

"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Parent, determined on a consolidated
basis in accordance with GAAP (which, for the avoidance of doubt, shall be net
of original issue discount with respect to the Senior Unsecured Debt), that by
its terms matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date that is renewable or
extendable at the option of Parent or its Subsidiaries, as applicable, to a date
more than one year from such date, including, in any event, but without
duplication, with respect to Parent and its Subsidiaries, the Revolver Usage and
the amount of their Capitalized Lease Obligations.

 



  Schedule 1.1 – Page 18  

 

 

"Funding Date" means the date on which a Borrowing occurs.

 

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation or association, memorandum of association, by-laws, or
other organizational documents of such Person.

 

"Governmental Authority" means any federal, state, territorial, provincial,
local, foreign or other governmental or administrative body, instrumentality,
board, department, or agency or any court, tribunal, administrative hearing
body, arbitration panel, commission, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative power, or functions
of or pertaining to government.

 

"Guarantors" means (a) each Subsidiary of Parent (other than Borrower) that has
guarantied any of the Obligations or that is required to guaranty any of the
Obligations pursuant to Section 5.11), (b) Parent, (c) each other Person that
becomes a guarantor after the Closing Date pursuant to Section 5.11 of the
Agreement and (d) each other Person that becomes a "Note Guarantor" under, and
as defined in, the Senior Unsecured Trust Indenture (or, after the consummation
of any Permitted Senior Unsecured Debt Refinancing, the corresponding definition
of "Note Guarantors" set forth in the Permitted Refinancing Senior Unsecured
Trust Indenture), and "Guarantor" means any one of them.

 

"Guaranty" means, collectively, (a) that certain general continuing guaranty,
dated as of the First Closing Date, executed and delivered by each US Loan Party
(other than Borrower) in favor of Agent, for the benefit of the Lender Group and
the Bank Product Providers, as amended, amended and restated, joined,
supplemented, reaffirmed or otherwise modified from time to time, (b) that
certain guaranty, dated as of the First Closing Date, executed and delivered by
each Canadian Loan Party in favor of Agent, for the benefit of the Lender Group
and the Bank Product Providers, as amended, amended and restated, supplemented,
reaffirmed or otherwise modified from time to time, (c) that certain guaranty
and indemnity, dated as of July 8, 2015, executed and delivered by each UK Loan
Party in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, as amended, amended and restated, supplemented, reaffirmed or
otherwise modified from time to time, and (d) and any other guaranty, in form
and substance reasonably satisfactory to Agent, from time to time executed and
delivered by a Loan Party in favor of Agent, for the benefit of the Lender Group
and the Bank Product Group.

 

"Hazardous Materials" means (a) substances that are defined or listed as, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, flammability, carcinogenicity, reproductive toxicity,
or "EP toxicity", (b) oil, petroleum, or petroleum derived substances, natural
gas, natural gas liquids, synthetic gas, drilling fluids, produced waters, and
other wastes associated with the exploration, development, or production of
crude oil, natural gas, or geothermal resources, (c) any explosives or any
radioactive materials, (d) asbestos in any form or electrical equipment that
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million, and (e) any other substance which
the storage, manufacture, disposal, treatment, generation, use, transportation,
remediation, release into or concentration in the environment of is prohibited,
controlled, regulated or licensed by any Governmental Authority under any
Environmental Law.

 



  Schedule 1.1 – Page 19  

 

 

"Hedge Agreement" means any and all agreements or documents now existing or
hereafter entered into by Parent or any of its Subsidiaries that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Parent's or any of its Subsidiaries'
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

 

"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

"Immaterial Subsidiary" means, at any time, any Subsidiary of Parent the annual
EBITDA of which is less than 4% of Parent's EBITDA as of such time, provided
that the aggregate annual EBITDA of all Subsidiaries of Parent that would
otherwise constitute Immaterial Subsidiaries shall not exceed 10% of Parent's
EBITDA as of such time.

 

"Impacted Interest Period" has the meaning assigned to it in the definition of
"LIBOR Rate".

 

"Income Tax Expense" means, with respect to any Person for any period, the
provision for U.S. federal, state, local, franchise and similar taxes and
non-U.S. income taxes payable by Parent and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP.

 

"Increase" has the meaning specified therefor in Section 2.2 of the Agreement.

 

"Increase Date" has the meaning specified therefor in Section 2.2 of the
Agreement.

 

"Increase Joinder" has the meaning specified therefor in Section 2.2 of the
Agreement.

 



  Schedule 1.1 – Page 20  

 

 

"Indebtedness" means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Stock,
(h) Earn-outs, and (i) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above. For purposes of this
definition, (i) the amount of any Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness, and (ii) the amount of any Indebtedness described
in clause (d) above shall be the lower of the amount of the obligation and the
fair market value of the assets of such Person securing such obligation.

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.

 

"Insignificant Party" means any Person that is not a Significant Party.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other provincial,
territorial, state or federal (including the federal governments Canada and the
United Kingdom) bankruptcy or insolvency law, each as now and hereinafter in
effect, any successors to such statutes, and any similar laws in any
jurisdiction including without limitation any laws relating to assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief, and any laws permitting debtor to obtain a stay or
compromise of the claims of its creditors, and including, in the case of a UK
Loan Party, any corporate action, legal proceedings or other procedure commenced
or other step taken (including the making of an application, the presentation of
a petition, the filing or service of a notice or the passing of a resolution) in
relation to (a) such UK Loan Party being adjudicated or found insolvent, (b) the
suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of such UK Loan Party other than a solvent
liquidation or reorganization of such UK Loan Party, the terms of which have
been previously approved in writing by Agent, (c) a composition, assignment or
arrangement with any class of creditors of such UK Loan Party, or (d) the
appointment of a liquidator, supervisor, receiver, administrator, administrative
receiver, compulsory manager, trustee or other similar officer in respect of
such UK Loan Party or any of its assets.

 

"Insolvency Regulation" shall mean the Council Regulation (EC) No.1346/2000 29
May 2000 on Insolvency Proceedings.

 



  Schedule 1.1 – Page 21  

 

 

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of the First Closing Date, executed and delivered by Parent,
each of the other Loan Parties, and Agent, as amended, amended and restated,
joined, supplemented, reaffirmed or otherwise modified from time to time.

 

"Interest Expense" means, with respect to any Person for any period, the result
of the gross interest expense of such Person for such period determined in
accordance with GAAP (including, without limitation, interest expense paid to
Affiliates of such Person), but excluding, the write-off of deferred financing
costs and make-whole or repurchase premiums and expenses incurred in connection
with, and at the time of, the redemption or repurchase of the Existing Senior
Unsecured Debt and the Original Senior Unsecured Debt, respectively, less (a)
gains for such period on all obligations owing under Hedge Agreements (to the
extent not included in interest income above and to the extent not deducted in
the calculation of gross interest expense), plus (b) the sum of (i) losses for
such period under Hedge Agreements (to the extent not included in gross interest
expense) and (ii) the upfront costs or fees for such period associated with
Hedge Agreements (to the extent not included in gross interest expense), in each
case, determined in accordance with GAAP.

 

"Interest Period" means, with respect to each Non-Prime Rate Loan, a period
commencing on the date of the making of such Non-Prime Rate Loan (or the
continuation of a Non-Prime Rate Loan or the conversion of a Prime Rate Loan to
a Non-Prime Rate Loan) and ending 1, 2, 3 or 6 Months thereafter; provided,
however, that (a) interest shall accrue at the applicable rate based upon the
Non-Prime Rate from and including the first day of each Interest Period to, but
excluding, the day on which any Interest Period expires, (b) any Interest Period
that would end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (c) with respect to an Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period), the
Interest Period shall end on the last Business Day of the calendar month that is
1, 2, 3 or 6 Months after the date on which the Interest Period began, as
applicable, and (d) Borrower may not elect an Interest Period which will end
after the Maturity Date.

 

"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for Dollars) that is shorter than the
Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest period
(for which that LIBOR Screen Rate is available for Dollars) that exceeds the
Impacted Interest Period, in each case, at such time.

 

"Inventory" means inventory (as that term is defined in the Code).

 

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, moving, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), or acquisitions of Indebtedness, Stock,
or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), including any Acquisition, and
any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

 



  Schedule 1.1 – Page 22  

 

 

"Investment Grade Account Debtor" means an Account Debtor, the public corporate
credit rating of which (or if such rating is not available, the rating for the
unsecured long-term indebtedness for borrowed money of which) is BBB- (with
stable outlook) or higher from S&P, Baa3 (with stable outlook) or higher from
Moody's, or any another credit rating acceptable to Agent in its sole
discretion.

 

"IRC" means the Internal Revenue Code of 1986, as amended.

 

"IRS" means the Internal Revenue Service.

 

"Issuing Lender" means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender's sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit or
Reimbursement Undertakings pursuant to Section 2.11 of the Agreement.

 

"Judgment Currency" has the meaning specified therefor in Section 17.14 of the
Agreement.

 

"Kingsdale" means Kingsdale Partners LP, an Ontario limited partnership.

 

"Kingsdale Accounts" means segregated trust or escrow accounts in the name of
Kingsdale maintained with a bank reasonably acceptable to Agent and specifically
and exclusively used to hold funds of third parties (in which no Loan Party has
any beneficial interest) in connection with depositary services provided by
Kingsdale in the ordinary course of business for mergers, acquisitions, exchange
offers and other similar corporate transactions; provided, that, subject to
Section 5.19, there may be Trust Account Spread Amounts on deposit from time to
time in such accounts.

 

"Lender" and "Lenders" have the respective meanings set forth in the preamble to
the Agreement, includes the Issuing Lender, and shall include any other Person
made a party to the Agreement pursuant to the provisions of Section 13.1 of the
Agreement.

 

"Lender Group" means each of the Lenders (including the Issuing Lender) and
Agent, or any one or more of them.

 



  Schedule 1.1 – Page 23  

 

 

"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with the Loan Parties under any
of the Loan Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the patent and trademark office, the copyright office, or the department of
motor vehicles and all similar searches and inquires conducted in Canada),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) contained in the Agreement or the Fee Letter),
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) reasonable and documented out-of-pocket costs and
expenses incurred by Agent in the disbursement of funds to Borrower or other
members of the Lender Group (by wire transfer or otherwise), (d) documented
out-of-pocket charges paid or incurred by Agent resulting from the dishonor of
checks payable by or to any Loan Party, (e) reasonable and documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable and documented out-of-pocket audit
fees and expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement or the Fee Letter,
(g) reasonable and documented out-of-pocket costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group's relationship with Parent or any of
its Subsidiaries, (h) Agent's reasonable and documented costs and expenses
(including reasonable attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, and (i) Agent's and each Lender's
reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning Parent or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.

 

"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

 

"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to the Dollar Equivalent of 105% of the
then existing Letter of Credit Usage, (b) causing the Letters of Credit to be
returned to the Issuing Lender, or (c) providing Agent with a standby letter of
credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its reasonable discretion) in an amount
equal to the Dollar Equivalent of 105% of the then existing Letter of Credit
Usage (it being understood that the Letter of Credit Fee and all usage charges
set forth in the Agreement will continue to accrue while the Letters of Credit
are outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

 



  Schedule 1.1 – Page 24  

 

 

"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

 

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.

 

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.

 

"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum as reported on Reuters Screen LIBOR01 page (or any successor page)
(the "LIBOR Screen Rate") 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error; provided that if the LIBOR Screen
Rate shall not be available at such time to such Interest Period (an "Impact
Interest Period"), then the LIBOR Rate shall be the Interpolated Rate

 

"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.

 

"Loan Documents" means the Agreement, the Bank Product Agreements, any Borrowing
Base Certificate, the Control Agreements, the Copyright Security Agreement, the
Fee Letter, the Guaranty, the Intercompany Subordination Agreement, the Letters
of Credit, the Mortgages, the Reaffirmation Agreement, the Security Agreements,
the Trademark Security Agreement, any note or notes executed by Borrower in
connection with the Agreement and payable to any member of the Lender Group, any
letter of credit application entered into by Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by Parent
or any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement.

 



  Schedule 1.1 – Page 25  

 

 

"Loan Party" means Borrower or any Guarantor.

 

"London Market Index Rate" means the per annum rate as reported on Reuters
Screen LIBOR01 page (or any successor page) as of 11:00 am London Time on the
first Business Day in each month, for deposits in the Applicable Currency and
for a 1 month period and, if that rate is less than zero, the London Market
Index Rate shall be deemed to be zero.

 

"Management Appreciation Interests" means interests issued by Parent or any
Subsidiary of Parent (including such interests in existence as of the Closing
Date) to one or more members of its management solely for compensatory purposes
(whether directly or to any Person in which one or more such members have an
interest) which (a) entitle the holders thereof to the future appreciation in
value of Parent or such Subsidiary above the value of Parent or such Subsidiary,
as applicable, as of the date of issuance which, in the case of Management
Appreciation Interests amended or issued on or after the Closing Date, in the
aggregate, do not result in Parent and its Subsidiaries being entitled to less
than 50.1% of such future appreciation in value of such Subsidiaries and (b) do
not provide or entitle the holders thereof to any voting rights thereunder.

 

"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

"Material Adverse Change" means (a) a material adverse change in the business,
operations, assets or condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, (b) a material impairment of Loan Parties'
ability, taken as a whole, to perform their obligations under the Loan Documents
to which they are parties or of the Lender Group's ability to enforce the
Obligations, or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to the Collateral as a result of an action or failure
to act on the part of Parent or its Subsidiaries.

 

"Material Contract" means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more (other than acquisition agreements pertaining to Permitted
Acquisitions, purchase orders in the ordinary course of the business of such
Person or such Subsidiary, and other contracts that have a term of less than 90
days or by their terms may be terminated by such Person or Subsidiary in the
ordinary course of its business upon less than 60 days notice without penalty or
premium), and (ii) any other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.

 

"Maturity Date" means May 3, 2021.

 



  Schedule 1.1 – Page 26  

 

 

"Maximum Revolver Amount" means $325,000,000, increased as provided in Section
2.2 and decreased by the amount of reductions in the Revolver Commitments made
in accordance with Section 2.4(c) of the Agreement.

 

"Minority-Owned Entity" means any Person in which the Parent owns, directly or
indirectly, less than 50% of the Stock thereof.

 

"Moody's" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

 

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

 

"Net Income" means, with respect to any Person for any period, the result of the
net income (loss) attributable to the Person for such period, determined in
accordance with GAAP, but excluding from the determination of Net Income
(without duplication) (a) any extraordinary or non-recurring gains or losses or
gains or losses from Permitted Dispositions, (b) restructuring charges, (c) any
tax refunds, net operating losses or other net tax benefits, (d) effects of
discontinued operations, (e) interest income (including interest paid-in-kind),
(f) non-cash impairment charges, (g) non-cash stock based compensation expenses,
(h) any adjustment (positive or negative) relating to the deferred purchase
price of property (including, without limitation, deferred consideration from a
Permitted Acquisition) arising from Permitted Acquisitions or Permitted
Investments, (i) any third party expenses directly related to Permitted
Acquisitions, (j) other non-operating income and expenses determined in
accordance with GAAP (including, without limitation, the net income (loss) from
Minority-Owned Entities), and (k) the write-off of deferred financing costs and
make-whole or repurchase premiums and expenses incurred in connection with, and
at the time of, the redemption or repurchase of the Existing Senior Unsecured
Debt and the Original Senior Unsecured Debt, respectively.

 

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

 

"Non-Prime Rate" means (a) with respect to US Advances, the LIBOR Rate, (b) with
respect to Canadian Dollar Advances, the BA Equivalent Rate and (b) with respect
to European Advances, the LIBOR Rate.

 

"Non-Prime Rate Deadline" has the meaning specified therefor in Section
2.12(b)(i) of the Agreement.

 

"Non-Prime Rate Loan" means (a) with respect to US Advances, LIBOR Rate Loans,
(b) with respect to Canadian Dollar Advances, BA Rate Loans and (c) with respect
to European Advances, LIBOR Rate Loans.

 

"Non-Prime Rate Margin" means, as of any date of determination (a) with respect
to (i) any portion of outstanding US Advances on such date that is a Non-Prime
Rate Loan and (ii) calculations of the Letter of Credit Fee, 1.50 percentage
points, (b) with respect to any portion of outstanding Canadian Dollar Advances
on such date that is a Non-Prime Rate Loan, 1.50 percentage points and (c) with
respect to any portion of the outstanding European Advances on such date that is
a Non-Prime Rate Loan, 1.50 percentage points.

 



  Schedule 1.1 – Page 27  

 

 

"Non-Prime Rate Notice" means a written notice in the form of Exhibit L-1.

 

"Non-Prime Rate Option" has the meaning specified therefor in Section 2.12(a) of
the Agreement.

 

"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Benefit Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Benefit Plan, the filing of a notice of intent to terminate a
Benefit Plan or the treatment of a Benefit Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities and such termination could reasonably be expected to give rise
to material liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Benefit Plan by the PBGC or any
Benefit Plan administrator, (e) any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Benefit Plan or the
existence of any facts or circumstances that could reasonably be expected to
result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Benefit Plan (other than any withdrawal
that would not constitute an Event of Default under Section 8.12), (h) any event
or condition that results in the reorganization or insolvency of a Benefit Plan
under ERISA, (i) any event or condition that results in the termination of a
Benefit Plan under Section 4041A of ERISA or the appointment of a trustee to
administer a Benefit Plan, (j) any Benefit Plan being in "at risk status" within
the meaning of IRC Section 430(i), (k) any Benefit being in "endangered status"
or "critical status" within the meaning of IRC Section 432(b) or the formal
determination that any Benefit Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Benefit Plan, the imposition of liability on any Loan Party or ERISA Affiliate
as a result of incurring a substantial cessation of operations within the
meaning of ERISA Section 4062(e), (m) the failure to make by its due date a
required payment or contribution with respect to any Benefit Plan, (n) any event
that results in or could reasonably be expected to result in a material
liability by a Loan Party pursuant to Title I of ERISA or the excise tax
provisions of the IRC relating to Benefit Plans or any event that results in or
could reasonably be expected to result in a material liability to any Loan Party
or ERISA Affiliate pursuant to Title IV of ERISA or the IRC other than to make
regular contribution in accordance with the terms of the Benefit Plan or to pay
current premiums to the PBGC, or (o) to the knowledge of any Loan Party or ERISA
Affiliate, any of the foregoing is reasonably likely to occur in the following
30 days and the applicable Loan Party or ERISA Affiliate has no reasonable
intention of preventing, or ability to prevent, such Notification Event from
occurring.

 



  Schedule 1.1 – Page 28  

 

 

"Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement or
indemnification obligations with respect to Reimbursement Undertaking or with
respect to Letters of Credit, premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description owing by Borrower
to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that Borrower is required to pay or reimburse by the Loan Documents or
by law or otherwise in connection with the Loan Documents, and (b) all Bank
Product Obligations; provided, that Obligations shall not include Excluded Swap
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Original Credit Agreement" has the meaning specified therefor in the preamble
to this Agreement.

 

"Original Obligations" means "Obligations" as defined in the Original Credit
Agreement.

 

"Original Senior Unsecured Debt" means the Indebtedness owing by Parent to the
"Holders" (as defined in the Original Senior Unsecured Trust Indenture) pursuant
to the Original Senior Unsecured Debt Documents.

 

"Original Senior Unsecured Debt Documents" means, collectively, (a) the Original
Senior Unsecured Trust Indenture and the "Notes" (as defined in the Original
Senior Unsecured Trust Indenture), and (b) all other agreements, instruments and
documents evidencing the Original Senior Unsecured Debt, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

"Original Senior Unsecured Trust Indenture" means that certain Indenture dated
as of October 23, 2009 among Parent, the "Note Guarantors" party thereto and The
Bank of New York Mellon, as trustee, as heretofore amended, modified or
supplemented.

 

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.

 

"Parent" has the meaning specified therefor in the preamble to the Agreement.

 

"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 



  Schedule 1.1 – Page 29  

 

 

"Participant Register" has the meaning set forth in Section 13.1(h) of the
Agreement.

 

"Participating Member State" shall mean any member state of the European Union
that has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.

 

"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Revolver Commitments of the Lenders are terminated.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.

 

"Pensions Regulator" means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

 

"Permitted Acquisition" means any Acquisition so long as:

 

Manually numbered

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition shall not be hostile,

 

(b) no Indebtedness (other than Indebtedness evidenced by the Agreement and the
other Loan Documents) will be incurred, assumed, or would exist with respect to
Parent or any Subsidiary of Parent as a result of such Acquisition (other than
(i) Earn-outs pursuant to the terms of the definitive documentation for such
Acquisition, (ii) Acquired Indebtedness and (iii) unsecured Indebtedness of
Parent that is incurred pursuant to clause (g) of the definition of Permitted
Indebtedness), and no Liens will be incurred, assumed, or would exist with
respect to the assets of Parent or any Subsidiary of Parent as a result of such
Acquisition other than Permitted Liens,

 

(c) to the extent the purchase consideration payable in respect of the proposed
Acquisition at the closing thereof exceeds $5,000,000 in cash, at least 10 days
prior to the anticipated closing date of such proposed Acquisition (and, if the
purchase consideration payable in respect of the proposed Acquisition at the
closing thereof exceeds $20,000,000 in cash, at least 20 days prior to the
anticipated closing date of such proposed Acquisition), Borrower shall have
provided Agent with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis (including pro forma adjustments arising
out of events which are directly attributable to such proposed Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case, determined as if the Acquisition had been accomplished on the first day of
the relevant period; such eliminations and inclusions to be mutually and
reasonably agreed upon by Borrower and Agent) created by adding the historical
combined financial statements of Parent (including the combined financial
statements of any other Person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, Parent and its Subsidiaries on a consolidated basis, would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition,

 



  Schedule 1.1 – Page 30  

 

 

(d) to the extent the purchase consideration payable in respect of the proposed
Acquisition at the closing thereof exceeds $2,000,000 in cash, at least 10 days
prior to the anticipated closing date of such proposed Acquisition, Borrower has
provided Agent with its due diligence package relative to such proposed
Acquisition, including all memoranda and presentations delivered to the board of
directors of Parent, or, if such memoranda or presentations are not available, a
summary, in form and substance satisfactory to Agent and consistent with past
practices of Parent, describing the rationale for such Acquisition in reasonable
detail,

 

(e) after giving effect to the consummation of the proposed Acquisition,
Borrower shall have (i) Excess Availability in an amount equal to or greater
than the Applicable Excess Availability Amount and (ii) Availability in an
amount equal to or greater than the Applicable Availability Amount,

 

(f) the proportional share of EBITDA, for the 12 month period most recently
ended, of the Person to be acquired shall not exceed 25% of TTM EBITDA
(calculated on a pro forma basis after giving effect to the proposed
Acquisition),

 

(g) to the extent the purchase consideration payable in respect the proposed
Acquisition at the closing thereof exceeds $2,000,000 in cash, at least 10 days
prior to the anticipated closing date of such proposed Acquisition (and, if the
purchase consideration payable in respect of the proposed Acquisition at the
closing thereof exceeds $5,000,000 in cash, at least 20 days prior to the
anticipated closing date of such proposed Acquisition), Borrower shall have
provided Agent with written notice of such proposed Acquisition, and, in any
event, promptly following the closing date of the Acquisition, Borrower shall
provide Agent with a copy of the executed acquisition agreement and executed
counterparts of all other agreements, instruments or other documents pursuant to
which such Acquisition has been consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, instruments or other documents
and all other material ancillary agreements, instruments or other documents
executed or delivered in connection therewith,

 

(h) other than with respect to Acquisitions the purchase consideration
(excluding Earn-outs) payable in respect of which does not exceed $20,000,000 in
cash in the aggregate, the assets being acquired (other than a de minimis amount
of assets in relation to the assets being acquired) are located within the
United States, Canada, the United Kingdom or such other jurisdiction acceptable
to Agent in its Permitted Discretion, or the Person whose Stock is being
acquired is organized in a jurisdiction located within the United States,
Canada, the United Kingdom or such other jurisdiction acceptable to Agent in its
Permitted Discretion,

 

(i) the assets being acquired (other than a de minimis amount of assets in
relation to Parent's and its Subsidiaries' total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent or any of its Subsidiaries or a business reasonably related
thereto, and

 



  Schedule 1.1 – Page 31  

 

 

(j) upon consummation of the proposed Acquisition, the Person to be acquired
shall be a direct Subsidiary of a Loan Party; provided, that a Loan Party may
acquire less than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors (or appoint other comparable
managers) of such Person to the extent that (i) the cash portion of the purchase
consideration payable in respect of all such Acquisitions (including the
proposed Acquisition and including deferred payment obligations) shall not
exceed $20,000,000 in the aggregate and (ii) the non-cash portion of the
purchase consideration payable in respect of all such Acquisitions (including
the proposed Acquisition and including deferred payment obligations) shall not
exceed $50,000,000 in the aggregate.

 

"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

"Permitted Dispositions" means:

 

Manually numbered

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business and leases or
subleases of Real Property not useful in the conduct of the business of Parent
and its Subsidiaries,

 

(b) sales of Inventory to buyers in the ordinary course of business,

 

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

 

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

 

(e) the granting of Permitted Liens,

 

(f) the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

 

(g) any involuntary loss, damage or destruction of property,

 

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

 

(i) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,

 

(j) (i) the sale or issuance of Stock (other than Prohibited Stock) of Parent,
(ii) the sale or issuance of Stock (other than Prohibited Stock) of any
Subsidiary of Parent to current or former employees, officers, and directors of
Parent or any of its Subsidiaries, their respective estates, spouses or former
spouses; provided, that the aggregate value of Stock sold or issued pursuant to
this clause (ii) shall not exceed $5,000,000 in any fiscal year or (iii) the
sale or issuance of Management Appreciation Interests of any Subsidiary of
Parent to any current or former director, officer, employee or consultant of
Parent or any of its Subsidiaries so long as such sale or issuance does not
cause such Subsidiary to cease to be a Subsidiary of Parent,

 



  Schedule 1.1 – Page 32  

 

 

(k) the lapse of registered patents, trademarks and other intellectual property
of Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

 

(l) the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

 

(m) the making of a Permitted Investment or the sale or disposition of
Investments permitted under clauses (a) and (b) of the definition of Permitted
Investments so long as such sales and dispositions are for fair market value on
an arm's length basis,

 

(n) (i) the sale or disposition of non-core assets listed on Schedule P-4 hereto
in an arm's length transaction, upon fair and reasonable terms and, other than
with respect to certain artwork listed on Schedule P-4, to a person that is not
an Affiliate of a Loan Party, (ii) sales and dispositions by Subsidiaries that
are not Significant Parties so long as such sales and dispositions are made at
fair market value for at least 75% cash or (iii) Permitted Scheduled
Dispositions, and

 

(o) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) on a pro forma basis after giving effect to the
applicable disposition, Parent and its Subsidiaries are in compliance with the
financial covenants set forth in Section 7 as of the end of the fiscal quarter
most recently ended as to which financial statements were required to be
delivered pursuant to this Agreement, dispositions of Investments made solely
pursuant to clause (s) of the definition of Permitted Investments,

 

(p) dispositions of assets (other than Stock of Loan Parties and Stock held by
Loan Parties) not otherwise permitted in clauses (a) through (o) above so long
as no Event of Default exists and made at fair market value and the aggregate
fair market value of (i) all assets disposed of in any fiscal year pursuant to
his clause (p) (including the proposed disposition) would not exceed the Dollar
Equivalent of $10,000,000 and (ii) all assets disposed of in all such
dispositions pursuant to this clause (p) since the Closing Date (including the
proposed disposition) would not exceed the Dollar Equivalent of $25,000,000, and

 

(q) dispositions of all, but not less than all, of the Stock of a Subsidiary of
a Loan Party (other than Borrower) so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such disposition is
made at fair market value for 100% cash, (iii) the aggregate fair market value
of (x) all such Stock disposed of in any fiscal year pursuant to his clause (q)
(including the proposed disposition) would not exceed the Dollar Equivalent of
$15,000,000 and (y) all such Stock disposed of in all such dispositions pursuant
to this clause (q) since the Closing Date (including the proposed disposition)
would not exceed the Dollar Equivalent of $30,000,000, (iv) Availability, after
giving effect thereto, exceeds $75,000,000 and (v) Borrower has delivered to
Agent updated pro forma Projections (after giving effect to the proposed
disposition) for Parent and its Subsidiaries evidencing compliance on a pro
forma basis with Section 7 for the 4 fiscal quarters (on a quarter-by-quarter
basis) immediately following the proposed date of the proposed disposition.

 



  Schedule 1.1 – Page 33  

 

 

"Permitted Indebtedness" means:

 

Manually numbered

(a) Indebtedness evidenced by the Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

 

(b) Indebtedness not otherwise permitted under this definition of Permitted
Indebtedness and set forth on Schedule P-3 and any Refinancing Indebtedness in
respect of such Indebtedness,

 

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

 

(d) guarantees of Indebtedness of any Loan Party permitted under this Agreement,

 

(e) endorsement of instruments or other payment items for deposit,

 

(f) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions;
(iii) unsecured guarantees with respect to Indebtedness of Parent or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness; and (iv) any
Refinancing Indebtedness in respect of Indebtedness incurred under clauses (i)
through (iii) above,

 

(g) unsecured Indebtedness of Parent that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent, and (v) the only interest
that accrues with respect to such Indebtedness is payable in kind,

 

(h) (i) Acquired Indebtedness in an amount not to exceed $20,000,000 outstanding
at any one time and (ii) any Refinancing Indebtedness in respect of Indebtedness
referred to in the foregoing subclause (i),

 

(i) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, bid and appeal bonds and similar obligations,

 



  Schedule 1.1 – Page 34  

 

 

(j) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

 

(k) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate or foreign currency risk associated with Parent's and its Subsidiaries'
operations and not for speculative purposes,

 

(l) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, employee credit card programs, automatic clearinghouse arrangements,
escrow or trust account arrangements, other cash management and other like
services, in each case, incurred in the ordinary course of business,

 

(m) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Parent or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions,

 

(n) Earn-outs for which no cash or non-cash interest is payable or accrued (in
which case only such portion constituting interest shall be excluded from this
clause (n),

 

(o) Indebtedness composing Permitted Investments,

 

(p) Indebtedness in respect of the Senior Unsecured Debt (including any
guarantee) in an aggregate principal amount not to exceed $900,000,000,

 

(q) Indebtedness of Subsidiaries of Parent that are not Loan Parties incurred
for working capital purposes in an amount not to exceed $10,000,000 outstanding
at any one time,

 

(r) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
warehouse receipt or similar facilities entered into in the ordinary course of
business (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims),

 

(s) guarantee obligations incurred in the ordinary course of business in respect
of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees,

 

(t) Indebtedness representing deferred compensation to employees of the Parent
or its Subsidiaries incurred in the ordinary course of business,

 

(u) to that extent that Issuing Lender has elected not to issue, or to cause an
Underlying Issuer to issue, a Letter of Credit, Indebtedness, in an amount of up
to $2,000,000, in respect of reimbursement obligations and other liabilities
with respect of letters of credit in which the amounts payable thereunder are
payable in a currency other than Dollars or Canadian Dollars, and

 



  Schedule 1.1 – Page 35  

 

 

(v) (i) additional Indebtedness and (ii) any Refinancing Indebtedness in respect
of any Indebtedness specified in subclause (i) above so long as such
Indebtedness is not (x) incurred for working capital purposes or (y) in respect
of reimbursement obligations or other liabilities with respect of letters of
credit; provided that the aggregate amount of Indebtedness incurred and
remaining outstanding pursuant to this clause (v) shall not at any time exceed
$35,000,000.

 

"Permitted Intercompany Advances" means loans and advances (i) among the Loan
Parties; (ii) by a Subsidiary of Parent or a Minority-Owned Entity, in each
case, that is not a Loan Party to a Loan Party; (iii) by a Loan Party to a
Subsidiary of Parent or a Minority-Owned Entity, in each case, that is not a
Loan Party, existing on the Closing Date and described on Schedule P-7, in an
aggregate amount not to exceed $6,000,000; provided, that any repayment of such
loans or advances may not be reborrowed; and (iv) by a Loan Party to a
Subsidiary of Parent or a Minority-Owned Entity, in each case, that is not a
Loan Party, after the Closing Date, so long as (a) the proceeds of such loan or
advance are immediately, directly or indirectly, transferred to a Loan Party or
(b) (1) the aggregate principal amount of such loans and advances made to
Subsidiaries of Parent or Minority-Owned Entities that are not Loan Parties
shall not exceed at any one time outstanding the sum of (x) $7,500,000 and (y)
the amount of loans an advances made under clause (s) of the definition of
Permitted Investments for such purpose and (2) no Event of Default has occurred
and is continuing or would result therefrom (unless otherwise consented to by
Agent).

 

"Permitted Investments" means:

 

Manually numbered

(a) Investments in cash and Cash Equivalents (provided, that no US Loan Party or
Canadian Loan Party may have Investments in Foreign Cash Equivalents),

 

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

 

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business (including
amounts received in disputes with customers or suppliers of any Loan Party
arising in the ordinary course of business) or owing to any Loan Party or any of
its Subsidiaries as a result of Insolvency Proceedings involving an Account
Debtor or upon the foreclosure or enforcement of any Lien in favor of a Loan
Party or its Subsidiaries,

 

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1,

 

(f) guarantees permitted under the definition of Permitted Indebtedness,

 



  Schedule 1.1 – Page 36  

 

 

(g) Permitted Intercompany Advances,

 

(h) Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to a Loan Party or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
ordinary course of business) or as security for any such Indebtedness or claims,

 

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j) loans and advances to current or former employees, officers, and directors
of Parent or any of its Subsidiaries, their respective estates, spouses or
former spouses, in each case for the purpose of purchasing Stock in Parent or
any Loan Party so long as the proceeds of such loans or advances are received by
such Loan Party,

 

(k) Permitted Acquisitions,

 

(l) Investments in the form of capital contributions and the acquisition of
Stock made by any Loan Party in any other Loan Party (other than capital
contributions to or the acquisition of Stock of Parent),

 

(m) Investments in the form of Hedge Agreements that are permitted under the
Agreement,

 

(n) Investments consisting of security deposits with utilities and other similar
Persons made in the ordinary course of business,

 

(o) loans and advances to employees of any Loan Party in the ordinary course of
business in an aggregate amount not exceeding $2,000,000 at any one time
outstanding,

 

(p) Investments of any Person in existence at the time such Person becomes a
Subsidiary of the Parent or any of its Subsidiaries; provided, that such
Investments were not made in connection with or anticipation of such Person
becoming a Subsidiary of the Parent or any of its Subsidiaries, as applicable,

 

(q) [Intentionally Omitted],

 

(r) any Investment constituting a Restricted Junior Payment permitted under
Section 6.9 of the Agreement,

 

(s) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount, during the term
of the Agreement, not to exceed the Dollar Equivalent of the sum of $25,000,000
plus, to the extent any proceeds of an Investment made under this clause (s) are
returned to such Loan Party, the amount of such proceeds (up to the amount of
such original Investment), and

 

(t) so long as the Restricted Junior Payment Basket Conditions are satisfied,
any Investments made during any fiscal year up to an aggregate amount not to
exceed an amount equal to (I) 85% of Excess Cash Flow for the period commencing
January 1, 2012 and ending on the last day of the then most recently ended
fiscal quarter less (II) the sum of the aggregate amount of Restricted Junior
Payments made pursuant to clauses (f) or (g) of Section 6.9 and Investments made
pursuant to this clause (t) during the period commencing January 1, 2013 and
ending on such date.

 



  Schedule 1.1 – Page 37  

 

 

"Permitted Liens" means:

 

Manually numbered

(a) Liens held by Agent to secure the Obligations,

 

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

(c) judgment Liens or pre-judgment attachments, arising solely as a result of
the existence of judgments, orders, or awards that do not constitute an Event of
Default under Section 8.3 of the Agreement,

 

(d) Liens set forth on Schedule P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

 

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

 

(f) Liens on Equipment securing Indebtedness incurred pursuant to clause (c) of
the definition of Permitted Indebtedness and so long as (i) such Lien attaches
only to the asset purchased or acquired or leased and the proceeds thereof, and
(ii) such Lien only secures the Indebtedness that was incurred to acquire the
asset purchased or acquired or any Refinancing Indebtedness in respect thereof,

 

(g) Liens arising by operation of law in favor of warehousemen, landlords,
custom brokers, carriers, mechanics, materialmen, laborers, or suppliers, and
other similar liens incurred in the ordinary course of business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests,

 

(h) Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance or other forms of government insurance or benefits,

 

(i) Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders,
contracts, or leases in the ordinary course of business and not in connection
with the borrowing of money,

 

(j) Liens on amounts deposited to secure Parent's and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

 



  Schedule 1.1 – Page 38  

 

 

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n) rights of setoff or bankers' liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business,

 

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

 

(q) Liens on deposits and pledges of cash in favor of issuers of letters of
credit permitted by clause (t) of the definition of Permitted Indebtedness so
long as (i) such deposit or pledge of cash is provided by the Loan Party that
such letter of credit has been issued in favor of, (ii) such deposit or pledge
of cash is segregated from all other Deposit Accounts of the Loan Parties, (iii)
such Liens attach only to the cash collateralizing such letters of credit, and
(iv) such Liens only secure Indebtedness permitted by clause (t) of the
definition of Permitted Indebtedness,

 

(r) customary Liens for the fees, costs and expenses of trustees and escrow
agents pursuant to any indenture, escrow agreement or similar agreement
establishing a trust or escrow arrangement so long as such Liens attach only the
trust or escrow account maintained in connection therewith,

 

(s) the right (so long as not exercised) reserved to or vested in any
Governmental Authority by the terms of any authorization acquired by any Loan
Party or by any statutory provision, to terminate any such authorization,

 

(t) any rights (so long as not exercised) of expropriation, access or use or
other similar such rights conferred or vested on public authorities by or under
statutes of Canada or any province or territory of Canada or any foreign
jurisdiction, or any political subdivision thereof,

 

(u) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the Crown,

 

(v) Liens securing Indebtedness permitted by clause (q) of the definition of
Permitted Indebtedness so long as (i) such Liens attach only to the assets of
Subsidiaries of Parent that are not Loan Parties, excluding, for the avoidance
of doubt any Stock held by a Loan Party and (ii) such Liens only secure
Indebtedness permitted by clause (q) of the definition of Permitted
Indebtedness, and

 



  Schedule 1.1 – Page 39  

 

 

(w) other Liens so long as (i) the Indebtedness secured thereby does not exceed
$15,000,000 in the aggregate, (ii) such Liens shall not secure Indebtedness for
borrowed money, (iii) such Liens shall not secure Indebtedness for letters of
credit and (iv) such Liens do not attach to any Accounts or Deposit Accounts of
any Loan Party.

 

"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien or Canadian statutory lien or deemed trust), or rental payment,
provided that (a) a reserve with respect to such obligation is established on
Parent's or its Subsidiaries' books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Parent or its Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent's Liens.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $25,000,000.

 

"Permitted Refinancing Senior Unsecured Trust Indenture" means any indenture, in
form and substance reasonably satisfactory to Agent, which replaces the Senior
Unsecured Trust Indenture (or any Permitted Refinancing Senior Unsecured Trust
Indenture) and pursuant to which the Senior Unsecured Debt under the Senior
Unsecured Trust Indenture (or any Permitted Refinancing Senior Unsecured Trust
Indenture) is refinanced or replaced; provided, that no such indenture shall
(a) increase the maximum principal amount of the Senior Unsecured Debt, (b)
increase the rate of interest on any of the Senior Unsecured Debt, (c) change
the dates upon which payments of principal or interest on the Senior Unsecured
Debt are due, (d) change or add any event of default or any covenant with
respect to the Senior Unsecured Debt, (e) change any redemption or prepayment
provisions of the Senior Unsecured Debt, (f) alter the subordination provisions
with respect to the Senior Unsecured Debt, including, without limitation,
subordinating the Senior Unsecured Debt to any other indebtedness, (g) take any
liens or security interests in any assets of any Loan Party, or (h) change or
amend any other term of the Senior Unsecured Debt Documents if such change or
amendment would result in an Event of Default, increase the obligations of any
Loan Party, limit the amount of Obligations permitted to be incurred under this
Agreement or guaranteed by a Guarantor, or confer additional material rights on
any holder of the Senior Unsecured Debt in a manner adverse to any Loan Party,
Agent or any Lenders.

 

"Permitted Scheduled Dispositions" means the transactions described on Schedule
P-8.

 

"Permitted Senior Unsecured Debt Refinancing" means any refinancing or
replacement of the Senior Unsecured Debt under the Senior Unsecured Trust
Indenture (or any Permitted Refinancing Senior Unsecured Trust Indenture);
provided that (a) the financing documentation entered into by Parent and the
"Note Guarantors" party thereto in connection with such Permitted Senior
Unsecured Debt Refinancing constitutes a Permitted Refinancing Senior Unsecured
Trust Indenture and (b) Agent shall have received not less than 30 days prior
written notice of such Permitted Senior Unsecured Debt Refinancing.

 



  Schedule 1.1 – Page 40  

 

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Plan" means any "employee benefit plan" within the meaning of Section 3(3) of
ERISA, for which any Loan Party may have liability to make a payment with
respect thereto.

 

"Post-Increase Revolver Lenders" has the meaning specified therefor in Section
2.2 of the Agreement.

 

"PPSA" means, collectively, the Personal Property Security Act (Ontario), the
Personal Property Security Act (Nova Scotia), the Personal Property Security Act
(Alberta) or any other applicable Canadian federal or provincial statute
(including the Civil Code of Quebec) pertaining to the granting, perfecting,
priority or ranking of security interests, lien, hypothecs or personal property,
and any successor statutes, together with any regulations thereunder, in each
case as in effect from time to time. References to sections of the PPSA shall be
construed to also reference any successor sections.

 

"Pre-Increase Revolver Lenders" has the meaning specified therefor in Section
2.2 of the Agreement.

 

"Prime Rate" means (a) with respect to Canadian Dollar Advances, the Canadian
Prime Rate, (b) with respect to European Advances, the Floating Rate and (c)
with respect to all other Obligations, the Base Rate.

 

"Prime Rate Loan" means (a) with respect to US Advances (and calculations of
interest with respect to Letters of Credit), Base Rate Loans, (b) with respect
to Canadian Dollar Advances, Canadian Prime Rate Loans and (c) with respect to
European Advances, Floating Rate Loans.

 

"Prime Rate Margin" means, as of any date of determination (a) with respect to
any portion of outstanding Canadian Dollar Advances on such date that is a Prime
Rate Loan, 0.75 percentage points, (b) with respect to any portion of the
outstanding European Advances on such date that is a Prime Rate Loan, 1.50
percentage points and (c) with respect to all other Obligations, 0.75 percentage
points.

 

"Prohibited Stock" means any Stock that by its terms is mandatorily redeemable
or subject to any other payment obligation (excluding Put Obligations, but
including any obligation to pay dividends, other than dividends of shares of
Stock of the same class and series payable in kind or dividends of shares of
common stock) on or before a date that is less than 1 year after the Maturity
Date, or, on or before the date that is less than 1 year after the Maturity
Date, is redeemable at the option of the holder thereof for cash or assets or
securities (other than distributions in kind of shares of Stock of the same
class and series or of shares of common stock). For the avoidance of doubt,
Management Appreciation Interests shall not constitute Prohibited Stock.

 



  Schedule 1.1 – Page 41  

 

 

"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

"Pro Rata Share" means, as of any date of determination:

 

Manually numbered

(a) with respect to a Lender's obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the Dollar Equivalent of the outstanding
principal amount of such Lender's Advances by (z) the Dollar Equivalent of the
outstanding principal amount of all Advances,

 

(b) with respect to a Lender's obligation to participate in Letters of Credit
and Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender's Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the Dollar Equivalent of the outstanding principal amount of such
Lender's Advances by (z) the Dollar Equivalent of the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Revolver Commitments had not been terminated or reduced to zero and based
upon the Revolver Commitments as they existed immediately prior to their
termination or reduction to zero.

 

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolver Commitment, by
(z) the aggregate amount of Revolver Commitments of all Lenders, and (ii) from
and after the time that the Revolver Commitments have been terminated or reduced
to zero, the percentage obtained by dividing (y) the Dollar Equivalent of the
outstanding principal amount of such Lender's Advances, by (z) the Dollar
Equivalent of the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero.

 



  Schedule 1.1 – Page 42  

 

 

"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

"Put Obligations" means the contractual rights of the holder of capital Stock in
any Subsidiary of Parent to require, in certain circumstances, the Subsidiary or
the applicable parent company of such Subsidiary to acquire all or a portion of
such Stock held by such holder, with the terms and conditions of such right to
be consistent with past practices.

 

"Qualified Cash" means, as of any date of determination, the sum of (a) the
lesser of (x) $15,000,000 and (y) the Dollar Equivalent amount of unrestricted
cash and Foreign Cash Equivalents of the Foreign Loan Parties and UK Loan
Parties as of such date that is in Deposit Accounts or in Securities Accounts,
or any combination thereof, and which such Deposit Account or Securities Account
is the subject to a first priority perfected Lien in favor of Agent and (b) the
amount of unrestricted cash and Domestic Cash Equivalents of the US Loan Parties
and the Canadian Loan Parties as of such date that are held in Deposit Accounts
in the United States and Canada that are subject to Control Agreements.

 

"Reaffirmation Agreement" means a reaffirmation agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by the Loan Parties to Agent.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Refinancing Indebtedness" means refinancings, modifications, replacements,
refundings, renewals, or extensions of Indebtedness so long as:

 

Manually numbered

(a) such refinancings, modifications, replacements, refundings, renewals, or
extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, modified, replaced, refunded, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

(b) such refinancings, modifications, replacements, refundings, renewals, or
extensions do not result in a shortening of the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, modified, replaced, refunded, renewed, or extended, nor are they on
terms or conditions that, taken as a whole, are or could reasonably be expected
to be materially adverse to the interests of the Lenders,

 



  Schedule 1.1 – Page 43  

 

 

(c) if the Indebtedness that is refinanced, modified, replaced, refunded,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, modification, replacement,
refunding, renewal, or extension must include subordination terms and conditions
that are at least as favorable to the Lender Group as those that were applicable
to the refinanced, modified, replaced, refunded, renewed, or extended
Indebtedness, and

 

(d) the Indebtedness that is refinanced, modified, replaced, refunded, renewed,
or extended is not recourse to any Person that is liable on account of the
Obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.

 

"Reimbursement Undertaking" has the meaning specified therefor in Section
2.11(a) of the Agreement.

 

"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

"Report" has the meaning specified therefor in Section 15.16 of the Agreement.

 

"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders (who are not Affiliates of one
another).

 

"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as "eurocurrency liabilities") of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 



  Schedule 1.1 – Page 44  

 

 

"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution, direct or indirect, on account of Stock issued by
a Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) make
any repurchase, redemption, retirement, defeasance, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (c) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Stock of any Loan Party, now or
hereafter outstanding, (d) return any Stock to any shareholder or other equity
holders of any Loan Party or any of its Subsidiaries, or make any other
distribution of property, assets, shares of Stock, warrants, rights, options,
obligations or securities thereto as such, (e) pay any management fees or any
other fees or expenses (including the reimbursement thereof by any Loan Party or
any of its Subsidiaries) pursuant to any management, consulting or other
services agreement to any of the shareholders or other equityholders of any Loan
Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party (except to the extent such
management fees or such other fees and expenses under such arrangement are (i)
in lieu of compensation that would otherwise be paid to such person or (ii) made
to a Loan Party), (f) make any payment in respect of any Put Obligation, or (g)
make any payment in respect of any Earn-outs.

 

"Revaluation Date" means (a) with respect to any Advance denominated in Canadian
Dollars, Euros or Sterling, each of the following: (i) each date of a Borrowing
of such Advance and (ii) such additional dates as Agent shall determine or the
Required Lenders shall require, (b) with respect to any Letter of Credit
denominated in Canadian Dollars, Sterling, Euros, Swedish Krona or any other
foreign currency, each of the following: (i) each date of issuance of such
Letter of Credit, (ii) each date of an amendment of such Letter of Credit having
the effect of increasing the amount thereof, (iii) each date that any Letter of
Credit Disbursement is deemed to be an Advance pursuant to Section 2.11 of the
Agreement, and (iv) such additional dates as Agent or the Issuing Lender shall
determine or the Required Lenders shall require and (c) with respect to any
other Obligations denominated in Canadian Dollars, Euros or Sterling, each date
as Agent shall determine unless otherwise prescribed in this Agreement or any
other Loan Documents.

 

"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to, or
the target of, a country sanctions program administered and enforced by OFAC,
the United Nations Security Council, the European Union or any European Union
member state or Her Majesty’s Treasury of the United Kingdom.

 



  Schedule 1.1 – Page 45  

 

 

"Sanctioned Person" means (a) a person named on the list of Specially Designated
Nationals maintained by OFAC, the "Financial Sanctions: Consolidated List of
Targets" administered and enforced by Her Majesty’s Treasury of the United
Kingdom or the list of designated persons maintained by the United Nations
Security Council, the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Entity or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

"S&P" has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

"Security Agreements" means the Canadian Security Documents, the UK Security
Agreements and the US Security Agreement, as the context requires.

 

"Senior Leverage Ratio" means, as of any date of determination, the ratio of
(a) the sum of (i) the Revolver Usage as of such date minus (ii) Qualified Cash
as of such date, to (b) Parent's TTM EBITDA for the 12 month period ended as of
such date.

 

"Senior Unsecured Debt" means the Indebtedness in an aggregate principal amount
not to exceed $900,000,000 owing by Parent to the "Holders" (as defined in the
Senior Unsecured Trust Indenture or, after the consummation of any Permitted
Senior Unsecured Debt Refinancing, the Permitted Refinancing Senior Unsecured
Trust Indenture) pursuant to the Senior Unsecured Debt Documents.

 

"Senior Unsecured Debt Documents" means, collectively, (a) the Senior Unsecured
Trust Indenture, the "Notes" (as defined in the Senior Unsecured Trust
Indenture), (b) after the consummation of any Permitted Senior Unsecured Debt
Refinancing, the Permitted Refinancing Senior Unsecured Trust Indenture and
the "Notes" (as defined in the Permitted Refinancing Senior Unsecured Trust
Indenture), and (c) all other agreements, instruments and documents evidencing
the Senior Unsecured Debt, as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof.

 



  Schedule 1.1 – Page 46  

 

 

"Senior Unsecured Trust Indenture" means that certain Indenture dated as of
March 23, 2016 among Parent, the "Note Guarantors" party thereto and The Bank of
New York Mellon, as trustee, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

"Significant Foreign Subsidiaries" means, collectively, (a) each of the
Subsidiaries of Parent described as Significant Foreign Subsidiaries on Schedule
S-1 and (b) each other Subsidiary of Parent not organized in a jurisdiction
within the United States, Canada or the United Kingdom, with respect to which,
TTM EBITDA attributable to such Subsidiary exceeds the Dollar Equivalent of
$5,000,000 at any date of determination.

 

"Significant Parties" means (i) the Loan Parties, (ii) any Subsidiary of Parent
organized in a jurisdiction within the United States, Canada or the United
Kingdom that is not an Immaterial Subsidiary, and (iii) the Significant Foreign
Subsidiaries.

 

"Specified Loan Party" means any Loan Party set forth on Schedule S-2.

 

"Spot Rate" means, for a currency, the rate determined by Agent to be the rate
quoted by Agent acting in such capacity as the spot rate for the purchase by
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (Boston time) on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided, that Agent may obtain such spot rate from another financial
institution designated by Agent if Agent acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.

 

"Solvent" means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.

 

"Sterling" or "£" means the lawful currency of the United Kingdom.

 

"Sterling Advance" means an Advance denominated in Sterling.

 

"Sterling Borrowing" means a borrowing hereunder consisting of Sterling Advances
made on the same day by the Lenders (or Agent on behalf thereof), or by Agent in
the case of a Protective Advance.

 

"Sterling Designated Account" means the Deposit Account identified on Schedule
D-3.

 

"Sterling Designated Account Bank" has the meaning specified therefor in
Schedule D-3.

 



  Schedule 1.1 – Page 47  

 

 

"Sterling Equivalent" means, at any time, with respect to any amount denominated
in Dollars, Canadian Dollars or Euros, the equivalent amount thereof in Sterling
as determined by Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date or such other date as determined by
Agent) for the purchase of Sterling with Dollars, Canadian Dollars or Euros, as
applicable.

 

"Sterling Maximum Revolver Amount" means $25,000,000.

 

"Stock" means all shares, interests, appreciation units, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act) and any options
or warrants to purchase any of the foregoing. For the avoidance of doubt,
Management Appreciation Interests shall constitute Stock.

 

"Subsidiary" of a Person means (a) a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity, and
(b) except for purposes of calculating the financial covenants set forth in
Section 7 and the terms used in connection therewith (including EBITDA, Fixed
Charge Coverage Ratio, Senior Leverage Ratio and Total Leverage Ratio), each
Minority-Owned Entity that is a Loan Party.

 

"Surviving Obligations" means, as of any date of determination, Obligations
consisting of reimbursement, indemnification and other contingent obligations
that, by the terms of the Agreement, expressly survive termination of the
Agreement and for which no amount is due and owing as of such date.

 

"Supermajority Lenders" means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (c) of the definition of Pro Rata Shares) exceed
66 2/3%; provided, however, that at any time there are 2 or more Lenders, "
Supermajority Lenders" must include at least 2 Lenders (who are not Affiliates
of one another).

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Swing Lender" means WFCF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

 

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

 



  Schedule 1.1 – Page 48  

 

 

"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET 2) payment system which utilizes a single
shared platform of which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
Agent to be a suitable replacement) is open for the settlement of payments in
Euros.

 

"Taxes" means any taxes, levies, imposts, duties, fees, assessments,
withholdings or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto; provided, however, that Taxes shall exclude
(i) any tax imposed on the net income or net profits of Agent or any Lender or
any Participant (including any branch profits taxes), in each case imposed (A)
by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which Agent or such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which Agent or such Lender's or such Participant's principal office or
applicable lending office is located or (B) as a result of a present or former
connection between Agent or such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from Agent or such Lender or such Participant having executed, delivered
or performed its obligations or received payment under, or enforced its rights
or remedies under the Agreement or any other Loan Document); (ii) taxes
resulting from a Lender's or a Participant's failure to comply with the
requirements of Section 16(d) or (e) of the Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to Section
16(a) of the Agreement, if any, with respect to such withholding tax at the time
such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), and (B) additional United States federal withholding taxes that
may be imposed after the time such Foreign Lender becomes a party to the
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority, (iv) any United States federal backup withholding
taxes, and (v) any United States federal withholding taxes imposed under FATCA.

 

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

"Total Leverage Ratio" means, as of any date of determination, the ratio of
(a) the sum of (i) Parent's Funded Indebtedness as of such date minus
(ii) Qualified Cash as of such date, to (b) Parent's TTM EBITDA as of such date.

 

"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreements.

 

"Trust Account Spread Amounts" means, with respect to any Kingsdale Account, the
aggregate Dollar Equivalent amount on deposit in such Kingsdale account of all
interest and foreign exchange charges accrued on the third party funds on
deposit in such Kingsdale Account, to the extent such interest and foreign
exchange charges are owned by or for the benefit of Kingsdale.

 



  Schedule 1.1 – Page 49  

 

 

"TTM EBITDA" means, as of any date of determination, EBITDA of Parent and its
Subsidiaries determined on a consolidated basis, for the 12 month period most
recently ended.

 

"UK Loan Party" means a Loan Party incorporated in any legal jurisdiction of the
United Kingdom.

 

"UK Pledge Agreement" means each equitable charge of shares executed in favor of
Agent, for the benefit of the Lender Group, granted over shares of a Subsidiary
of Parent incorporated in England and Wales as security for the Obligations.

 

"UK Security Agreements" means (a) each debenture, each in form and substance
reasonably satisfactory to Agent, executed and delivered by each UK Loan Party
in favor of the Agent and (b) each UK Pledge Agreement.

 

"Underlying Issuer" means Wells Fargo or one of its Affiliates.

 

"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.

 

"United States" means the United States of America.

 

"Unused Line Fee Rate" means, as of any date of determination, a rate per annum
equal to 0.25%.

 

"US Advance" means an Advance denominated in Dollars.

 

"US Borrowing" means a borrowing hereunder consisting of US Advances made on the
same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the
case of a Swing Loan, or by Agent in the case of a Protective Advance.

 

"US Designated Account" means the Deposit Account identified on Schedule D-4.

 

"US Designated Account Bank" has the meaning specified therefor in Schedule D-4.

 

"US Loan Party" means a Loan Party organized under the laws of the United
States, a state thereof or the District of Columbia.

 

"US Security Agreement" means a security agreement, dated as of the First
Closing Date, executed and delivered by the Loan Parties (other than the
Canadian Loan Parties) to Agent, as amended, amended and restated, supplemented,
reaffirmed or otherwise modified from time to time.

 

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.

 



  Schedule 1.1 – Page 50  

 

 

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 

"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

"Withdrawal Liability" means liability with respect to a Benefit Plan that is
considered a "multiemployer plan" as defined in Section 4001(a)(3) of ERISA as a
result of a complete or partial withdrawal from such Benefit Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

 



  Schedule 1.1 – Page 51  

